Exhibit 10.43

TWELFTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

THIS TWELFTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of May 22, 2020, is made by and among TRIUMPH GROUP,
INC., a Delaware corporation (“TGI”), the other BORROWERS party to the Credit
Agreement (as hereinafter defined) (together with TGI, collectively, the
“Borrowers” and, each, a “Borrower”), the GUARANTORS party to the Credit
Agreement (collectively, the “Guarantors”), certain of the BANKS party to the
Credit Agreement that are party hereto and PNC BANK, NATIONAL ASSOCIATION, in
its capacity as administrative agent for the Banks (in such capacity, together
with its successors and permitted assigns in such capacity, the “Administrative
Agent”) under the Credit Agreement (as hereinafter defined).  Capitalized terms
used herein and not otherwise defined herein and defined in the Credit Agreement
shall have the meanings assigned to them in the Credit Agreement.

RECITALS:

WHEREAS, the Borrowers, the Guarantors, the Banks and the Administrative Agent
are parties to that certain Third Amended and Restated Credit Agreement dated as
of November 19, 2013 (as heretofore amended, the “Existing Credit Agreement”);

WHEREAS, the Loan Parties have requested that the Banks make certain
modifications to the Existing Credit Agreement, as set forth in more detail
herein; and

WHEREAS, the Banks listed on the signature pages hereto have agreed to the
modifications, subject to and on the terms and conditions set forth herein.

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

1.Incorporation of Recitals.  The foregoing recitals are hereby incorporated
herein by reference.  

2.Amendments to Credit Agreement. The Existing Credit Agreement is hereby
amended as reflected by the amended Credit Agreement attached hereto as Exhibit
A (the Existing Credit Agreement, as so amended, the “Credit Agreement”) and any
term or provision of the Existing Credit Agreement which is different from that
set forth in the Credit Agreement shall be replaced and superseded in all
respects by the terms and provisions of the Credit Agreement.  In addition to
the foregoing, Exhibit 8.3.3 to the Credit Agreement is hereby deleted in its
entirety and replaced and superseded in all respects by Exhibit 8.3.3 attached
hereto as Exhibit B.

NAI-1512846779v6

--------------------------------------------------------------------------------

 

3.Representations and Warranties.  The Loan Parties hereby represent and warrant
and certify to the Administrative Agent and the Banks that immediately before
and immediately after giving effect to this Amendment:

 

(a)the representations and warranties of the Loan Parties contained in the
Credit Agreement and the other Loan Documents are true and correct on and as of
the date hereof with the same force and effect as though made by the Loan
Parties on such date (except representations and warranties which expressly
relate solely to an earlier date or time, which representations and warranties
shall be true and correct on and as of the specific dates or times referred to
therein);

 

(b)the Loan Parties are in compliance with all terms, conditions, provisions,
and covenants contained in the Credit Agreement and the other Loan Documents;

(c)the execution, delivery, and performance of this Amendment by each Loan Party
have been duly authorized by all necessary organizational (or foreign
jurisdictional equivalent) action under the laws of its jurisdiction of
organization, require no governmental approval or consent from any governmental
or non-governmental Person, and will neither contravene, conflict with, nor
result in the breach of any law, charter, articles, or certificate of
incorporation or organization, bylaws, operating agreement or other material
agreement governing or binding upon any of the Loan Parties or any of their
property;

(d)no Event of Default or Potential Default has occurred and is continuing or
exists;

(e)this Amendment has been duly and validly executed and delivered by each Loan
Party and constitutes legal, valid and binding obligations of each Loan Party,
enforceable against such Loan Party in accordance with its terms, except to the
extent that enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium, or other similar laws affecting the enforceability
of creditors’ rights generally or limiting the right to specific performance;

(f)since March 31, 2019, nothing has occurred which has, or could reasonably be
expected to result in a Material Adverse Change;

(g) (i) each Loan Party and each Material Subsidiary of any Borrower is solvent,
(ii) no Loan Party and no Material Subsidiary of any Borrower has admitted in
writing its inability to pay its debts as they mature and (iii) no Loan Party
nor any Material Subsidiary of a Borrower intends, in consummating the
transactions contemplated by the Credit Agreement or this Amendment, to hinder,
delay, or defraud either present or future creditors or any other person to
which any Loan Party or any Material Subsidiary of a Borrower is, or will become
on or after the date hereof, indebted;

(h)neither any Loan Party nor any Subsidiary has any claim or offset against, or
defense or counterclaim to, any obligations or liabilities of such Loan Party or
such Subsidiary under the Credit Agreement or any other Loan Document; and

NAI-1512846779v6

--------------------------------------------------------------------------------

 

(i)this Amendment does not contravene any Secured Debt Document (as defined in
the Second Lien Intercreditor Agreement).

4.Conditions of Effectiveness of Amendment.  This Amendment shall not become
effective until the Administrative Agent shall have received each of the
following in form and substance satisfactory to the Administrative Agent:

(a)Execution and Delivery.  Each of the Loan Parties and the Banks listed on the
signature pages hereto shall have executed and delivered to the Administrative
Agent this Amendment.

(b)Consultant.  Counsel to the Administrative Agent has retained Berkeley
Research Group, LLC (“BRG”) as its financial advisor (BRG, or any other similar
financial consultant, the “Financial Advisor”).  The Borrowers hereby
acknowledge such engagement and agree that they are obligated to reimburse the
Administrative Agent for the  reasonable and documented out-of-pocket fees,
costs and expenses of the Financial Advisor.

(c)Fees and Expenses.  The Borrowers shall have paid or caused to be paid all
fees and expenses for which the Administrative Agent is entitled to be paid or
reimbursed on or prior to the date hereof, including fees and expenses of
counsel to the extent such fees and expenses have been invoiced prior to the
date hereof.

(d)Consents.  The Loan Parties shall have delivered all material consents, if
any, required to effectuate the transactions contemplated by this Amendment.

(e)Legal Details.  All material legal details and proceedings, if any, in
connection with the transactions contemplated by this Amendment shall be in form
and substance satisfactory to the Administrative Agent and counsel for the
Administrative Agent, and the Administrative Agent shall have received all such
other counterpart originals or certified or other copies of such documents and
proceedings in connection with such transactions, in form and substance
satisfactory to the Administrative Agent and said counsel, as the Administrative
Agent or said counsel may reasonably request.

(f)Amendment Fees.  The Borrowers shall have paid or caused to be paid all fees
identified in the Fee Letter, dated as of May 8, 2020, by and among TGI, the
Administrative Agent and PNC Capital Markets LLC, and such other fees and
expenses as are due and payable on or before the Twelfth Amendment Effective
Date.

(g)Other Documents and Deliveries.  The Administrative Agent shall have received
such other documents, instruments or other materials as it shall have reasonably
requested.

5.Force and Effect.  Each of the Loan Parties: (a) reconfirms, restates, and
ratifies the Credit Agreement, the Loan Documents and all other documents
executed in connection therewith except to the extent any such documents are
expressly modified by this Amendment; (b) confirms that all such documents
remain in full force and effect since the date of their execution; and
(c) acknowledges and agrees that this Amendment is a Loan Document as defined
under the Credit Agreement, and a violation of any provision of this Amendment
shall constitute

NAI-1512846779v6

--------------------------------------------------------------------------------

 

an Event of Default (after giving effect to any applicable grace period) under
the Credit Agreement.

6.Governing Law.  This Amendment shall be deemed to be a contract under the laws
of the Commonwealth of Pennsylvania and for all purposes shall be governed by
and construed and enforced in accordance with the internal laws of the
Commonwealth of Pennsylvania without regard to its conflict of laws principles.

7.Counterparts.  This Amendment may be signed by telecopy (or other electronic
image scan transmission) or original in any number of counterparts each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

8.Credit Agreement Unaffected.  Each reference to “this Agreement” in the Credit
Agreement or to “the Credit Agreement” in any other Loan Document shall
hereafter be construed as a reference to the Credit Agreement as amended
hereby.  Except as herein otherwise specifically provided, all provisions of the
Credit Agreement shall remain in full force and effect and be unaffected
hereby.  

9.Waiver; Release of Claims.  Each Loan Party, by signing below, hereby waives
and releases the Administrative Agent and each of the Banks and their respective
Related Parties from any and all claims, offsets, defenses and counterclaims
arising out of or related to the transactions contemplated by this Amendment,
the Credit Agreement or any of the other Loan Documents, or any act, omission or
event occurring in connection herewith or therewith, such waiver and release
being with full knowledge and understanding of the circumstances and effect
thereof and after having consulted legal counsel with respect thereto.  THE LOAN
PARTIES, JOINTLY AND SEVERALLY, AGREE TO RELEASE AND HEREBY DO RELEASE AND
DISCHARGE, THE ADMINISTRATIVE AGENT AND EACH BANK, THEIR RESPECTIVE
SHAREHOLDERS, AGENTS, EMPLOYEES, DIRECTORS, OFFICERS, ATTORNEYS, AFFILIATES,
SUBSIDIARIES, PREDECESSORS, SUCCESSORS AND ASSIGNS AND ALL PERSONS, FIRMS,
CORPORATIONS, AND ORGANIZATIONS ACTING ON THEIR BEHALF (EACH A “RELEASED PARTY”
) OF AND FROM ALL DAMAGES, LOSSES, CLAIMS, DEMANDS, LIABILITIES, OBLIGATIONS,
ACTIONS AND CAUSES OF ACTION WHATSOEVER THAT ANY LOAN PARTY HAS OR CLAIMS TO
HAVE AGAINST ANY RELEASED PARTY AS OF THE DATE HEREOF AND WHETHER KNOWN OR
UNKNOWN AT THE TIME OF THIS RELEASE, AND OF EVERY NATURE AND EXTENT WHATSOEVER
ON ACCOUNT OF OR IN ANY WAY, DIRECTLY OR INDIRECTLY, TOUCHING, CONCERNING,
ARISING OUT OF OR FOUNDED UPON THE LOAN DOCUMENTS OR THE LENDING RELATIONSHIP
RESPECTING THE OBLIGATIONS BETWEEN ANY LOAN PARTY AND ANY RELEASED PARTY.  The
Administrative Agent and the Banks would not agree to enter into this Amendment
but for the provisions set forth in this Section 9.  The Loan Parties confirm
that they have agreed to the provisions of this Section 9 of their own volition,
with full knowledge of the extent and effect of the various releases and waivers
granted by this Section 9 and of the importance to the Administrative Agent and
the Banks of these waivers and releases and after having had the opportunity to
discuss this matter with counsel of their own choice.

NAI-1512846779v6

--------------------------------------------------------------------------------

 

10.Entire Agreement.  This Amendment, together with the Credit Agreement and the
other Loan Documents integrate all the terms and conditions mentioned herein or
incidental hereto and supersede all oral representations and negotiations and
prior writings with respect to the subject matter hereof.

11.JURY TRIAL WAIVER.  EACH OF THE PARTIES TO THIS AMENDMENT HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS
(INCLUDING, WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS
RELATING TO ANY OF THE FOREGOING), OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

 

[SIGNATURE PAGES FOLLOW]

 

NAI-1512846779v6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first above
written.

 

BORROWERS:

 

TRIUMPH GROUP, INC.

 

By:

/s/ Daniel J. Crowley

Name:

Daniel J. Crowley

Title:

President and CEO

 

NAI-1512846779v6

--------------------------------------------------------------------------------

 

 

BORROWERS AND GUARANTORS (Continued):

 

NU-TECH BRANDS, INC.

TRIUMPH BRANDS, INC.

TRIUMPH GROUP ACQUISITION CORP

TRIUMPH INTEGRATED AIRCRAFT INTERIORS, INC.

TRIUMPH INSULATION SYSTEMS, LLC

TRIUMPH ACCESSORY SERVICES - GRAND PRAIRIE, INC.

TRIUMPH ACTUATION SYSTEMS - VALENCIA, INC.

TRIUMPH ACTUATION SYSTEMS, LLC

TRIUMPH ACTUATION SYSTEMS - CONNECTICUT, LLC

HT PARTS, L.L.C.

TRIUMPH STRUCTURES - KANSAS CITY, INC.

TRIUMPH AEROSPACE SYSTEMS GROUP, LLC

TRIUMPH AFTERMARKET SERVICES GROUP, LLC

TRIUMPH AIRBORNE STRUCTURES, LLC

TRIUMPH AVIATIONS INC.

TRIUMPH COMPOSITE SYSTEMS, INC.

TRIUMPH CONTROLS, LLC

TRIUMPH ENGINEERED SOLUTIONS, INC.

TRIUMPH ENGINEERING SERVICES, INC.

TRIUMPH GEAR SYSTEMS, INC.

TRIUMPH GEAR SYSTEMS - MACOMB, INC.

TRIUMPH GROUP ACQUISITION HOLDINGS, INC.

TRIUMPH THERMAL SYSTEMS, LLC

TRIUMPH TURBINE SERVICES, INC.

TRIUMPH STRUCTURES - WICHITA, INC.

TRIUMPH FABRICATIONS - ORANGEBURG, INC. (F/K/A

TRIUMPH FABRICATIONS - ST. LOUIS, INC.)

VAC INDUSTRIES, INC.

TRIUMPH AEROSTRUCTURES, LLC

TRIUMPH AEROSTRUCTURES HOLDINGS, LLC

TRIUMPH ENGINE CONTROL HOLDINGS, INC.

TRIUMPH ENGINE CONTROL SYSTEMS, LLC

TRIUMPH INVESTMENT HOLDINGS, INC.

TRIUMPH ACTUATION SYSTEMS - YAKIMA, LLC

TRIUMPH AEROSTRUCTURES - TULSA, LLC

TRIUMPH THERMAL SYSTEMS – MARYLAND, INC.

THE TRIUMPH GROUP OPERATIONS, INC.

TRIUMPH INSTRUMENTS – BURBANK, INC.

 

By:

/s/ Daniel J. Crowley

Name:

Daniel J. Crowley

Title:

President and CEO

 

NAI-1512846779v6

--------------------------------------------------------------------------------

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Bank and as Administrative Agent

 

By:

/s/ John T. Wilden

Name:

John T. Wilden

Title:

Senior Vice President

 

NAI-1512846779v6

--------------------------------------------------------------------------------

 

 

JP MORGAN CHASE BANK, N.A.

 

By:

/s/ Kelly Milton

Name:

Kelly Milton

Title:

Executive Director

 

NAI-1512846779v6

--------------------------------------------------------------------------------

 

 

ROYAL BANK OF CANADA,

 

By:

/s/ Richard C. Smith

Name:

Richard C. Smith

Title:

Authorized Signatory

 

NAI-1512846779v6

--------------------------------------------------------------------------------

 

 

Citizens Bank, National Association

 

By:

/s/ Michael J. McWalters

Name:

Michael J. McWalters

Title:

Director

 

NAI-1512846779v6

--------------------------------------------------------------------------------

 

 

TD Bank, N.A.

 

By:

/s/ Bernadette Collins

Name:

Bernadette Collins

Title:

Senior Vice President

 

NAI-1512846779v6

--------------------------------------------------------------------------------

 

 

BARCLAYS BANK PLC,

 

By:

/s/ Craig Malloy

Name:

Craig Malloy

Title:

Director

 

NAI-1512846779v6

--------------------------------------------------------------------------------

 

 

SANTANDER BANK, N.A.

 

By:

/s/ Richard A. Wolbach

Name:

Richard A. Wolbach

Title:

Vice President

 

NAI-1512846779v6

--------------------------------------------------------------------------------

 

 

Manufacturers and Traders Trust Company

 

By:

/s/ Nicholas Richards

Name:

Nicholas Richards

Title:

Vice President

 

NAI-1512846779v6

--------------------------------------------------------------------------------

 

 

THE HUNTINGTON NATIONAL BANK

 

By:

/s/ Marcel Fournier

Name:

Marcel Fournier

Title:

Vice President

 

NAI-1512846779v6

--------------------------------------------------------------------------------

 

 

KEY BANK NATIONAL ASSSOCIATION

 

By:

/s/ Marc Evans

Name:

Marc Evans

Title:

Senior Vice President

 

NAI-1512846779v6

--------------------------------------------------------------------------------

 

 

CITIBANK, N.A.

 

By:

/s/ Brian Reed

Name:

Brian Reed

Title:

Vice President

 

NAI-1512846779v6

--------------------------------------------------------------------------------

 

EXHIBIT A

CREDIT AGREEMENT

See attached.

NAI-1512846779v6

--------------------------------------------------------------------------------

 

EXHIBIT B

EXHIBIT 8.3.3

See attached.




NAI-1512846779v6

--------------------------------------------------------------------------------

 

CUSIP#:  89681PAC7

COMPOSITE CREDIT AGREEMENT REFLECTING THE FIRST AMENDMENT DATED AS OF MAY 29,
2014, THE SECOND AMENDMENT DATED AS OF AUGUST 8, 2014, THE THIRD AMENDMENT DATED
AS OF FEBRUARY 4, 2015, THE FOURTH AMENDMENT DATED AS OF MAY 13, 2015, THE FIFTH
AMENDMENT DATED AS OF MARCH 28, 2016, THE SIXTH AMENDMENT DATED AS OF MAY 3,
2016, THE SEVENTH AMENDMENT DATED AS OF OCTOBER 21, 2016, THE EIGHTH AMENDMENT
DATED AS OF MAY 1, 2017, THE NINTH AMENDMENT DATED AS OF JULY 31, 2017, THE
TENTH AMENDMENT DATED AS OF JULY 19, 2018, THE ELEVENTH AMENDMENT DATED AS OF
SEPTEMBER 23, 2019, AND THE TWELFTH AMENDMENT DATED AS OF MAY 22, 2020.

$600,000,000.00 REVOLVING CREDIT FACILITY

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

by and among

TRIUMPH GROUP, INC.

and

THE OTHER BORROWERS PARTY HERETO

and

THE GUARANTORS PARTY HERETO

and

THE BANKS PARTY HERETO

and

PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent

Dated as of November 19, 2013

PNC Capital Markets LLC, JPMorgan CHASE BANK, N.A., Citizens Bank, N.A. AND MUFG
Bank, Ltd., as Joint Lead Arrangers

JPMorgan Chase Bank, N.A., Citizens Bank, N.A. AND MUFG Bank, Ltd., as
Syndication Agents

Fifth Third Bank, Barclays Bank PLC, Bank of America, N.A. AND SANTANDER BANK,
N.A., as Documentation Agents

 

NAI-1512846779v6

--------------------------------------------------------------------------------

 

 

Table of Contents

1.

CERTAIN DEFINITIONS1

 

 

1.1

Certain Definitions.1

 

 

1.2

Construction.42

 

 

1.3

Accounting Principles.43

 

 

1.4

Currency Calculations.44

 

 

1.5

Pro Forma Calculations.44

 

 

1.6

Successor Euro-Rate Index.44

 

 

1.7

Divisions..45

 

2.

REVOLVING CREDIT FACILITY46

 

 

2.1

Revolving Credit Commitments.46

 

 

2.2

Nature of Banks’ Obligations with Respect to Revolving Credit Loans.47

 

 

2.3

Commitment Fees.47

 

 

2.4

Revolving Credit Loan Requests.47

 

 

2.5

Making Revolving Credit Loans.48

 

 

2.6

Revolving Credit Notes.48

 

 

2.7

Use of Proceeds.48

 

 

2.8

Letter of Credit Subfacility.49

 

 

2.9

Swing Loans.55

 

 

2.10

Utilization of Optional Currency Swing Loans and Letters of Credit.60

 

 

2.11

Currency Repayments.61

 

 

2.12

Optional Currency Amounts.62

 

 

2.13

Intentionally Omitted.62

 

 

2.14

Defaulting Banks.62

 

 

2.15

Extension of Expiration Date.63

 

3.

RESERVED64

 

4.

INTEREST RATES64

 

 

4.1

Interest Rate Options.64

 

 

4.2

Rate Quotations.65

 

 

4.3

Interest Periods.65

 

 

4.4

Interest After Default.66

 

NAI-1512846779v6

--------------------------------------------------------------------------------

 

 

4.5

Euro-Rate Unascertainable.67

 

 

4.6

Selection of Interest Rate Options.68

 

5.

PAYMENTS68

 

 

5.1

Payments.68

 

 

5.2

Pro Rata Treatment of Banks.69

 

 

5.3

Interest Payment Dates.69

 

 

5.4

Voluntary Prepayments and Commitment Reductions.70

 

 

5.5

Additional Compensation in Certain Circumstances.72

 

 

5.6

Mandatory Prepayments and Commitment Reductions.74

 

 

5.7

Interbank Market Presumption.76

 

 

5.8

Taxes.76

 

 

5.9

Judgment Currency.81

 

6.

REPRESENTATIONS AND WARRANTIES81

 

 

6.1

Representations and Warranties.81

 

 

6.2

Updates to Schedules.90

 

7.

CONDITIONS OF LENDING91

 

 

7.1

First Loans91

 

 

7.2

Each Additional Loan.94

 

8.

COVENANTS95

 

 

8.1

Affirmative Covenants.95

 

 

8.2

Negative Covenants.101

 

 

8.3

Reporting Requirements.113

 

9.

DEFAULT118

 

 

9.1

Events of Default.118

 

 

9.2

Consequences of Event of Default.122

 

10.

THE ADMINISTRATIVE AGENT124

 

 

10.1

Appointment.124

 

 

10.2

Delegation of Duties.124

 

 

10.3

Nature of Duties; Independent Credit Investigation.125

 

 

10.4

Actions in Discretion of Administrative Agent; Instructions from the Banks.125

 

 

10.5

Reimbursement and Indemnification of Administrative Agent by the Borrowers.125

 

NAI-1512846779v6

--------------------------------------------------------------------------------

 

 

10.6

Exculpatory Provisions.126

 

 

10.7

Reimbursement and Indemnification of Administrative Agent by Banks.127

 

 

10.8

Reliance by Administrative Agent.127

 

 

10.9

Notice of Default.127

 

 

10.10

Notices.127

 

 

10.11

Banks in Their Individual Capacities.128

 

 

10.12

Disqualified Institutions.128

 

 

10.13

Equalization of Banks.128

 

 

10.14

Successor Administrative Agent.129

 

 

10.15

Administrative Agent’s Fee.129

 

 

10.16

Availability of Funds.129

 

 

10.17

Calculations.130

 

 

10.18

No Reliance on Administrative Agent’s Customer Identification Program.130

 

 

10.19

Beneficiaries.130

 

 

10.20

Authorization to Release Collateral and Guarantors.130

 

 

10.21

Certain ERISA Matters.131

 

11.

MISCELLANEOUS132

 

 

11.1

Modifications, Amendments or Waivers.132

 

 

11.2

No Implied Waivers; Cumulative Remedies; Writing Required.133

 

 

11.3

Reimbursement and Indemnification of Banks by the Borrowers; Taxes.134

 

 

11.4

Holidays.135

 

 

11.5

Funding by Branch, Subsidiary or Affiliate.135

 

 

11.6

Notices.136

 

 

11.7

Severability.137

 

 

11.8

Governing Law.137

 

 

11.9

Prior Understanding.137

 

 

11.10

Duration; Survival.137

 

 

11.11

Successors and Assigns.137

 

 

11.12

Confidentiality.142

 

 

11.13

Counterparts.143

 

 

11.14

Administrative Agent’s or Bank’s Consent.143

 

 

11.15

Exceptions.143

 

 

11.16

Consent to Forum; Waiver of Jury Trial.143

 

NAI-1512846779v6

--------------------------------------------------------------------------------

 

 

11.17

Intentionally Omitted.144

 

 

11.18

Public Filings.144

 

 

11.19

Agent Titles.144

 

 

11.20

Joinder of Borrowers and Guarantors.144

 

 

11.21

USA Patriot Act.146

 

 

11.22

Subordination Agreements, Etc.146

 

 

11.23

Acknowledgement and Consent to Bail-In of EEA Financial Institutions147

 

 

11.24

Acknowledgement Regarding Any Supported QFCs.147

 

 

11.25

Amendment and Restatement, Ratification, No Novation.148

 

 

 

 

NAI-1512846779v6

--------------------------------------------------------------------------------

 

LIST OF SCHEDULES AND EXHIBITS

SCHEDULES

SCHEDULE 1.1(B)

-COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES

SCHEDULE 1.1(P)

-PERMITTED LIENS

SCHEDULE 2.8.1

-EXISTING LETTERS OF CREDIT

SCHEDULE 2.15

- NON-EXTENDING REVOLVING CREDIT COMMITMENTS

SCHEDULE 6.1.2

-CAPITALIZATION

SCHEDULE 6.1.3

-SUBSIDIARIES

SCHEDULE 6.1.7

-LITIGATION

SCHEDULE 6.1.8

-TITLE TO PROPERTY

SCHEDULE 6.1.20

-EMPLOYEE BENEFIT PLAN DISCLOSURES

SCHEDULE 6.1.21

-EMPLOYMENT MATTERS

SCHEDULE 6.1.22

-ENVIRONMENTAL MATTERS

SCHEDULE 6.1.26

-PARTNERSHIP AGREEMENTS AND LIMITED LIABILITY COMPANY AGREEMENTS

SCHEDULE 8.2.1

-EXISTING INDEBTEDNESS

SCHEDULE 8.2.7

-RECEIVABLES SALES

EXHIBITS

EXHIBIT 1.1(A)

-ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT 1.1(P)

-PRICING GRID

EXHIBIT 1.1(R)

-AMENDED AND RESTATED REVOLVING CREDIT NOTE

EXHIBIT 1.1(S)(1)

-DOLLAR SWING LOAN NOTE

EXHIBIT 1.1(S)(2)

-OPTIONAL CURRENCY SWING LOAN NOTE

EXHIBIT 2.4

-LOAN REQUEST

EXHIBIT 2.9.2

-SWING LOAN REQUEST

EXHIBIT 5.8.6(A)

-U.S. TAX COMPLIANCE CERTIFICATE (NON-PARTNERSHIP FOREIGN LENDERS)

EXHIBIT 5.8.6(B)

-U.S. TAX COMPLIANCE CERTIFICATE (NON-PARTNERSHIP FOREIGN PARTICIPANTS)

EXHIBIT 5.8.6(C)

-U.S. TAX COMPLIANCE CERTIFICATE
(PARTNERSHIP FOREIGN PARTICIPANTS)

EXHIBIT 5.8.6(D)

-U.S. TAX COMPLIANCE CERTIFICATE (PARTNERSHIP FOREIGN LENDERS)

EXHIBIT 8.3.3

-COMPLIANCE CERTIFICATE

EXHIBIT 11.20(A)

-BORROWER JOINDER

EXHIBIT 11.20(B)

-GUARANTOR JOINDER

 

NAI-1512846779v6

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT is dated as of November 19,
2013 and is made by and among TRIUMPH GROUP, INC., a Delaware corporation
(“TGI”), the other BORROWERS (as hereinafter defined), the GUARANTORS (as
hereinafter defined), the BANKS (as hereinafter defined), and PNC BANK, NATIONAL
ASSOCIATION, in its capacity as Administrative Agent for the Banks under this
Agreement (hereinafter referred to in such capacity together with its successors
and assigns, as the “Administrative Agent”).

WITNESSETH:

WHEREAS, the parties hereto are amending and restating the Original Credit
Agreement on the terms and conditions set forth below; and

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree that the Original Credit Agreement is amended and restated in
its entirety as follows:

1.CERTAIN DEFINITIONS

1.1Certain Definitions.

In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:

Adjusted Funding Target Attainment Percentage shall mean the adjusted funding
target attainment percentage as defined in Sections 206(g)(9) of ERISA and
436(j)(2) of the Internal Revenue Code.

Administrative Agent shall mean PNC Bank, National Association, and its
successors and assigns, in its capacity as administrative agent hereunder.

Administrative Agent’s Fee shall have the meaning assigned to that term in
Section 10.15.

Administrative Agent’s Letter shall have the meaning assigned to that term in
Section 10.15.

Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 10% or more of any class of the
voting or other equity interests of such Person, or (iii) 10% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person.  “Control”, as used in
this definition, shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ownership of voting securities, by

NAI-1512846779v6

--------------------------------------------------------------------------------

 

contract or otherwise, including the power to elect a majority of the directors
or trustees of a corporation or trust, as the case may be.

Agreement shall mean this Third Amended and Restated Credit Agreement, as the
same may be supplemented, amended or restated from time to time, including all
schedules and exhibits.

Anti-Corruption Laws shall mean all laws, rules, and regulations of any
jurisdiction applicable to any Borrower or any of their Subsidiaries from time
to time concerning or relating to bribery or corruption.

Anti-Terrorism Laws shall mean any Laws relating to terrorism, trade sanctions,
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.

Approved Fund shall mean any Fund that is administered or managed by (i) a Bank,
(ii) an Affiliate of a Bank or (iii) an entity or an Affiliate of an entity that
administers or manages a Bank.

ASC 715-30 shall mean the U.S. GAAP Codification of Accounting Standards, Topic
715-30 [Defined Benefit Plans – Pensions].

Assignment and Assumption Agreement shall mean an Assignment and Assumption
Agreement by and among a Purchasing Bank, the Transferor Bank and the
Administrative Agent, as Administrative Agent and on behalf of the remaining
Banks, substantially in the form of Exhibit 1.1(A).

Authorized Officer shall mean those individuals, designated by written notice to
the Administrative Agent from TGI, as agent for each Borrower, authorized to
execute notices, reports and other documents on behalf of such Borrower required
hereunder.  Any Borrower may amend such list of individuals from time to time by
having TGI give written notice of such amendment on its behalf to the
Administrative Agent.

Available Currencies shall mean, at any time, Dollars and all Optional
Currencies at such time; individually, an “Available Currency”.


Availability Reserve shall mean an amount equal to 75% of the Net Asset Sale
Proceeds received from any Specified Asset Sale, as calculated in accordance
with Section 5.6.4.

Bail-In Action shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

Bail-In Legislation shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

NAI-1512846779v6

--------------------------------------------------------------------------------

 

Balance Sheet Cash shall mean cash and Cash Equivalents of TGI and the other
Domestic Loan Parties that would be reflected as “cash and cash equivalents” in
accordance with GAAP on a consolidated balance sheet of TGI and its Subsidiaries
other than (a) any cash set aside to pay in the ordinary course of business
amounts then due and owing by TGI or another Domestic Loan Party to unaffiliated
third parties and for which TGI or another Domestic Loan Party has issued checks
or has initiated wires or ACH transfers in order to pay such amounts, (b) any
cash of TGI or another Domestic Loan Party constituting purchase price deposits
or other contractual or legal requirements to deposit money held by an
unaffiliated third party, (c) deposits of cash or Cash Equivalents from
unaffiliated third parties that are subject to return pursuant to binding
agreements with such third parties, (d) cash and Cash Equivalents in deposit or
securities accounts that are designated solely as accounts for, and are used
solely for, payroll funding, employee compensation, employee benefits or taxes,
in each case in the ordinary course of business and (e) any cash or Cash
Equivalents controlled by or held for the benefit of any Person jointly owned by
TGI or another Domestic Loan Party with any third party, and in each case, their
respective subsidiaries.

Bank-Provided Foreign Currency Hedge shall mean a Foreign Currency Hedge which,
at the time such Foreign Currency Hedge is entered into, is provided by any Bank
or its Affiliate and for which such Bank confirms to the Administrative Agent in
writing that it: (i) is documented in a standard International Swaps and
Derivatives Association Master Agreement or another reasonable and customary
manner, (ii) provides for the method of calculating the reimbursable amount of
the provider’s credit exposure in a reasonable and customary manner, and
(iii) is entered into for hedging (rather than speculative) purposes.  The
liabilities owing to the provider of any Bank-Provided Foreign Currency Hedge
(the “Foreign Currency Hedge Liabilities”) by any Loan Party that is party to
such Bank-Provided Foreign Currency Hedge shall, for purposes of this Agreement
and all other Loan Documents be “Obligations” of such Person and of each other
Loan Party, be guaranteed obligations under the Guarantee and Collateral
Agreement and secured obligations under any other Loan Document, as applicable,
and otherwise treated as Obligations for purposes of the other Loan Documents,
except to the extent constituting Excluded Hedge Liabilities of such Person. The
Liens securing the Foreign Currency Hedge Liabilities shall be pari passu with
the Liens securing all other Obligations under this Agreement and the other Loan
Documents, subject to the express provisions of Section 9.2.5 [Application of
Proceeds].

Bank-Provided Hedge shall mean an Interest Rate Hedge or other hedging
transaction which, at the time such Interest Rate Hedge or other hedging
transaction is entered into, is provided by any Bank or any Affiliate thereof,
and for which such Bank confirms to the Administrative Agent in writing that it:
(i) is documented in a standard International Swaps and Derivatives Association
Master Agreement (or another reasonable and customary manner), (ii) provides for
the method of calculating the reimbursable amount of the provider’s credit
exposure in a reasonable and customary manner, and (iii) is entered into for
hedging (rather than speculative) purposes. The liabilities of any Borrower or
any Guarantor to the provider of any Bank-Provided Hedge (the “Hedge
Liabilities”) shall be “Obligations” hereunder, guaranteed obligations under the
Guarantee and Collateral Agreement and secured obligations under any other Loan
Document, as applicable, and otherwise treated as Obligations for purposes of
each of the other Loan Documents, except to the extent constituting Excluded
Hedge Liabilities of such Person.  The Liens securing the Hedge Liabilities
shall be pari passu with the Liens securing all

NAI-1512846779v6

--------------------------------------------------------------------------------

 

other Obligations under this Agreement and the other Loan Documents, subject to
the express provisions of Section 9.2.5 [Application of Proceeds].

Banks shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Bank.

Base Rate shall mean the greatest of (i) the interest rate per annum announced
from time to time by the Administrative Agent at its Principal Office as its
then prime rate, which rate may not be the lowest rate then being charged
commercial borrowers by the Administrative Agent, (ii) the Overnight Bank
Funding Rate plus 1/2% per annum, or (iii) the Daily Euro-Rate plus 1% per
annum.  Notwithstanding the foregoing, if the Base Rate as determined under any
method above would be less than 2%, such rate shall be deemed to be 2% for
purposes of this Agreement.

Base Rate Option shall mean the option of the Borrowers, exercisable by TGI as
their agent, to have Loans bear interest at a fluctuating rate per annum
(computed on the basis of a year of 365/366 days, as the case may be, or, if the
Base Rate is measured by reference to the Daily Euro-Rate, 360 days, and in each
case actual days elapsed) equal to the Base Rate plus the applicable number of
basis points calculated under the Pricing Grid, such interest rate to change
automatically from time to time effective as of the effective date of each
change in the Base Rate.

Benchmark Replacement shall mean, with respect to any Available Currency, the
sum of: (i) the alternate benchmark rate that has been selected by the
Administrative Agent and the Borrowers for such Available Currency giving due
consideration to (a) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Relevant Governmental Body with
respect to such Available Currency or (b) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the Euro-Rate
for (A) with respect to Dollar Loans under the Euro-Rate Option, U.S.
dollar-denominated credit facilities or (B) with respect to Optional Currency
Loans, U.S. credit facilities providing for loans in such Optional Currency and
(ii) the Benchmark Replacement Adjustment; provided that, if the Benchmark
Replacement as so determined would be less than 1%, the Benchmark Replacement
will be deemed to be 1% for the purposes of this Agreement.

 

Benchmark Replacement Adjustment shall mean, with respect to any replacement of
the Euro-Rate for any Available Currency with an alternate benchmark rate for
each applicable Interest Period for such Available Currency, the spread
adjustment, or method for calculating or determining such spread adjustment,
(which may be a positive or negative value or zero) that has been selected by
the Administrative Agent and the Borrowers (i) giving due consideration to (a)
any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of the
Euro-Rate in such Available Currency with the applicable Benchmark Replacement
for such Available Currency (excluding such spread adjustment) by the Relevant
Governmental Body with respect to such Available Currency or (b) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for such replacement of
the Euro-Rate for (A) with respect to Dollar Loans under the Euro-Rate Option,
U.S. dollar-denominated credit facilities at such time or (B) with respect to
Optional Currency

NAI-1512846779v6

--------------------------------------------------------------------------------

 

Loans, U.S. credit facilities providing for loans in such Optional Currency and
(ii) which may also reflect adjustments to account for (a) the effects of the
transition from the Euro-Rate for such Available Currency to the Benchmark
Replacement for such Available Currency and (b) yield- or risk-based differences
between the Euro-Rate and the Benchmark Replacement for such Available Currency.

 

Benchmark Replacement Conforming Changes shall mean, with respect to any
Benchmark Replacement for any Available Currency, any technical, administrative
or operational changes (including changes to the definition of “Base Rate,” the
definition of “Interest Period,” timing and frequency of determining rates and
making payments of interest and other administrative matters) that the
Administrative Agent decides may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement for such Available Currency and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice in the United States (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

 

Benchmark Replacement Date shall mean the earlier to occur of the following
events with respect to the Euro-Rate for any Available Currency:

 

(i) in the case of clause (i) or (ii) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the Euro-Rate for such Available Currency permanently or indefinitely ceases to
provide the Euro-Rate for such Available Currency; or

 

(ii) in the case of clause (iii) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.

 

Benchmark Transition Event shall mean the occurrence of one or more of the
following events with respect to the Euro-Rate for any Available Currency:

 

(i) a public statement or publication of information by or on behalf of the
administrator of the Euro-Rate for such Available Currency announcing that such
administrator has ceased or will cease to provide the Euro-Rate for such
Available Currency, permanently or indefinitely, provided that, at the time of
such statement or publication, there is no successor administrator that will
continue to provide the Euro-Rate for such Available Currency;

 

(ii) a public statement or publication of information by an Official Body having
jurisdiction over the Administrative Agent, the regulatory supervisor for the
administrator of the Euro-Rate for such Available Currency, the Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
Euro-Rate for such Available Currency, a resolution authority with jurisdiction
over the administrator for the Euro-Rate for such Available Currency or a court
or an entity with similar insolvency or resolution authority over the
administrator for the Euro-Rate for such Available Currency, which states that
the administrator of the Euro-Rate

NAI-1512846779v6

--------------------------------------------------------------------------------

 

for such Available Currency has ceased or will cease to provide the Euro-Rate
for such Available Currency permanently or indefinitely, provided that, at the
time of such statement or publication, there is no successor administrator that
will continue to provide the Euro-Rate for such Available Currency;

 

(iii) a public statement or publication of information by the regulatory
supervisor for the administrator of the Euro-Rate for such Available Currency or
an Official Body having jurisdiction over the Administrative Agent announcing
that the Euro-Rate for such Available Currency is no longer representative.

 

Benchmark Unavailability Period shall mean, with respect to any Available
Currency, if a Benchmark Transition Event and its related Benchmark Replacement
Date have occurred with respect to the Euro-Rate for such Available Currency and
solely to the extent that the Euro-Rate for such Available Currency has not been
replaced with a Benchmark Replacement, the period (i) beginning at the time that
such Benchmark Replacement Date for such Available Currency has occurred if, at
such time, no Benchmark Replacement for such Available Currency has replaced the
Euro-Rate for such Available Currency for all purposes hereunder in accordance
with Section 1.6 and (y) ending at the time that a Benchmark Replacement for
such Available Currency has replaced the Euro-Rate for such Available Currency
for all purposes hereunder pursuant to Section 1.6.


Beneficial Ownership Regulation shall mean 31 C.F.R. § 1010.230.

Benefit Arrangement shall mean at any time any material “employee benefit plan”,
within the meaning of Section 3(3) of ERISA, which is neither a Plan nor a
Multiemployer Plan and which is maintained, sponsored or otherwise contributed
to by any member of the ERISA Group.

Benefit Plan shall mean any of (i) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (ii) a “plan” as defined in and
subject to Section 4975 of the Internal Revenue Code or (iii) any Person whose
assets include (for purposes of ERISA Section 3(42) or otherwise for purposes of
Title I of ERISA or Section 4975 of the Internal Revenue Code) the assets of any
such “employee benefit plan” or “plan”.

Borrower Joinder shall have the meaning assigned to such term in Section 11.20.

Borrowers shall mean collectively TGI and each of TGI’s Subsidiaries which have
executed this Agreement as a Borrower, or which becomes a Borrower pursuant to
Section 11.20 hereof, and, if a Foreign Borrower, has not terminated its status
as a Borrower pursuant to Section 11.20(iv).

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof to the same or a different Interest
Rate Option, which shall be a Business Day.

Borrowing Tranche shall mean specified portions of Loans outstanding as
follows:  (i) all Revolving Credit Loans to which a Euro-Rate Option applies
which become subject to the same

NAI-1512846779v6

--------------------------------------------------------------------------------

 

Interest Rate Option under the same Loan Request by TGI, on behalf of the
Borrowers, and which have the same Interest Period shall constitute one
Borrowing Tranche, (ii) all Revolving Credit Loans to which a Base Rate Option
applies shall constitute one Borrowing Tranche, (iii) all Swing Loans to which
the Euro-Rate Option applies which become subject to the same Interest Rate
Option under the same Loan Request by TGI, on behalf of the Borrowers, and which
have the same Interest Period and which are denominated either in Dollars or in
the same Optional Currency shall constitute one Borrowing Tranche; and (iv) all
Swing Loans to which the Base Rate Option applies shall be one Borrowing
Tranche.

Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and (i) if the applicable Business Day
relates to any Loan to which the Euro-Rate Option applies, such day must also be
a day on which dealings are carried on in the London interbank market, (ii) with
respect to advances or payments of Loans or any other matters relating to Loans
denominated in an Optional Currency, such day also shall be a day on which
dealings in deposits in the relevant Optional Currency are carried on in the
applicable interbank market, and (iii) with respect to advances or payments of
Loans denominated in an Optional Currency, such day shall also be a day on which
all applicable banks into which Loan proceeds may be deposited are open for
business and foreign exchange markets are open for business in the principal
financial center of the country of such currency.

Capital Lease Obligations shall mean any obligation under a lease that is
required to be capitalized for financial reporting purposes in accordance with
GAAP; and the amount of Indebtedness represented by such obligations shall be
the capitalized amount of such obligation determined in accordance with GAAP;
and the stated maturity thereof shall be the date of the last payment of rent or
any other amount due under such lease prior to the first date upon which such
lease may be terminated by the lessee without payment of a penalty.

Capital Stock shall mean any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

Cash Collateralize shall mean, with respect to Letters of Credit Outstanding,
that the Borrowers shall deposit with the Administrative Agent, as cash
collateral for its Obligations under the Loan Documents, an amount equal to the
Letters of Credit Outstanding.

Cash Equivalents shall mean, at any time, (i) any evidence of Indebtedness with
a maturity date of ninety (90) days or less issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof; provided, that the full faith and credit of the United
States of America is pledged in support thereof; (ii) certificates of deposit or
bankers’ acceptances with a  maturity of (a) ninety (90) days or less of any
financial institution that is a member of the Federal Reserve System having
combined capital and surplus and undivided profits of not less than
$500,000,000.00 and (b) twenty-four months or less of any financial institution
that meets the requirements of clause (ii)(a) and is a Bank hereunder;
(iii) commercial paper (including variable rate demand notes) with a maturity of
ninety (90) days or less issued by a corporation (except any Borrower, any
Guarantor or any Affiliate of any of

NAI-1512846779v6

--------------------------------------------------------------------------------

 

them) organized under the laws of any State of the United States of America or
the District of Columbia and rated at least A-1 by Standard & Poor’s Ratings
Service, a division of The McGraw-Hill Companies, Inc. (“S&P”) or at least P-1
by  Moody’s Investors Service, Inc. (“Moody’s”); (iv) repurchase obligations
with a term of not more than thirty (30) days for underlying securities of the
types described in clause (i) above entered into with any financial institution
having combined capital and surplus and undivided profits of not less than
$500,000,000.00; (v) repurchase agreements and reverse repurchase agreements
relating to marketable direct obligations issued or unconditionally guaranteed
by the United States of America or issued by any governmental agency thereof and
backed by the full faith and credit of the United States of America, in each
case maturing within ninety (90) days or less from the date of acquisition;
provided, that, the terms of such agreements comply with the guidelines set
forth in the Federal Financial Agreements of Depository Institutions with
Securities Dealers and Others, as adopted by the Comptroller of the Currency on
October 31, 1985; and (vi) investments in money market funds and mutual funds
which invest substantially all of their assets in securities of the types
described in clauses (i) through (v) above.

Cash Management Agreements shall have the meaning assigned to such term in
Section 2.9.9.

CEA shall mean the Commodity Exchange Act (7 U.S.C. §1 et seq.), as amended from
time to time, and any successor statute.

Certificate of Beneficial Ownership shall mean a certification regarding
beneficial ownership or control as required by the Beneficial Ownership
Regulation.

CFTC shall mean the Commodity Futures Trading Commission.

Closing Date shall mean the date on which the initial Loans are made hereunder.

Collateral shall mean the Pledged Collateral, the UCC Collateral and the
Intellectual Property Collateral.

Collateral Agent shall have the meaning assigned to such term in Section
9.2.5.2.

Collateral Documents shall mean the Guarantee and Collateral Agreement and any
other documents delivered under this Agreement granting Liens in favor of the
Administrative Agent, for the benefit of the Administrative Agent and the other
holders of Obligations, as collateral security for the Obligations.

Commitment shall mean as to any Bank its Revolving Credit Commitment, and as to
PNC, also its Swing Loan Commitment.  Commitments shall mean the aggregate of
the Revolving Credit Commitments of all of the Banks and Swing Loan Commitment
of PNC.  The amount of the Commitment available for Revolving Credit Loans shall
be reduced by the amount of the outstanding Swing Loan provided in
Section 2.9.1.

Commitment Fee shall have the meaning assigned to that term in Section 2.3.

Computation Date shall have the meaning assigned to that term in Section 2.10.1.

NAI-1512846779v6

--------------------------------------------------------------------------------

 

Connection Income Taxes shall mean Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profit Taxes.

Consolidated Adjusted EBITDA shall mean, for any period of determination,
Consolidated EBITDA of TGI and its Subsidiaries subject to the following
adjustments:

For any period in which TGI or one of its Subsidiaries has completed a Specified
Asset Sale, the calculation of Consolidated Adjusted EBITDA for such period
shall omit the financial performance of the entity or assets sold or disposed
of, as though the sale or disposition had been completed at the beginning of the
period of determination and, with respect to any sale or disposition of all or a
portion of the TAS Business (including, without limitation, all or a portion of
any Specified TAS Business Unit), either: (i) the carve-out financial statements
of the entity or assets sold or disposed of for the fiscal year immediately
preceding the date of such sale or disposition have been audited or (ii) the
carve-out financial statements of the entity or assets sold or disposed of for
the most recent four-quarter period ending prior to the date of such sale or
disposition have been supported by a third party quality of earnings or due
diligence report, provided that such audit, quality of earnings or due diligence
report was performed by a nationally recognized firm (or another firm acceptable
to the Administrative Agent) and is in form and substance reasonably
satisfactory to the Administrative Agent.

Consolidated EBITDA shall mean with respect to any Person for any period

(i)the sum of, without duplication, the amounts for such period, taken as a
single accounting period (in each case (other than clause (a) below), to the
extent the same was deducted in computing Consolidated Net Income):

(a)Consolidated Net Income;

(b)Consolidated Non-cash Charges;

(c)Consolidated Interest Expense;

(d)Consolidated Income Tax Expense;

(e)any non-recurring expenses or charges related to any equity offering,
investments permitted under Section 8.2.4(v) (but only if such investment is
made in a Joint Venture), (vi) and (viii), recapitalization or Indebtedness
permitted to be made under this Agreement (whether or not successful);

(f)non-cash charges of up to $150,000,000.00 in the aggregate incurred after
March 31, 2016 in connection with capitalized pre-production costs and other
forward loss reserve charges, which non-cash charges do not fall under the
definition of Consolidated Non-cash Charges (the “Forward Reserves”);

(g)non-recurring expenses or charges of up to $25,000,000.00 in the aggregate
for all periods in respect of termination of certain post-employment benefit
plans;

NAI-1512846779v6

--------------------------------------------------------------------------------

 

(h)cash restructuring and severance costs of up to an amount not to exceed 10%
of Consolidated EBITDA for such period (excluding such adjustment); and

(i)reasonable and customary, non-recurring cash transaction costs and expenses
incurred in connection with any sale or other disposition of property or assets
that is expressly permitted hereunder, whether or not consummated; less

(i)the sum of:

(a)amount of extraordinary, non-recurring or unusual gains, including gains from
asset sales outside the ordinary course of business and gains from settlements,
curtailments and termination benefits recognized under ASC 715-30 [Settlements,
Curtailments or Termination Benefits], to the extent the same were included in
calculating Consolidated Net Income;

(b)the portion of (x) the reserve in respect of Boeing Co.’s 747-8 program (the
“747 Forward Reserve”), and (y) the Forward Reserves referred to in clause
(i)(f) of this definition, in each case that is released from the balance sheet
during such fiscal period as reported in the Borrowers’ compliance certificate
for such fiscal period delivered pursuant to Section 8.3.3 hereof; and

(c)the amount, if any, included in Consolidated Net Income for such fiscal
period determined by TGI to be the amount by which (x) the 747 Forward Reserve
exceeded or will exceed, as the case may be, the actual loss suffered by the
Borrowers against the Boeing Co.’s 747-8 program, and (y) the Forward Reserves
set forth in clause (i)(f) of this definition exceeded or will exceed, as the
case may be, the actual loss suffered by the Borrowers with respect to the
programs to which such Forward Reserves relate.

Consolidated Income Tax Expense shall mean, with respect to any Person for any
period, the provision for federal, state, local and foreign income taxes of such
Person and its Subsidiaries for such period as determined on a consolidated
basis in accordance with GAAP paid or accrued during such period, including any
penalties and interest related to such taxes or arising from any tax
examinations, to the extent the same were deducted in computing Consolidated Net
Income.

Consolidated Interest Expense shall mean, with respect to any Person for any
period, without duplication, the sum of:

(i)the total interest expense of such Person and its Subsidiaries for such
period as determined on a consolidated basis in accordance with GAAP, including,
without limitation:

(a)any amortization of Indebtedness discount;

(b)the net cost under any Interest Rate Hedge (including any amortization of
discounts);

(c)the interest portion of any deferred payment obligation;

NAI-1512846779v6

--------------------------------------------------------------------------------

 

(d)all commissions, discounts and other fees and charges owed with respect to
letters of credit, bankers’ acceptances, financing activities or similar
activities; and

(e)all accrued interest;

(ii)the interest component of Capital Lease Obligations paid, accrued and/or
scheduled to be paid or accrued by such Person and its Subsidiaries during such
period determined on a consolidated basis in accordance with GAAP; and

(iii)all capitalized interest of such Person and its Subsidiaries for such
period;

provided, however, that Consolidated Interest Expense will exclude (I) the
amortization or write-off of debt issuance costs and deferred financing fees,
commissions, fees and expenses, and (II) any expensing of interim loan
commitment and other financing fees.

Consolidated Net Income shall mean for any fiscal period the net income of TGI
and its Subsidiaries for such period determined and consolidated in accordance
with GAAP; provided that:

(i)the net income (but not loss) of any Person that is accounted for by the
equity method of accounting shall be included only to the extent of the amount
of dividends or distributions paid in cash to the specified Person or a
Subsidiary thereof;

(ii)the net income of any Joint Venture shall be included only to the extent of
the amount of dividends or distributions paid in cash by such Joint Venture to
TGI or a Subsidiary thereof (other than another Joint Venture);

(iii)the net income of any Subsidiary shall be excluded to the extent that the
declaration or payment of dividends or similar distributions by that Subsidiary
of that net income is not at the date of determination permitted without any
prior governmental approval (that has not been obtained) or, directly or
indirectly, by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary or its equity holders;

(iv)the net income of any Person acquired during the specified period for any
period prior to the date of such acquisition shall be excluded;

(v)gains or losses on asset sales (other than sales of inventory and other
assets in the ordinary course of business) shall be excluded;

(vi)the cumulative effect of a change in accounting principles shall be
excluded;

(vii)notwithstanding clause (i) above, the net income (or loss) attributable to
any discontinued operations shall be excluded; and

(viii)settlement, curtailment and termination benefits recognized under ASC
715-30 [Settlements, Curtailments or Termination Benefits] shall be excluded.

NAI-1512846779v6

--------------------------------------------------------------------------------

 

Consolidated Non-cash Charges shall mean, with respect to any Person for any
period, the aggregate depreciation, amortization (including amortization of
goodwill, other intangibles, deferred financing fees, debt issuance costs,
commissions, fees and expenses) and non-cash charges and non-cash expenses of
such Person and its Subsidiaries, including, without limitation, non-cash
charges and non-cash expenses related to stock-based compensation, goodwill
impairments or fixed asset writedowns and non-cash pension expense, reducing
Consolidated Net Income of such Person and its Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP (excluding such
charges constituting an extraordinary item of loss, any write-down of working
capital, or any charge which requires an accrual of or a reserve for cash
charges for any future period).

Consolidated Senior Net Indebtedness shall mean Consolidated Total Net
Indebtedness less Subordinated Indebtedness.

Consolidated Total Indebtedness shall mean as of any date of determination the
aggregate of all Indebtedness of TGI and its Subsidiaries as of such date
determined and consolidated in accordance with GAAP.  

Consolidated Total Net Indebtedness shall mean Consolidated Total Indebtedness
minus unrestricted cash and Cash Equivalents in excess of $25,000,000.00 which
are held by TGI or another Domestic Loan Party and maintained or managed at a
Bank or an Affiliate of a Bank and subject to a Control Agreement; provided that
the amount of unrestricted cash and Cash Equivalents which may be subtracted
when calculating Consolidated Total Net Indebtedness shall not exceed
$25,000,000.00.  

Control Agreement shall have the meaning assigned to that term in the Guarantee
and Collateral Agreement.

Covenant Restriction Period shall mean the period commencing on the Twelfth
Amendment Effective Date and continuing until the date on which the Borrowers
have delivered financial statements in accordance with Sections 8.3.1 or 8.3.2
and the related Compliance Certificate with respect to such period pursuant to
Section 8.3.3 for a fiscal quarter ending on or after March 31, 2022
demonstrating compliance with the financial covenants set forth in Sections
8.2.15, 8.2.16 and 8.2.17.

Covered Entity shall mean (i) each Borrower, each Subsidiary of each Borrower,
all Guarantors and all pledgors of Collateral, and (ii) each Person that,
directly or indirectly, is in control of a Person described in clause (i)
above.  For purposes of this definition, control of a Person shall mean the
direct or indirect (a) ownership of, or power to vote, 25% or more of the issued
and outstanding equity interests having ordinary voting power for the election
of directors of such Person or other Persons performing similar functions for
such Person, or (b) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise; provided that no JV Owner shall be deemed to have control of such
Person unless such JV Owner is considered to have control of such Person
pursuant to clause (b) above.

NAI-1512846779v6

--------------------------------------------------------------------------------

 

Daily Euro-Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (i) the Published Rate by (ii) a number equal
to 1.00 minus the Euro-Rate Reserve Percentage on such day.  Notwithstanding the
foregoing, if the Daily Euro-Rate as determined by the previous sentence would
be less than 1%, such rate shall be deemed to be 1% for purposes of this
Agreement.

Defaulting Bank shall mean any Bank that has (a) failed to fund (i) any portion
of the Revolving Credit Loans required to be funded by it hereunder within one
Business Day of the date required to be funded by it hereunder unless such Bank
notifies the Administrative Agent and TGI in writing that such failure is the
result of such Bank’s good faith determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) participations with respect to Letters of Credit (as
provided in Section 2.8.3), or participations in Swing Loans (as provided in
Section 2.9.5) required to be funded by it hereunder within one Business Day of
the date required to be funded by it hereunder, in each case, unless such
failure has been cured and all interest accruing as a result of such failure has
been fully paid in accordance with the terms hereof, (b) otherwise failed to pay
over to the Administrative Agent or any other Bank any other amount required to
be paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute or unless such failure has been cured and all
interest accruing as a result of such failure has been fully paid in accordance
with the terms hereof, (c) notified the Borrowers, the Administrative Agent, or
any Issuing Bank in writing or has made any public statement to the effect that
it does not intend to comply with any of its funding obligations under this
Agreement or under any other agreements in which it commits to extend credit,
(d) failed, within one Business Day after request by the Administrative Agent,
to confirm that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit or Swing Loans or (e) has or has a parent company that has (i)
been deemed insolvent or become the subject of an Insolvency Proceeding or (ii)
become the subject of a Bail-In Action.

Disqualified Equity Interests shall mean any equity interest which, by its terms
(or by the terms of any security or other equity interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
equity interests which do not constitute Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (ii) is redeemable at the
option of the holder thereof (other than solely for equity interests which do
not constitute Disqualified Equity Interests), in whole or in part, (iii)
provides for the scheduled payments of dividends in cash, or (iv) is or becomes
convertible into or exchangeable for Indebtedness or any other Disqualified
Equity Interests, in each case, prior to the date that is 91 days after the
Expiration Date.

Disqualified Institution shall mean, on any date, (i) any Person that is a
direct competitor of the Borrowers and their Subsidiaries in the same or a
similar line of business as the Borrowers (a “Competitor”), which Person has
been designated by the Borrowers as a “Disqualified Institution” by written
notice to the Administrative Agent and the Banks not less than three Business
Days prior to such date, and (ii) any Affiliate of any such Competitor, which
Person either has been designated by the Borrowers as a “Disqualified
Institution” by written notice to

NAI-1512846779v6

--------------------------------------------------------------------------------

 

the Administrative Agent and the Banks not less than three Business Days prior
to such date or is readily identifiable as such on the basis of its name (other
than any bona fide debt fund that is engaged in making or purchasing commercial
loans in the ordinary course of business); provided that “Disqualified
Institutions” shall exclude any Person that the Borrowers have designated as no
longer being a “Disqualified Institution” by written notice delivered to the
Administrative Agent and the Banks from time to time; provided, further, that
the designation of any Person as a “Disqualified Institution” after the date
such Person becomes a Bank hereunder shall not retroactively disqualify such
Person from serving as a Bank hereunder.

Documentation Agent shall mean individually Fifth Third Bank, Barclays Bank PLC,
Bank of America, N.A. and Santander Bank, N.A. and their successors and assigns,
as Documentation Agent and Documentation Agents shall mean collectively Fifth
Third Bank, Barclays Bank PLC, Bank of America, N.A. and Santander Bank, N.A.
and their successors and assigns, as Documentation Agents.

Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.

Dollar Equivalent shall mean, with respect to any amount of any currency, the
Equivalent Amount of such currency expressed in Dollars.

Dollar Equivalent Non-Loan Revolving Facility Usage shall mean at any time the
Dollar Equivalent amount of the Non-Loan Revolving Facility Usage.

Dollar Equivalent Revolving Facility Usage shall mean at any time the Dollar
Equivalent amount of the Revolving Facility Usage.

Dollar Loans shall mean any Loans denominated in U.S. Dollars.

Dollar Swing Loan Commitment shall mean PNC Bank’s commitment to make Swing
Loans to the Borrowers in an aggregate Dollar Equivalent principal amount of up
to (i) prior to the Original Expiration Date, $100,000,000.00 and (ii) from and
after the Original Expiration Date, $75,000,000.00.

Dollar Swing Loan Note shall have the meaning assigned to such term in Section
2.9.3.

Dollar Swing Loans shall have the meaning assigned to such term in Section
2.9.1.

Domestic shall mean with respect to a Loan Party or a Subsidiary, one which is
organized under the laws of the United States of America, any state thereof or
the District of Columbia, other than a Loan Party or Subsidiary described in
clause (ii) of the definition of “Foreign”.

Drawing Date shall have the meaning assigned to such term in Section 2.8.3.2.

Early Opt-in Event shall mean a determination by the Administrative Agent that
(i) with respect to Dollar Loans under the Euro-Rate Option, U.S.
dollar-denominated credit facilities being executed at such time, or that
include language similar to that contained in Section 1.6, are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate

NAI-1512846779v6

--------------------------------------------------------------------------------

 

to replace the Euro-Rate for loans in Dollars or (ii) with respect to Optional
Currency Loans, U.S. credit facilities providing for loans in such Optional
Currency being executed at such time, or that include language similar to that
contained in Section 1.6, are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace the Euro-Rate for
loans in such Optional Currency.

EEA Financial Institution  shall mean (i) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (ii) any entity established in an EEA Member
Country which is a parent of an institution described in clause (i) of this
definition, or (iii) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (i) or (ii)
of this definition and is subject to consolidated supervision with its parent.

EEA Member Country shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

EEA Resolution Authority shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

Eighth Amendment Effective Date shall mean May 1, 2017.

Eleventh Amendment Effective Date shall mean September 23, 2019.

Eligibility Date shall mean, with respect to each Loan Party and each Swap, the
date on which this Agreement or any other Loan Document becomes effective with
respect to such Swap (the Eligibility Date shall be the effective date of such
Swap if this Agreement or any other Loan Document is then in effect with respect
to such Loan Party, and otherwise it shall be the Eligibility Date of this
Agreement and/or such other Loan Document(s) to which such Loan Party is a
party).

Eligible Contract Participant shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.

Environmental Complaint shall mean any written complaint setting forth a cause
of action for personal or property damage or natural resource damage or
equitable relief, order, notice of violation, citation, request for information
issued pursuant to any Environmental Laws by an Official Body, subpoena or other
written notice asserting or threatening a claim relating to, arising out of, or
issued pursuant to any of the Environmental Laws or any Environmental
Conditions, as the case may be.

Environmental Conditions shall mean any conditions of the environment, including
the workplace, the ocean, natural resources (including flora or fauna), soil,
surface water, groundwater, any actual or potential drinking water supply
sources, substrata or the ambient air, relating to or arising out of, or caused
by the use, handling, storage, treatment, recycling, generation, transportation,
release, spilling, leaking, pumping, emptying, discharging, injecting, escaping,
leaching, disposal, dumping, threatened release or other management or

NAI-1512846779v6

--------------------------------------------------------------------------------

 

mismanagement of Regulated Substances resulting from the use of, or operations
on, the Property.

Environmental Laws shall mean all federal, state, local and foreign Laws and
regulations, including permits, licenses, authorizations, bonds, orders,
judgments, consent decrees issued, or entered into, pursuant thereto, relating
to pollution or protection of human health or the environment or employee safety
in the workplace.

Equivalent Amount shall mean, at any time, as determined by the Administrative
Agent (which determination shall be conclusive absent manifest error), with
respect to an amount of any currency (the “Reference Currency”) which is to be
computed as an equivalent amount of another currency (the “Equivalent
Currency”): (i) if the Reference Currency and the Equivalent Currency are the
same, the amount of such Reference Currency, or (ii) if the Reference Currency
and the Equivalent Currency are not the same, the amount of such Equivalent
Currency converted from such Reference Currency at the Administrative Agent’s
spot selling rate (based on the market rates then prevailing and available to
the Administrative Agent) for the sale of such Equivalent Currency for such
Reference Currency at a time determined by the Administrative Agent on the
second Business Day immediately preceding the event for which such calculation
is made.

Equivalent Currency shall have the meaning assigned to such term in the
definition of Equivalent Amount.

ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

ERISA Group shall mean, at any time, each Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
such Borrower, are treated as a single employer under Section 414 of the
Internal Revenue Code.

EU Bail-In Legislation Schedule shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

Euro-Rate shall mean the following:

(A)with respect to Dollar Loans comprising any Borrowing Tranche to which the
Euro-Rate Option applies for any Interest Period, the interest rate per annum
determined by the Administrative Agent by dividing (the resulting quotient
rounded upwards, if necessary, to the nearest 1/100th of 1% per annum) (i) the
rate of interest which appears on the Bloomberg Page BBAM1 (or on such other
substitute Bloomberg page that displays rates at which US dollar deposits are
offered by leading banks in the London interbank deposit market) or the rate
which is quoted by another source selected by the Administrative Agent as an
authorized information vendor for the purpose of displaying rates at which US
dollar deposits are offered by leading banks in the London interbank deposit
market (an “Alternate Source”), at approximately 11:00 a.m., London time, two
(2) Business Days prior to the first day of such Interest Period as the

NAI-1512846779v6

--------------------------------------------------------------------------------

 

London interbank offered rate for U.S. Dollars for an amount comparable to such
Borrowing Tranche and having a borrowing date and a maturity comparable to such
Interest Period (or if there shall at any time, for any reason, no longer exist
a Bloomberg Page BBAM1 (or any substitute page) or any Alternate Source, a
comparable replacement rate determined by the Administrative Agent at such time
(which determination shall be conclusive absent manifest error)), by (ii) a
number equal to 1.00 minus the Euro-Rate Reserve Percentage.

The Euro-Rate shall be adjusted with respect to any Loan to which the Euro-Rate
Option applies that is outstanding on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date.  The Administrative
Agent shall give prompt notice to TGI, as agent for all of the Borrowers, of the
Euro-Rate as determined or adjusted in accordance herewith, which determination
shall be conclusive absent manifest error.

(B)with respect to Optional Currency Swing Loans in currency other than Euro
comprising any Borrowing Tranche to which the Euro-Rate Option applies for any
Interest Period, the interest rate per annum determined by the Administrative
Agent by dividing (i) the rate of interest per annum for deposits in the
relevant Optional Currency which appears on the relevant Bloomberg Page (or, if
no such quotation is available on such Bloomberg Page, on the appropriate such
other substitute Bloomberg page that displays rates at which the relevant
Optional Currency deposits are offered by leading banks in the Relevant
Interbank Market) or the rate which is quoted by another source selected by the
Administrative Agent as an authorized information vendor for the purpose of
displaying such rates at which such Optional Currency deposits are offered by
leading banks in the London interbank deposit market (an “Optional Currency
Alternate Source”), at approximately 9:00 a.m., Pittsburgh time, two (2)
Business Days prior to the commencement of such Interest Period as the Relevant
Interbank Market offered rate for deposits in the relevant Optional Currency for
an amount comparable to the principal amount of such Borrowing Tranche and
having a borrowing date and a maturity comparable to such Interest Period (or if
there shall at any time, for any reason, no longer exist an applicable Bloomberg
Page (or any substitute page) or any Optional Currency Alternate Source, a
comparable replacement rate determined by the Administrative Agent at such time
(which determination shall be conclusive absent manifest error)), by (ii) a
number equal to 1.00 minus the Euro-Rate Reserve Percentage.

The Euro-Rate shall be adjusted with respect to any Loan to which the Euro-Rate
Option applies that is outstanding on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date.  The Administrative
Agent shall give prompt notice to TGI, as agent for all of the Borrowers, of the
Euro-Rate as determined or adjusted in accordance herewith, which determination
shall be conclusive absent manifest error.  The Euro-Rate for any Loans shall be
based upon the Euro-Rate for the currency in which such Loans are requested.

(C)with respect to Optional Currency Swing Loans denominated in Euro comprising
any Borrowing Tranche to which the Euro-Rate Option applies for any Interest
Period, the interest rate per annum determined by Administrative Agent by
dividing (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which deposits in Euro
are offered by leading banks in the Relevant Interbank Market) or the rate which
is quoted by an Alternate Source, at approximately 11:00 a.m., Brussels time,
two (2) TARGET Days prior to the commencement of such Interest Period as the

NAI-1512846779v6

--------------------------------------------------------------------------------

 

Relevant Interbank Market offered rate for deposits in Euro for an amount
comparable to the principal amount of such Borrowing Tranche and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Administrative Agent at such time (which determination shall
be conclusive absent manifest error)), by (ii) a number equal to 1.00 minus the
Euro-Rate Reserve Percentage.

The Euro-Rate shall be adjusted with respect to any Loan to which the Euro-Rate
Option applies that is outstanding on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date.  The Administrative
Agent shall give prompt notice to TGI, as agent for all of the Borrowers, of the
Euro-Rate as determined or adjusted in accordance herewith, which determination
shall be conclusive absent manifest error.  The Euro-Rate for any Loans shall be
based upon the Euro-Rate for the currency in which such Loans are requested.

(D)Notwithstanding the foregoing, if the Euro-Rate as determined under any
method above would be less than 1%, such rate shall be deemed to be 1% for
purposes of this Agreement.

Euro-Rate Option shall mean the option of the Borrowers, exercisable by TGI as
their agent, to have Loans bear interest at a rate per annum (computed on the
basis of a year of 360 days and actual days elapsed, provided that, for Loans
made in an Optional Currency for which a 365-day basis is the only market
practice available to the Administrative Agent, such rate shall be calculated on
the basis of a year of 365 days and for the actual days elapsed) equal to the
Euro-Rate plus the applicable number of basis points calculated under the
Pricing Grid.

Euro-Rate Reserve Percentage shall mean the maximum percentage (expressed as a
decimal rounded upward to the nearest 1/100 of 1%) as determined by the
Administrative Agent which is in effect during any relevant period, (i) as
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for determining the reserve requirements (including supplemental,
marginal and emergency reserve requirements) with respect to eurocurrency
funding (currently referred to as “Eurocurrency Liabilities”) of a member bank
in such System; and (ii) to be maintained by a Bank as required for reserve
liquidity, special deposit, or a similar purpose by any governmental or monetary
authority of any country or political subdivision thereof (including any central
bank), against (A) any category of liabilities that includes deposits by
reference to which a Euro-Rate is to be determined, or (B) any category of
extension of credit or other assets that includes Loans or Borrowing Tranches to
which a Euro-Rate applies.

Event of Default shall mean any of the Events of Default described in
Section 9.1.

Excluded Hedge Liability or Liabilities shall mean, with respect to each Loan
Party, each of its Swap Obligations if, and only to the extent that, all or any
portion of this Agreement or any other Loan Document that relates to such Swap
Obligation is or becomes illegal under the CEA, or any rule, regulation or order
of the CFTC, solely by virtue of such Loan Party’s failure to qualify as an
Eligible Contract Participant on the Eligibility Date for such Swap.

NAI-1512846779v6

--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary contained in the foregoing or in any
other provision of this Agreement or any other Loan Document, the foregoing is
subject to the following provisos: (a) if a Swap Obligation arises under a
master agreement governing more than one Swap, this definition shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
such guaranty or security interest is or becomes illegal under the CEA, or any
rule, regulations or order of the CFTC, solely as a result of the failure by
such Loan Party for any reason to qualify as an Eligible Contract Participant on
the Eligibility Date for such Swap, (b) if a guarantee of a Swap Obligation
would cause such obligation to be an Excluded Hedge Liability but the grant of a
security interest would not cause such obligation to be an Excluded Hedge
Liability, such Swap Obligation shall constitute an Excluded Hedge Liability for
purposes of the guaranty but not for purposes of the grant of the security
interest, and (c) if there is more than one Loan Party executing this Agreement
or the other Loan Documents and a Swap Obligation would be an Excluded Hedge
Liability with respect to one or more of such Persons, but not all of them, the
definition of Excluded Hedge Liability or Liabilities with respect to each such
Person shall only be deemed applicable to (i) the particular Swap Obligations
that constitute Excluded Hedge Liabilities with respect to such Person, and (ii)
the particular Person with respect to which such Swap Obligations constitute
Excluded Hedge Liabilities.

Excluded Taxes shall mean any of the following Taxes imposed on or with respect
to the Administrative Agent, the Issuing Bank or any Bank or required to be
withheld or deducted from a payment to the Administrative Agent, or the Issuing
Bank or such Bank, (i) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (a)
imposed as a result of the Administrative Agent, the Issuing Bank or such Bank
being organized under the laws of, or having its principal office or, in the
case of any Bank, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (b) that are Other
Connection Taxes, (ii) in the case of a Bank, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Bank with respect to an
applicable interest in a Loan or Revolving Credit Commitment pursuant to a law
in effect on the date on which (a) such Bank acquires such interest in such Loan
or Revolving Credit Commitment (other than pursuant to an assignment request by
the Borrowers under Section 5.4.2 [Replacement of a Bank]) or (b) such Bank
changes its lending office, except in each case to the extent that, pursuant to
Section 5.8 [Taxes], amounts with respect to such Taxes were payable either to
such Bank’s assignor immediately before such Bank became a party hereto or to
such Bank immediately before it changed its lending office, (iii) Taxes
attributable to the Administrative Agent, the Issuing Bank or such Bank’s
failure to comply with Section 5.8.6 [Status of Banks], and (iv) any U.S.
federal withholding Taxes imposed under FATCA (except to the extent imposed due
to the failure of the Borrowers to provide documentation or information to the
Internal Revenue Service).

Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

Expiration Date shall mean, with respect to the Revolving Credit Commitments,
other than the Revolving Credit Commitments set forth on Schedule 2.15, the date
that is the earlier of (i) three (3) years following the Original Expiration
Date and (ii) six (6) months prior to the stated maturity date of the Second
Lien Notes, and with respect to the Revolving Credit

NAI-1512846779v6

--------------------------------------------------------------------------------

 

Commitments set forth on Schedule 2.15, the Original Expiration
Date.  Notwithstanding the foregoing, if any of the 2014 Bonds remain
outstanding (and have not been extended (including by amendment and extension)
to a date that is later than three and one-half years after the Original
Expiration Date or otherwise refinanced or replaced with Permitted Refinancing
Debt) on the date that is 91 days prior to the stated maturity date of such 2014
Bonds (such date, the “New Expiration Date”), the Expiration Date shall be no
later than the New Expiration Date. As used in this Agreement, any reference to
the “Expiration Date” shall mean the latest applicable Expiration Date, unless
otherwise expressly set forth herein.

FATCA shall mean Sections 1471 through 1474 of the Internal Revenue Code, any
regulation or official interpretation thereof, as in effect on the date hereof
(or any amended or successor version that is substantially comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Internal Revenue Code.

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.  Notwithstanding the
foregoing, if the Federal Funds Effective Rate as determined above would be less
than 1%, such rate shall be deemed to be 1% for purposes of this Agreement.

Financial Advisor shall have the meaning assigned to such term in Section
8.1.15.

First Lien Secured Leverage Ratio shall mean, with respect to any Test Period,
the ratio of Consolidated Senior Net Indebtedness (other than any such
Indebtedness not secured by a first priority Lien on any assets of TGI or any of
its Subsidiaries), as of the last day of such Test Period, to Consolidated
Adjusted EBITDA for such Test Period.

Foreign shall mean, with respect to (i) a Loan Party or a Subsidiary, one which
is organized under the laws of a jurisdiction other than the United States of
America, any state thereof or the District of Columbia or (ii) any Subsidiary of
such Loan Party or Subsidiary described in clause (i) of this definition, that
is organized under the laws of the United States of America, any state thereof,
or the District of Columbia and is not treated as a corporation for United
States federal tax purposes.

Foreign Bank shall mean any Bank (including the Administrative Agent and any
Issuing Bank) that is organized under the laws of a jurisdiction that no
Borrower is a resident for tax purposes.  For purposes of this definition, the
United States of America, each state thereof and the District of Columbia shall
be deemed to constitute a single jurisdiction.

NAI-1512846779v6

--------------------------------------------------------------------------------

 

Foreign Currency Hedge shall mean any foreign exchange transaction, including
spot and forward foreign currency purchases and sales, listed or
over-the-counter options on foreign currencies, non-deliverable forwards and
options, foreign currency swap agreements, currency exchange rate price hedging
arrangements, and any other similar transaction providing for the purchase of
one currency in exchange for the sale of another currency.

Foreign Currency Hedge Liabilities shall have the meaning assigned in the
definition of Bank-Provided Foreign Currency Hedge.

Fund shall mean any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding, or otherwise investing in commercial
loans, bonds or similar extensions of credit in the ordinary course of its
activities.

GAAP shall mean United States generally accepted accounting principles as are in
effect in the United States from time to time, subject to the provisions of
Section 1.3, and applied on a consistent basis both as to classification of
items and amounts.

Governmental Acts shall have the meaning assigned to that term in Section 2.8.8.

Guarantee and Collateral Agreement shall mean the Third Amended and Restated
Guarantee and Collateral Agreement dated as of the Eleventh Amendment Effective
Date, from certain of the Loan Parties to the Administrative Agent, for the
benefit of the Administrative Agent and the other holders of Obligations, as may
be amended, restated or supplemented from time.

Guarantor shall mean a guarantor under the Guarantee and Collateral Agreement
and the other Loan Documents, provided that no Foreign Loan Party nor Foreign
Subsidiary shall be required to guarantee any Obligation of a Domestic Loan
Party.

Guarantor Joinder shall have the meaning assigned to such term in Section 11.20.

Guaranty of any Person shall mean any obligation of such Person guaranteeing any
liability or obligation of any other Person in any manner, whether directly or
indirectly, including any performance bond or other suretyship arrangement and
any other form of assurance against loss.

Hedge Liabilities shall have the meaning assigned in the definition of
“Bank-Provided Hedge”.

Historical Statements shall have the meaning assigned to that term in
Section 6.1.9(i).

IDB’s shall have the meaning assigned to such term in clause (xi) of the
definition of “Permitted Liens”.

Immaterial Subsidiary shall mean (i) Triumph Group Charitable Foundation, (ii)
while the Receivables Facility remains in place and so long as the SP Sub owns
no assets other than trade accounts receivable, related rights, related lock-box
bank accounts and proceeds thereof and sufficient other assets that, when added
to the foregoing, enables it to satisfy the minimum

NAI-1512846779v6

--------------------------------------------------------------------------------

 

tangible net worth test set forth in the Receivables Purchase Agreement and any
such immaterial other assets that are necessary or appropriate for the SP Sub to
maintain an arm’s-length relationship with the Borrowers and Guarantors, the SP
Sub, and (iii) any Subsidiary (a) in which the aggregate Investment (without
duplication) by the Loan Parties is less than $10,000,000.00 and (b) which
represented less than 5% of Consolidated Adjusted EBITDA for the most recently
ended four (4) fiscal quarters; provided, however, that all Immaterial
Subsidiaries described in clause (iii) of this definition shall not represent,
in the aggregate, (x) more than 5% of Consolidated Adjusted EBITDA or (y) more
than 5% of consolidated total assets of TGI and its Subsidiaries.

Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of all of the following, without
duplication:  (i) borrowed money (whether or not convertible into Capital
Stock), (ii) amounts raised under or liabilities in respect of any note purchase
or acceptance credit facility, (iii) reimbursement obligations under any letter
of credit, currency swap agreement, interest rate swap, cap, collar or floor
agreement or other interest rate management device, (iv) any other transaction
(including forward sale or purchase agreements, capitalized leases and
conditional sales agreements) having the commercial effect of a borrowing of
money entered into by such Person to finance its operations or capital
requirements (but not including trade payables and accrued expenses incurred in
ordinary course of business which are not more than (90) days overdue and not
including any Payment Discount Arrangements or any Specified Payment Discount
Arrangement), (v) Disqualified Equity Interests, valued, as of the date of
determination, at the greater of (a) the maximum aggregate amount that would be
payable upon maturity, redemption, repayment or repurchase thereof (or of
Disqualified Equity Interests or Indebtedness into which such Disqualified
Equity Interests are convertible or exchangeable) and (b) the maximum
liquidation preference of such Disqualified Equity Interests, and (vi) any
Guaranty of Indebtedness.  Without limiting the generality of the foregoing,
Indebtedness of TGI and its Subsidiaries, determined on a consolidated basis,
shall include, without duplication and without limitation, the obligations of
TGI and/or its Subsidiaries (including without limitation, the SP Sub) under the
Transaction Documents (as defined in the Receivables Purchase Agreement).

Indemnified Taxes shall mean (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any Obligation of any Loan
Party under any Loan Document and (ii) to the extent not otherwise described in
clause (i), Other Taxes.

Information shall mean all information received from the Loan Parties or any of
their Subsidiaries relating to the Loan Parties or any of such Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Bank on a non‑confidential basis
prior to disclosure by the Loan Parties or any of their Subsidiaries, provided
that, in the case of information received from the Loan Parties or any of their
Subsidiaries after the date of this Agreement, such information is clearly
identified at the time of delivery as confidential.

Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any

NAI-1512846779v6

--------------------------------------------------------------------------------

 

bankruptcy, insolvency, reorganization or other similar Law now or hereafter in
effect, or (ii) for the appointment of a receiver, liquidator, assignee,
custodian, trustee, sequestrator, conservator (or similar official) of such
Person or otherwise relating to the liquidation, dissolution, winding-up or
relief of such Person, of (b) any general assignment for the benefit of
creditors, composition, marshaling of assets for creditors, or other, similar
arrangement in respect of such Person’s creditors or any substantial portion of
its creditors undertaken under any Law.

Intellectual Property Collateral shall mean all of the Intellectual Property, as
defined in the Guarantee and Collateral Agreement.

Intercompany Subordination Agreement shall mean the Intercompany Subordination
Agreement dated as of June 16, 2010 among the Loan Parties as may be amended,
supplemented or restated from time to time, as reaffirmed by the Loan Parties
hereunder.

Interest Coverage Ratio shall mean, with respect to any Test Period, the ratio
of (i) Consolidated EBITDA for such Test Period to (ii) Consolidated Interest
Expense for such period.

Interest Period shall have the meaning assigned to such term in Section 4.3.

Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
floor, adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by any Borrower or any Guarantor or their
Subsidiaries in order to provide protection to, or minimize the impact upon, the
Borrowers, the Guarantors and/or their Subsidiaries of increasing floating rates
of interest applicable to Indebtedness.

Interest Rate Option shall mean any Euro-Rate Option or Base Rate Option.

Internal Revenue Code shall mean the Internal Revenue Code of 1986, as the same
may be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect.

Investment shall mean, with respect to any Subsidiary of TGI or Joint Venture in
which the Loan Parties or their Subsidiaries hold an interest, (i) all
consideration (whether cash, property, assumption of liabilities or otherwise)
paid or given by the Loan Parties or their Subsidiaries for the ownership
interests or assets of such Subsidiary or Joint Venture, (ii) any cash or other
property contributed by the Loan Parties or their Subsidiaries to the capital of
such Subsidiary or Joint Venture, (iii)  any loans made by the Loan Parties or
their Subsidiaries to such Subsidiary or Joint Venture, (iv) any Guaranty made
by or on behalf of such Loan Party or their Subsidiaries for the benefit of such
Subsidiaries or Joint Venture, or (v) any other consideration paid to or
provided for the benefit of such Subsidiary or Joint Venture by the Loan Parties
or their Subsidiaries in the nature of an equity contribution or loan.

Issuing Bank shall mean PNC Bank, in its individual capacity as issuer of
Letters of Credit hereunder and any other Bank that TGI, Administrative Agent
and such other Bank may agree from time to time issue Letters of Credit
hereunder.

NAI-1512846779v6

--------------------------------------------------------------------------------

 

Joint Venture shall mean any entity in which the Loan Parties or their
Subsidiaries, directly or indirectly, hold an ownership interest and the total
of the ownership interests held by the Loan Parties and their wholly-owned
Subsidiaries is less than 100%.

JV Owner shall mean each Person (other than a Loan Party or a Subsidiary
thereof) that, directly or indirectly, owns or has the power to vote equity
interests having ordinary voting power for the election of directors, or other
Persons performing similar functions, of a Joint Venture.

Labor Contracts shall mean all material employment agreements, material
employment contracts, collective bargaining agreements and other material
agreements among TGI or any Subsidiary of TGI and its employees.

Law shall mean any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Official Body, foreign or domestic.

Letter of Credit shall have the meaning assigned to that term in Section 2.8.1.

Letter of Credit Borrowing shall have the meaning assigned to such term in
Section 2.8.3.4.

Letter of Credit Fee shall have the meaning assigned to that term in
Section 2.8.2.

Letter of Credit Sublimit shall mean an aggregate Dollar Equivalent principal
amount of up to (i) prior to the Original Expiration Date, $100,000,000.00 and
(ii) from and after the Original Expiration Date, $75,000,000.00.

Letters of Credit Outstanding shall mean at any time the sum of (i) the
aggregate undrawn face amount of outstanding Letters of Credit and (ii) the
aggregate amount of all unpaid and outstanding Reimbursement Obligations and
Letter of Credit Borrowings (without duplication).

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).

LLC Interests shall have the meaning assigned to such term in Section 6.1.3.

Loan Documents shall mean this Agreement, the Notes, the Guarantee and
Collateral Agreement, the Second Lien Intercreditor Agreement, any intercreditor
agreement related to a Specified Receivables Purchase Agreement, and the
Intercompany Subordination Agreement, each executed by the Borrowers or the
Guarantors or both, as applicable, and the other parties

NAI-1512846779v6

--------------------------------------------------------------------------------

 

thereto, and any other agreements, instruments, certificates or documents
delivered or contemplated to be delivered hereunder or thereunder or in
connection herewith or therewith, as the same may be supplemented or amended
from time to time in accordance herewith or therewith, and Loan Document shall
mean any of the Loan Documents.

Loan Party shall mean either any Borrower or any Guarantor and Loan Parties
shall mean collectively the Borrowers and the Guarantors.

Loan Request shall mean a request for Revolving Credit Loans made in accordance
with Section 2.4 or a request to select, convert to or renew a Euro-Rate Option
in accordance with Section 4.3.

Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans and Swing Loans or any Revolving Credit Loan or Swing Loan.

Material Adverse Change shall mean any set of circumstances or events which (a)
has or is reasonably expected to have any material adverse effect whatsoever
upon the validity or enforceability of this Agreement or any other Loan
Document, (b) has or is reasonably expected to have a material and adverse
effect on the business, properties, assets, financial condition or results of
operations of TGI and its Subsidiaries taken as a whole, (c) impairs materially
or is reasonably expected to impair materially the ability of TGI and its
Subsidiaries taken as a whole to duly and punctually pay or perform its Material
Indebtedness, or (d) impairs materially or is reasonably expected to impair
materially the ability of the Administrative Agent or any of the Banks, to the
extent permitted, to enforce their legal remedies pursuant to this Agreement or
any other Loan Document.

Material Indebtedness shall mean borrowed money or the extension of credit or
any other Indebtedness, or commitment for any of the foregoing, under which any
Borrower or Subsidiary of any Borrower may be obligated as a borrower or
guarantor in excess of $25,000,000.00 in the aggregate.

Material Subsidiary shall mean any Subsidiary of TGI other than an Immaterial
Subsidiary.

Month, with respect to an Interest Period under the Euro-Rate Option, shall mean
the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period.  If any Euro-Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

Multiemployer Plan shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which any Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five plan years,
has made or had an obligation to make such contributions.

NAI-1512846779v6

--------------------------------------------------------------------------------

 

Multiple Employer Plan shall mean a Plan which has two or more contributing
sponsors (including TGI or any member of the ERISA Group) at least two of whom
are not under common control, as such a plan is described in Sections 4063 and
4064 of ERISA.

Net Asset Sale Proceeds shall mean, with respect to any sale, transfer or lease
of assets, an amount equal to: (a) cash payments and Cash Equivalents (including
any cash or Cash Equivalents received by way of deferred payment pursuant to, or
by monetization of, a note receivable or otherwise, but only as and when so
received) received by Borrowers or any of their Subsidiaries from such sale,
transfer or lease of assets, minus (b) any bona fide direct documented and
reasonable costs incurred in connection with such sale, transfer or lease of
assets, including (i) income or gains taxes payable by the seller as a result of
any gain recognized in connection with such sale, transfer or lease of assets
(after taking into account any applicable tax credits or deductions), (ii)
payment of the outstanding principal amount of, premium or penalty, if any, and
interest on any Indebtedness permitted pursuant to Section 8.2.1(i)(g) that is
secured by a Lien permitted pursuant to clause (ix) of the definition of
“Permitted Liens” on the assets in question and that is required to be repaid
under the terms thereof as a result of such sale, transfer or lease of assets,
(iii) a reasonable reserve for any indemnification payments (fixed or
contingent) attributable to seller’s indemnities and representations and
warranties to purchaser in respect of such sale, transfer or lease of assets
undertaken by Borrowers or any of their Subsidiaries in connection with such
sale, transfer or lease of assets, provided that upon release of any such
reserve, the amount released shall be considered Net Asset Sale Proceeds, and
(iv) reasonable attorney’s fees, accountant’s fees, investment banking fees,
transfer taxes, other customary expenses and brokerage, consultant and other
customary fees actually incurred in connection therewith and paid to a Person
that is not an Affiliate of Borrowers or their Subsidiaries (or if paid to an
Affiliate, only to the extent such fees are reasonable and customary).

Ninth Amendment Effective Date shall mean July 31, 2017.

Non-Loan Revolving Facility Usage shall mean at any time the sum of (i) the
Swing Loans outstanding, plus (ii) the Letters of Credit Outstanding, plus (iii)
the Availability Reserve.

Non-Qualifying Party shall mean any Loan Party that fails for any reason to
qualify as an Eligible Contract Participant on the Eligibility Date of the
applicable Swap.

Notes mean collectively, and Note shall mean separately, the Revolving Credit
Notes and the Swing Loan Notes.

Notices shall have the meaning assigned to that term in Section 11.6.

Obligation shall mean any obligation or liability of any of the Borrowers or the
Guarantors to the Administrative Agent or any of the Banks, howsoever created,
arising or evidenced, whether direct or indirect, absolute or contingent, now or
hereafter existing, or due or to become due, under or in connection with this
Agreement, the Notes, the Letters of Credit, the Administrative Agent’s Letter
or any other Loan Document.  Obligations shall include the Hedge Liabilities
under a Bank-Provided Hedge and Foreign Currency Hedge Liabilities under a
Bank-Provided Foreign Currency Hedge, and any Other Bank-Provided Financial
Service Product but

NAI-1512846779v6

--------------------------------------------------------------------------------

 

shall not include the liabilities to other Persons under any other Interest Rate
Hedge or Foreign Currency Hedge.  Notwithstanding anything to the contrary
contained in the foregoing, the Obligations shall not include any Excluded Hedge
Liabilities.

Official Body shall mean any national, federal, state, local or other government
or political subdivision or any agency, authority, bureau, central bank,
commission, department or instrumentality of either, or any court or tribunal in
each case whether foreign or domestic, with jurisdiction to act with the force
of law with respect to pertinent matters.

Optional Currency shall mean any of the following currencies: British Pounds
Sterling, Euros, Canadian Dollars, Mexican Pesos and any other currency approved
by the Administrative Agent and PNC Bank pursuant to Section 2.10.4.

Optional Currency Swing Loan Commitment shall mean PNC Bank’s commitment to make
Optional Currency Swing Loans to the Borrowers in an aggregate Dollar Equivalent
principal amount of up to (i) prior to the Original Expiration Date,
$75,000,000.00 and (ii) from and after the Original Expiration Date,
$50,000,000.00.

Optional Currency Swing Loan Note shall have the meaning assigned to such term
in Section 2.9.3.

Optional Currency Swing Loans shall have the meaning assigned to such term in
Section 2.9.1.

Original Credit Agreement shall mean the Credit Agreement dated as of June 16,
2010, as amended and restated by the Amended and Restated Credit Agreement dated
as of April 5, 2011, as amended and restated by the Second Amended and Restated
Credit Agreement dated as of May 23, 2012, by and among the Loan Parties, the
banks party thereto, and PNC Bank, National Association, as administrative agent
thereunder.

Original Currency shall have the meaning assigned to such term in Section 5.9.1.

Original Expiration Date shall mean May 3, 2021.

Other Bank-Provided Financial Service Product shall mean an Other Financial
Service Product under which any Bank or Affiliate of a Bank provides the
applicable service to any of the Loan Parties.

Other Connection Taxes shall mean, with respect to the Administrative Agent, the
Issuing Bank or any Bank, Taxes imposed as a result of  a present or former
connection between the Administrative Agent, the Issuing Bank or such Bank and
the jurisdiction imposing such Tax (other than connections arising from the
Administrative Agent, the Issuing Bank or any such Bank having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Documents, or sold or assigned an
interest in any Loan or Loan Document).

Other Currency shall have the meaning assigned to such term in Section 5.9.1.

NAI-1512846779v6

--------------------------------------------------------------------------------

 

Other Financial Service Product shall mean agreements or other arrangements
under which any Person provides any of the following products or services to any
of the Loan Parties: (a) credit cards, (b) credit card processing services, (c)
debit cards, (d) purchase cards, (e) ACH transactions, (f) cash management,
including controlled disbursement, accounts or services, or (g) foreign currency
exchange.

Other Taxes shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes or any other excise or property
taxes, charges or similar levies arising from any payment made under, from the
execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect to
this Agreement or any other Loan Document, except any such Taxes that are (i)
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 5.4.2 [Replacement of a Bank]) or (ii)
Excluded Taxes.

Overnight Bank Funding Rate shall mean, for any day, the rate comprised of both
overnight federal funds and overnight eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the Federal Reserve Bank of New York (or any successor), as set
forth on its public website from time to time, and as published on the next
succeeding Business Day as the overnight bank funding rate by the Federal
Reserve Bank of New York (or any successor) (or by such other recognized
electronic source (such as Bloomberg) selected by the Administrative Agent for
the purpose of displaying such rate); provided, that if such day is not a
Business Day, the Overnight Bank Funding Rate for such day shall be such rate on
the immediately preceding Business Day; provided further, that if such rate
shall at any time, for any reason, no longer exist, a comparable replacement
rate determined by the Administrative Agent at such time (which determination
shall be conclusive absent manifest error). The rate of interest charged shall
be adjusted as of each Business Day based on changes in the Overnight Bank
Funding Rate without notice to the Borrowers. Notwithstanding the foregoing, if
the Overnight Bank Funding Rate as determined above would be less than 1%, such
rate shall be deemed to be 1% for purposes of this Agreement.

Overnight Rate shall mean for any day with respect to Loans in an Optional
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight deposits in such currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day in the Relevant Interbank Market.

Participant shall have the meaning given to such term in Section 11.11.4.

Participation Advance shall mean, with respect to any Bank, such Bank’s payment
in respect of its participation in a Letter of Credit Borrowing according to its
Ratable Share pursuant to Section 2.8.3.4.

Partnership Interests shall have the meaning given to such term in
Section 6.1.3.

Payment Discount Arrangements shall mean the arrangements described on Schedule
8.2.7 [Receivables Sales] including, without limitation those among the
Subsidiaries of TGI and Citibank, N.A. and TGI and General Electric Capital
Corporation - Trade Payables Services

NAI-1512846779v6

--------------------------------------------------------------------------------

 

Division or similar arrangements, provided that in each case the receivables
sold under such arrangements shall be sold without recourse (other than recourse
in an aggregate amount at any time outstanding not in excess of $10,000,000) to
TGI or any of its Subsidiaries.

Payment In Full and Paid In Full shall mean the indefeasible payment in full in
cash of the Loans and other Obligations (other than contingent indemnification
Obligations and Obligations under Hedge Liabilities, Foreign Currency Hedge
Liabilities and Other Bank-

Provided Financial Service Products) hereunder, termination of the Commitments
and expiration or termination (or Cash Collateralization) of all Letters of
Credit.

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

Permitted Investments shall mean:

(i)direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;

(ii)commercial paper maturing in 180 days or less rated not lower than A-1 by
S&P or P-1 by Moody’s on the date of acquisition;

(iii)demand deposits, time deposits, money market account deposits or
certificates of deposit maturing within one year in commercial banks whose
obligations are rated A-1, A or the equivalent or better by S&P on the date of
acquisition;

(iv)investments in Cash Equivalents;

(v)shares of money market mutual funds that (a) invest substantially all of
their assets in the investments described in clauses (i) through (iv) above
and/or (b) are otherwise rated at least AAA by S&P or at least Aaa by Moody’s;

(vi)investments made under the Cash Management Agreements;

(vii)Interest Rate Hedges, Foreign Currency Hedges, or any Bank-Provided Hedge
or any Bank-Provided Foreign Currency Hedge, in each case, otherwise permitted
hereunder;

(viii)investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business; and

(ix)debt obligations received as consideration in connection with a sale,
transfer or lease of assets which is permitted hereunder.

Permitted Liens shall mean:

NAI-1512846779v6

--------------------------------------------------------------------------------

 

(i)Liens for taxes, assessments, custom duties or similar charges, incurred in
the ordinary course of business and which are not yet due and payable;

(ii)Pledges or deposits made in the ordinary course of business to secure
payment of worker’s compensation, or to participate in any fund in connection
with worker’s compensation, unemployment insurance, old-age pensions or other
social security programs;

(iii)Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default;

(iv)Good-faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, not in excess of the aggregate amount due thereunder,
or to secure statutory obligations, or surety, appeal, indemnity, performance or
other similar bonds required in the ordinary course of business;

(v)Encumbrances consisting of zoning restrictions, easements or other
restrictions on or with respect to the use of real property, none of which
materially impairs the use of such property for the purposes intended by TGI and
its Subsidiaries, and none of which is violated in any material respect by
existing or proposed structures or land use;

(vi)Liens, security interests and mortgages in favor of the Administrative Agent
for the benefit of the Banks securing the Obligations, including Hedge
Liabilities, Foreign Currency Hedge Liabilities and any Other Bank-Provided
Financial Service Product;

(vii)Liens on property leased by any Borrower or Subsidiary of any Borrower
under operating leases securing obligations of such Borrower or Subsidiary to
the lessor under such leases;

(viii)Any Lien existing on the date of this Agreement and described on Schedule
1.1(P); provided that the principal amount secured thereby is not hereafter
increased, and no additional assets (other than proceeds and products of such
assets and after acquired assets pursuant to customary after acquired property
provisions) become subject to such Lien;

(ix)Purchase Money Security Interests and Liens on property leased by any
Borrower or Subsidiary of any Borrower under capital leases securing obligations
of such Borrower or Subsidiary to the lessor under such leases, provided that
the aggregate amount of loans and Capital Lease Obligations secured by such
Purchase Money Security Interests and Liens on such leased property shall not
exceed the amount permitted under Section 8.2.1(i)(g) (excluding for the purpose
of this computation any loans or deferred payments secured by Liens described on
Schedule 1.1(P)); provided further that (a) such Liens attach concurrently with
or within 180 days after the acquisition, construction, repair, replacement or
improvement (as applicable) of the property subject to such Liens, (b) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness, replacements thereof and additions and accessions to such
property and the proceeds and the products thereof and customary security
deposits and (c) the Indebtedness secured thereby does not exceed the cost of

NAI-1512846779v6

--------------------------------------------------------------------------------

 

the property being acquired on the date of acquisition plus the amount of any
related interest, premiums, fees and/or expenses and/or other customary amounts,
it being understood and agreed that individual financings by any lender may be
cross-collateralized to other financings provided by such lender or its
affiliates;

(x)The following, (a) if the validity or amount thereof is being contested in
good-faith by appropriate and lawful proceedings diligently conducted so long as
levy and execution thereon have been stayed and continue to be stayed or (b) if
a final judgment is entered and such judgment is discharged within sixty (60)
days of entry, and in either case they do not materially impair the Collateral
or, in the aggregate, materially impair the ability of the Loan Parties to
perform their Obligations hereunder or under the other Loan Documents:

(1)Claims or Liens for taxes, assessments or charges due and payable and subject
to interest or penalty, provided that the appropriate Loan Party maintains such
reserves or other appropriate provisions as shall be required by GAAP and pays
all such taxes, assessments or charges forthwith upon the commencement of
proceedings to foreclose any such Lien;

(2)Claims, Liens or encumbrances upon, and defects of title to, real or personal
property other than the Collateral, including any attachment of personal or real
property or other legal process prior to adjudication of a dispute on the
merits; or

(3)Claims or Liens of mechanics, materialmen, warehousemen, carriers, or other
statutory nonconsensual Liens.

(4)Liens resulting from final judgments or orders for the payment of money that
do not constitute an Event of Default pursuant to Section 9.1.6 [Final Judgments
or Orders];

(xi)subject to Section 8.2.1, Liens on fixed assets securing tax-exempt,
fixed-rate industrial development bonds (“IDB’s”) or notes or similar financing;

(xii)Liens on accounts receivable sold pursuant to Payment Discount
Arrangements;

(xiii)Liens on the Pool Assets granted by the SP Sub and the Liens granted by
the Originators on the Receivables and the Related Rights, as defined in and in
accordance with the Receivables Purchase and Sale Agreement, in each case in
connection with the Receivables Facility;

(xiv)Liens on accounts receivable and Related Assets sold pursuant to a
Specified Payment Discount Arrangement;

(xv)Subject to the terms of the Second Lien Intercreditor Agreement, Liens
securing the Second Lien Notes;

(xvi)Permitted Refinancing Liens;

NAI-1512846779v6

--------------------------------------------------------------------------------

 

(xvii)Liens on assets to the extent that (a) the Banks do not have a Lien on
such assets pursuant to the Loan Documents (and the Loan Documents do not
purport to grant a Lien on such assets and such assets are not required to be
subject to a Lien in favor of the Administrative Agent pursuant to the terms of
the Second Lien Intercreditor Agreement) or in the case of Liens on Collateral,
such Liens are involuntary Liens arising by operation of law that are bonded or
discharged within 45 days after entry thereof and (b) the aggregate amount of
Indebtedness secured by such Liens does not exceed $25,000,000; and

(xviii)Liens securing obligations described under clause (m) of
Section 8.2.1(i); provided that such Liens securing obligations described in
such clause (m) shall be solely on assets owned by non-Loan Parties.

Permitted Refinancing Debt shall mean Indebtedness that refunds, refinances,
renews, replaces or extends Indebtedness (such refunded, refinanced, renewed,
replaced or extended Indebtedness referred to in this definition as “Refinanced
Debt”) permitted to be incurred pursuant to the terms of Section 8.2.1
[Indebtedness] (other than the Obligations) whether involving the same or any
other lender or creditor or group of lenders or creditors, but only to the
extent that (i) such Indebtedness is scheduled to mature (a) with respect to
Permitted Refinancing Debt that is used to refinance or replace the 2014 Bonds,
no earlier than the date that is three and one-half years after the Original
Expiration Date or (b) with respect to all other Permitted Refinancing Debt,
either (1) no earlier than the Refinanced Debt or (2) at least 91 days after the
Expiration Date, and, in each case, such Indebtedness has a weighted average
life to maturity equal to or greater than the weighted average life to maturity
of the Refinanced Debt; (ii) such Indebtedness is in an aggregate principal
amount that is less than or equal to the amount of the then currently
outstanding Refinanced Debt (plus any unpaid, accrued interest, fees or premium
in connection with such Refinanced Debt and any reasonable costs associated with
such refinancing); (iii) such Indebtedness is not secured by Liens on any assets
other than such assets that secured the Refinanced Debt and provided that such
Liens are permitted by this Agreement; (iv) if the Refinanced Debt is
subordinated to the Obligations, such Indebtedness shall be subordinated to the
Obligations on terms not less favorable to the Banks; and (v) no obligor shall
be liable with respect to such Indebtedness other than an obligor that was
liable in respect of such Refinanced Debt; and (vi) no Event of Default exists
at the time of such refinancing or results after giving effect to such
refinancing.

Permitted Refinancing Liens shall mean Liens on assets of TGI or any Subsidiary
of TGI securing Permitted Refinancing Debt; provided that such Liens were
otherwise permitted by this Agreement with respect to the Indebtedness which was
refunded, refinanced or extended and that no other assets (other than proceeds
and products thereof and after acquired assets pursuant to customary after
acquired property provisions) are subject to such Liens.

Person shall mean any individual, natural person, corporation, partnership,
limited liability company, association, joint-stock company, trust,
unincorporated organization, joint venture, government or political subdivision
or agency thereof, or any other entity.

Plan shall mean at any time an employee pension benefit plan (including a
Multiple Employer Plan, but not a Multiemployer Plan) which is covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Internal Revenue Code and

NAI-1512846779v6

--------------------------------------------------------------------------------

 

either (i) is maintained by any member of the ERISA Group for employees of any
member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained by any entity which was at such time a member of the ERISA
Group for employees of any entity which was at such time a member of the ERISA
Group.

Pledged Collateral shall mean all Pledged Notes and Pledged Stock, in each case
as such terms are defined in the Guarantee and Collateral Agreement.

PNC Bank shall mean PNC Bank, National Association, its successors and assigns.

Pool Assets has the meaning given to such term in the Receivables Purchase
Agreement.

Potential Default shall mean any event or condition which with notice, the
passage of time or both, would constitute an Event of Default.

Pricing Grid shall mean the chart attached hereto as Exhibit 1.1(P) which sets
forth the rates at which Commitment Fees, Letter of Credit Fees and interest
rate margins are calculated on the basis of the Total Leverage Ratio.

Pricing Restriction Period shall mean the period commencing on the Sixth
Amendment Effective Date and continuing until the first fiscal quarter ending on
or after June 30, 2021 for which TGI and its Subsidiaries are rated at least
B3/B- or equivalent by both S&P and Moody’s.

Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.

Prior Security Interest shall mean a valid and enforceable perfected
first-priority security interest in the Collateral; provided that Liens which
both (i) are Permitted Liens and (ii) either (a) have priority over the Liens
granted to the Administrative Agent pursuant to the Loan Documents by operation
of Law or (b) are Purchase Money Security Interests whether or not having
priority over the Liens granted to the Administrative Agent pursuant to the Loan
Documents by operation of Law, shall be permitted to be prior to the
Administrative Agents’ lien on the Collateral.

Prohibited Transaction shall mean any prohibited transaction as defined in
Section 4975 of the Internal Revenue Code or Section 406 of ERISA which is not
covered by a statutory exemption and for which neither an individual nor a class
exemption has been issued by the United States Department of Labor.

Property shall mean all real property, both owned and leased, of any Loan Party.

PTE shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate

NAI-1512846779v6

--------------------------------------------------------------------------------

 

shall be the eurodollar rate for a one month period as published in another
publication selected by the Administrative Agent).

Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to TGI or any Subsidiary or deferred payments by TGI or
such Subsidiary for the purchase of such tangible personal property.

Purchasing Bank shall mean a Bank which becomes a party to this Agreement by
executing an Assignment and Assumption Agreement.

Qualified ECP Loan Party shall mean each Loan Party that on the Eligibility Date
is (a) a corporation, partnership, proprietorship, organization, trust, or other
entity other than a “commodity pool” as defined in Section 1a(10) of the CEA and
CFTC regulations thereunder that has total assets exceeding $10,000,000.00, or
(b) an Eligible Contract Participant that can cause another Person to qualify as
an Eligible Contract Participant on the Eligibility Date under Section
1a(18)(A)(v)(II) of the CEA by entering into or otherwise providing a “letter of
credit or keepwell, support, or other agreement” for purposes of Section
1a(18)(A)(v)(II) of the CEA.

Ratable Share shall mean

(i)with respect to a Bank’s obligation to make Revolving Credit Loans,
participate in Letters of Credit and other Letter of Credit Obligations, and
receive payments, interest, and fees related thereto, the proportion that such
Bank’s Revolving Credit Commitment bears to the Revolving Credit Commitments of
all of the Banks, provided however that if the Revolving Credit Commitments have
terminated or expired, the Ratable Shares for purposes of this clause shall be
determined based upon the Revolving Credit Commitments most recently in effect,
giving effect to any assignments.

(ii)with respect to all other matters as to a particular Bank, the percentage
obtained by dividing (i) such Bank’s Revolving Credit Commitment, by (ii) the
sum of the aggregate amount of the Revolving Credit Commitments of all Banks;
provided however that if the Revolving Credit Commitments have terminated or
expired, the computation in this clause shall be determined based upon the
Revolving Credit Commitments most recently in effect, giving effect to any
assignments, and not on the current amount of the Revolving Credit Commitments
and provided further in the case of Section 2.14 [Defaulting Banks] when a
Defaulting Bank shall exist, “Ratable Share” shall mean the percentage of the
aggregate Revolving Credit Commitments (disregarding any Defaulting Bank’s
Revolving Credit Commitment) represented by such Bank’s Revolving Credit
Commitment.

Receivables Facility shall mean (a) the receivables financing facility
structured by PNC Capital Markets LLC and administered by PNC Bank dated on or
about August 7, 2008 (as the same may be amended, supplemented, restated or
otherwise modified from time to time), evidenced by the Receivables Purchase
Agreement and the other Transaction Documents (as defined in the Receivables
Purchase Agreement) whereby TGI and certain of its Subsidiaries (collectively,
with TGI, the “Originators”) from time to time shall sell, transfer, convey,
assign or contribute the Receivables (as defined in the Receivables Purchase and
Sale Agreement) and the Related Rights (as defined in the Receivable Purchase
and Sale Agreement) to the SP Sub,

NAI-1512846779v6

--------------------------------------------------------------------------------

 

which, in turn, shall sell undivided variable percentage interests in the
Purchased Interests (as defined in the Receivables Purchase Agreement) to the
Purchasers (as defined in the Receivables Purchase Agreement); provided that the
receivables of Vought and its Subsidiaries other than Triumph Structures -
Everett, Inc. (f/k/a Contour Aerospace Corporation) shall be excluded from such
receivables financing facility unless the Required Banks agree in writing to
include such receivables in such receivables financing facility and (b) to the
extent the existing Receivables Facility is terminated, any other similar
replacement facility entered into on market terms (as determined in the
reasonable good faith judgment of the Administrative Agent), subject to the
proviso in clause (a) above, and so long as such terms are not materially
adverse to the Banks compared with the terms of the facility described in clause
(a) above (as determined in the reasonable good faith judgment of the
Administrative Agent).

Receivables Performance Guaranty shall mean (a) the Performance Guaranty
executed by TGI on or about August 7, 2008, as a performance guarantor, in favor
of PNC Bank, as the “Administrator” under the Receivables Facility, as the same
may be amended, supplemented, restated or otherwise modified from time to time
and (b) to the extent the existing Receivables Facility is terminated, any other
similar guaranty relationship entered into on market terms (as determined in the
reasonable good faith judgment of the Administrative Agent), so long as such
terms are not materially adverse to the Banks compared with the terms of the
agreement described in clause (a) above (as determined in the reasonable good
faith judgment of the Administrative Agent).

Receivables Purchase Agreement shall mean (a) that certain Receivables Purchase
Agreement, dated on or about August 7, 2008, among the SP Sub, the Borrower, as
the “Servicer” thereunder, PNC Bank, as the “Administrator” thereunder, and the
“Purchasers”, as the same may be amended, supplemented, restated or otherwise
modified from time to time and (b) to the extent the existing Receivables
Facility is terminated, any other similar agreement entered into on market terms
(as determined in the reasonable good faith judgment of the Administrative
Agent), so long as such terms are not materially adverse to the Banks compared
with the terms of the agreement described in clause (a) above (as determined in
the reasonable good faith judgment of the Administrative Agent).

Receivables Purchase and Sale Agreement shall mean (a) that certain Purchase and
Sale Agreement, dated on or about August 7, 2008, among the SP Sub, the
Originators and the Borrower, as the initial “Servicer” thereunder, as the same
may be amended, supplemented, restated or otherwise modified from time to time
and (b) to the extent the existing Receivables Facility is terminated, any other
similar agreement entered into on market terms (as determined in the reasonable
good faith judgment of the Administrative Agent), so long as such terms are not
materially adverse to the Banks compared with the terms of the agreement
described in clause (a) above.

Reference Currency shall have the meaning assigned to such term in the
definition of Equivalent Amount.

Refinanced Debt shall have the meaning assigned to such term in the definition
of Permitted Refinancing Debt.

NAI-1512846779v6

--------------------------------------------------------------------------------

 

Regulated Substances shall mean any substance, including any solid, liquid,
semisolid, gaseous, thermal, thoriated or radioactive material, refuse, garbage,
wastes, chemicals, petroleum products, by-products, coproducts, impurities,
dust, scrap, heavy metals, any substance defined as a “hazardous substance”,
“pollutant”, “pollution”, “contaminant”, “hazardous or toxic substance”,
“extremely hazardous substance”, “toxic chemical”, “toxic waste”, “hazardous
waste”, “industrial waste”, “residual waste”, “solid waste”, “municipal waste”,
“mixed waste”, “infectious waste”, “chemotherapeutic waste”, “medical waste”,
“regulated substance” or any related materials, substances or wastes as now or
hereafter defined pursuant to any Environmental Laws, ordinances, rules,
regulations or other directives of any Official Body, the generation,
manufacture, extraction, processing, distribution, treatment, storage, disposal,
transport, recycling, reclamation, use, reuse, spilling, leaking, dumping,
injection, pumping, leaching, emptying, discharge, escape, release or other
management or mismanagement of which is regulated by the Environmental Laws.

Regulation U shall mean Regulation U, T or X as promulgated by the Board of
Governors of the Federal Reserve System, as amended from time to time.

Reimbursement Obligation shall have the meaning assigned to such term in
Section 2.8.3.2.

Related Assets shall mean, with respect to any accounts receivable sold pursuant
to a Specified Payment Discount Arrangement, all collateral securing such
accounts receivable, all contracts and contract rights, guarantees or other
obligations in respect of such accounts receivable, and all records with respect
to such accounts receivable, in each case, to the extent customarily transferred
together with accounts receivable in connection with an accounts receivable
payment discount transaction as determined by the Administrative Agent in its
sole discretion and which are sold, conveyed, assigned or otherwise transferred
by TGI or any Subsidiary party to such Specified Payment Discount Arrangement to
the factor thereunder.

Related Parties shall mean, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and such
Affiliates.

Relevant Governmental Body shall mean (i) the Board of Governors of the Federal
Reserve System and/or the Federal Reserve Bank of New York, or a committee
officially endorsed or convened by Board of Governors of the Federal Reserve
System and/or the Federal Reserve Bank of New York or any successor thereto and
(ii) with respect to Optional Currency Loans, in addition to the Persons named
in clause (i) of this definition, the comparable Official Body or other
applicable Person for loans in such Optional Currency as determined by the
Administrative Agent in its sole discretion.




Relevant Interbank Market shall mean in relation to Euro, the European Interbank
Market and, in relation to any other currency, the London Interbank Market or
other applicable offshore interbank market.

Reportable Compliance Event shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument,

NAI-1512846779v6

--------------------------------------------------------------------------------

 

arraigned, or custodially detained in connection with any Anti-Terrorism Law or
any predicate crime to any Anti-Terrorism Law, or has knowledge of facts or
circumstances to the effect that it is reasonably likely that any aspect of its
operations is in actual or probable violation of any Anti-Terrorism Law.

Reportable Event shall mean a reportable event described in Section 4043 of
ERISA and regulations thereunder with respect to a Plan or Multiemployer Plan.

Required Banks shall mean (i) if there are no Revolving Credit Loans,
Reimbursement Obligations or Letter of Credit Borrowings outstanding, Banks
other than Defaulting Banks whose Revolving Credit Commitments then outstanding
aggregate at least 51% of the Revolving Credit Commitments of all of the Banks
(other than Defaulting Banks), or (ii) if there are Revolving Credit Loans,
Reimbursement Obligations, or Letter of Credit Borrowings outstanding, any Bank
or group of Banks other than Defaulting Banks if the sum of the Revolving Credit
Loans, Reimbursement Obligations and Letter of Credit Borrowings of such Banks
then outstanding aggregates at least 51% of the total amount of the Revolving
Credit Loans, Reimbursement Obligations and Letter of Credit Borrowings then
outstanding (other than those held by Defaulting Banks).  Reimbursement
Obligations and Letter of Credit Borrowings shall be deemed, for purposes of
this definition, to be in favor of the Issuing Bank and not a participating Bank
if such Bank has not made its Participation Advance in respect thereof and shall
be deemed to be in favor of such Bank to the extent of its Participation Advance
if it has made its Participation Advance in respect thereof.

Revolving Credit Commitment shall mean, as to any Bank at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Revolving Credit Loans”, and thereafter on Schedule I
to the most recent applicable Assignment and Assumption Agreement, and Revolving
Credit Commitments shall mean the aggregate Revolving Credit Commitments of all
of the Banks.  The aggregate amount of the Revolving Credit Commitments is
subject to the provisions of Section 2.1.2 and Section 5.6.

Revolving Credit Loans shall mean collectively, and Revolving Credit Loan shall
mean separately, all Revolving Credit Loans or any Revolving Credit Loan made by
the Banks or one of the Banks to the Borrowers pursuant to Section 2.1 or
2.8.3.2 or 2.9.4 hereof.

Revolving Credit Notes shall mean collectively, and Revolving Credit Note shall
mean separately, all the Revolving Credit Notes of the Borrowers in the form of
Exhibit 1.1(R) evidencing the Revolving Credit Loans together with all
amendments, restatements, extensions, renewals, replacements, refinancings or
refundings thereof in whole or in part.

Revolving Facility Usage shall mean at any time the sum of (i) the Revolving
Credit Loans and Swing Loans outstanding, plus (ii) the Letters of Credit
Outstanding, plus (iii) the Availability Reserve; provided that, solely for
purposes of calculating the Commitment Fee, Revolving Facility Usage shall not
include the Availability Reserve.

Sanctioned Country shall mean a country, region or territory subject to or a
target of any Sanctions.

NAI-1512846779v6

--------------------------------------------------------------------------------

 

Sanctioned Person shall mean, at any time, any Person (i) listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union or any
European Union member state, (ii) operating, organized or resident in a
Sanctioned Country, or (iii) owned or controlled by a Person described in either
clauses (i) or (ii).

Sanctions shall mean any economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (i) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (ii) the United
Nations Security Council, the European Union, any European Union member state,
or Her Majesty’s Treasury of the United Kingdom.

Second Lien Agent shall mean U.S. Bank National Association, in its capacity
as  collateral agent under the Second Lien Note Documents, and any successors
and assigns in such capacity.

Second Lien Indenture shall mean that certain Indenture, dated as of the
Eleventh Amendment Effective Date, among TGI, the guarantors party thereto, the
Second Lien Trustee and the Second Lien Agent, as amended, restated,
supplemented or otherwise modified from time to time not in violation of the
Second Lien Intercreditor Agreement or this Agreement.

Second Lien Intercreditor Agreement shall mean the Intercreditor Agreement,
dated as of the Eleventh Amendment Effective Date, among the Administrative
Agent, the Second Lien Agent and the Loan Parties, in form and substance
reasonably satisfactory to the Administrative Agent, as amended, restated,
supplemented or otherwise modified from time to time in accordance with its
terms.

Second Lien Note Documents shall mean the Second Lien Indenture, the Second Lien
Notes, the Note Guarantees (as defined in the Second Lien Indenture), the Second
Lien Security Agreement and the other related security documents, each as
contemplated under the Second Lien Indenture, as amended, restated, supplemented
or otherwise modified from time to time not in violation of the Second Lien
Intercreditor Agreement or this Agreement.

Second Lien Notes shall mean the 6.250% Senior Secured Notes Due 2024 issued by
TGI pursuant to the Second Lien Indenture in the principal amount of
$525,000,000.

Second Lien Security Agreement shall mean that certain Security Agreement, dated
as of the Eleventh Amendment Effective Date, among the Second Lien Agent and the
Loan Parties, as amended, restated, supplemented or otherwise modified from time
to time not in violation of the Second Lien Intercreditor Agreement or this
Agreement.

Second Lien Trustee shall mean U.S. Bank National Association, in its capacity
as  trustee under the Second Lien Note Documents, and any successors and assigns
in such capacity.

Senior Secured Leverage Ratio shall mean, with respect to any Test Period, the
ratio of Consolidated Senior Net Indebtedness (other than any such Indebtedness
not secured by a Lien

NAI-1512846779v6

--------------------------------------------------------------------------------

 

on any assets of TGI or any of its Subsidiaries), as of the last day of such
Test Period, to Consolidated Adjusted EBITDA for such Test Period.

Shares shall have the meaning assigned to that term in Section 6.1.2.

Sixth Amendment Effective Date shall mean May 3, 2016.

SP Sub shall mean Triumph Receivables, LLC, a wholly owned, bankruptcy remote
Subsidiary of the Borrower.

Specified Asset Sale shall mean sales, transfers or leases of assets pursuant to
clause (v), (vii), and (ix) of Section 8.2.7; provided however that the
following shall not constitute Specified Asset Sales: (i) sales, transfers or
leases of assets pursuant to clause (i), (ii), (iii), (iv), (vi), (viii), (x),
or (xi) of Section 8.2.7 and (ii) issuances of Capital Stock by TGI.

Specified Asset Sale Prepayment shall have the meaning assigned to that term in
Section 5.6.2.

Specified Payment Discount Arrangement shall mean the factoring arrangements
made pursuant to any Specified Receivables Purchase Agreement.

Specified Receivables Purchase Agreement shall mean a receivables purchase
agreement in form and substance satisfactory to the Administrative Agent, as
amended, restated, modified or supplemented with the consent of the
Administrative Agent.

Specified TAS Business Unit shall mean all or any portion of the programs and/or
business units included in the TAS Business and specifically identified in
materials presented to the Banks by the Administrative Agent prior to the
Twelfth Amendment Effective Date.

Standard Payment Discount Undertakings shall mean representations, warranties,
covenants and indemnities entered into by TGI or any Subsidiary which are
reasonable and customary in an accounts receivable payment discount transaction
as determined in good faith by TGI, including Guaranties by TGI or any
Subsidiary of any of the foregoing obligations of TGI or such Subsidiary.

Standard Securitization Undertakings shall mean representations, warranties,
covenants and indemnities entered into by TGI or any Subsidiary which are
reasonable and customary in an accounts receivable securitization transaction as
determined in good faith by TGI, including Guaranties by TGI or any Subsidiary
of any of the foregoing obligations of TGI or a Subsidiary.

Subordinated Indebtedness shall mean any subordinated Indebtedness.

Subsidiary of any Person at any time shall mean (i) any corporation or trust of
which 50% or more (by number of shares or number of votes) of the outstanding
Capital Stock or shares of beneficial interest normally entitled to vote for the
election of one or more directors or trustees (regardless of any contingency
which does or may suspend or dilute the voting rights) is at such time owned
directly or indirectly by such Person or one or more of such Person’s
Subsidiaries, or (ii) any partnership of which such Person is a general partner
or of which 50% or more of the

NAI-1512846779v6

--------------------------------------------------------------------------------

 

partnership interests is at the time directly or indirectly owned by such Person
or one or more of such Person’s Subsidiaries, (iii) any limited liability
company of which such Person is a managing member or of which 50% or more of the
limited liability company interests is at the time directly or indirectly owned
by such Person or one or more of such Person’s Subsidiaries, or (iv) any
corporation, trust, partnership, limited liability company or other entity which
is controlled or capable of being controlled by such Person or one or more of
such Person’s Subsidiaries.

Subsidiary Shares shall have the meaning assigned to that term in Section 6.1.3.

Swap shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder, other than (i) a swap entered into, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (ii) a commodity option entered into pursuant to CFTC Regulation
32.3(a).

Swap Obligation shall mean any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Bank-Provided
Hedge, or a Bank-Provided Foreign Currency Hedge.

Swing Loan Commitment shall mean PNC Bank’s Dollar Swing Loan Commitment or its
Optional Currency Swing Loan Commitment, as applicable.

Swing Loan Conversion Date shall have the meaning assigned to such term in
Section 2.9.4.

Swing Loan Notes and Swing Loan Note shall have the meaning assigned to such
term in Section 2.9.3.

Swing Loan Repayment Date shall have the meaning assigned to such term in
Section 2.9.2.

Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.9.2.

Swing Loans shall have the meaning assigned to such term in Section 2.9.1.

Syndication Agent shall mean individually JPMorgan Chase Bank, N.A., Citizens
Bank, N.A. and MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, LTD.),
and their successors and assigns, as a Syndication Agent, and Syndication Agents
shall mean collectively JPMorgan Chase Bank, N.A., Citizens Bank, N.A. and MUFG
Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, LTD.), and their successors
and assigns, as Syndication Agents.

TARGET 2 shall mean the Trans-European Automated Real-time Gross Settlement
Express Transfer payment system which utilizes a single shared platform and
which was launched on 19 November 2007.

TARGET Day shall mean any day on which TARGET 2 is open for the settlement of
payment in Euro.

NAI-1512846779v6

--------------------------------------------------------------------------------

 

TAS Business shall mean all or any portion of the Triumph Aerospace Structures
business unit, which business unit supplies commercial, business, regional and
military manufacturers with large metallic and composite structures and produces
close-tolerance parts primarily to customer designs and model-based definition,
including a wide range of aluminum, hard metal and composite structure
capabilities. The TAS Business includes, without limitation, the Specified TAS
Business Units.

Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by an Official Body, including any interest, additions to
tax or penalties applicable thereto.

Test Period in effect at any time shall mean the most recent period of four
consecutive fiscal quarters of TGI ended on or prior to such time (taken as one
accounting period) in respect of which financial statements for each quarter or
fiscal year in such period have been or are required to be delivered pursuant to
Section 8.3.1 or 8.3.2.  A Test Period may be designated by reference to the
last day thereof (i.e., the “September 30, 2019 Test Period” refers to the
period of four consecutive fiscal quarters of TGI ended September 30, 2019), and
a Test Period shall be deemed to end on the last day thereof.

TGI shall have the meaning assigned to such term in the introductory paragraph
of this Agreement.

Total Leverage Ratio shall mean, with respect to any Test Period, the ratio of
Consolidated Total Net Indebtedness, as of the last day of such Test Period, to
Consolidated Adjusted EBITDA for such Test Period.

Transferor Bank shall mean the selling Bank pursuant to an Assignment and
Assumption Agreement.

Twelfth Amendment Effective Date shall mean May 22, 2020.  

UCC Collateral shall mean the property of the Loan Parties in which security
interests are to be granted under the Guarantee and Collateral Agreement.

USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

U.S.-Owned DRE shall mean any entity that (A) is organized under the laws of the
United States, any State thereof or the District of Columbia; (B) is disregarded
as an entity separate from its owner for U.S. federal tax purposes; (C) is
directly owned by a Domestic Loan Party; and (D) owns no material assets other
than stock or interests in a Foreign Subsidiary.

U.S. Tax Compliance Certificate shall have the meaning given to such term in
Section 5.8.6.

Vought shall mean Vought Aircraft Industries, Inc., a Delaware corporation.

NAI-1512846779v6

--------------------------------------------------------------------------------

 

Withdrawal Liability shall have the meaning assigned to such term under Part I
of Subtitle E of Title IV of ERISA.

Withholding Agent shall mean any Loan Party and the Administrative Agent.

Write-Down and Conversion Powers shall mean, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

2014 Bonds shall mean TGI’s 5.25% Senior Notes due 2022 in the original
principal amount of $300,000,000.00.

2017 Bonds shall mean TGI’s 7.75% Senior Notes due 2025 in the original
principal amount of $500,000,000.00.

1.2Construction.

Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents:

1.2.1Number; Inclusion.

references to the plural include the singular, the plural, the part and the
whole; “or” has the inclusive meaning represented by the phrase “and/or”, and
“including” has the meaning represented by the phrase “including without
limitation”;

1.2.2Determination.

references to “determination” of or by the Administrative Agent or the Banks
shall be deemed to include good-faith estimates by the Administrative Agent or
the Banks (in the case of quantitative determinations) and good-faith beliefs by
the Administrative Agent or the Banks (in the case of qualitative
determinations) and such determination shall be conclusive absent manifest
error;

1.2.3Administrative Agent’s Discretion and Consent.

whenever the Administrative Agent or the Banks are granted the right herein to
act in its or their sole discretion or to grant or withhold consent such right
shall be exercised in good-faith;

1.2.4Documents Taken as a Whole.

the words “hereof”, “herein”, “hereunder”, “hereto” and similar terms in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document as a whole and not to any particular provision of this Agreement or
such other Loan Document;

NAI-1512846779v6

--------------------------------------------------------------------------------

 

1.2.5Headings.

the section and other headings contained in this Agreement or such other Loan
Document and the Table of Contents (if any), preceding this Agreement or such
other Loan Document are for reference purposes only and shall not control or
affect the construction of this Agreement or such other Loan Document or the
interpretation thereof in any respect;

1.2.6Implied References to this Agreement.

article, section, subsection, clause, schedule and exhibit references are to
this Agreement or other Loan Document, as the case may be, unless otherwise
specified;

1.2.7Persons.

reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are permitted by this Agreement
or other Loan Document, as the case may be, and reference to a Person in a
particular capacity excludes such Person in any other capacity;

1.2.8Modifications to Documents.

reference to any agreement (including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto), document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated;

1.2.9From, To and Through.

relative to the determination of any period of time, “from” means “from and
including”, “to” means “to but excluding”, and “through” means “through and
including”; and

1.2.10Shall; Will.

references to “shall” and “will” are intended to have the same meaning.

1.3Accounting Principles.

Where the character or amount of any asset or liability or item of income or
expense is required to be determined or any consolidation or other accounting
computation is required to be made for the purposes of this Agreement, this
shall be done in accordance with GAAP as in effect on the Eleventh Amendment
Effective Date, in each case to the extent applicable, except as otherwise
expressly provided in this Agreement.  For purposes of calculating any financial
ratio hereunder (including, without limitation, computation of the Total
Leverage Ratio, Senior Secured Leverage Ratio, First Lien Secured Leverage Ratio
or Interest Coverage Ratio, including for purposes of determining compliance
with Sections 8.2.15, 8.2.16 and 8.2.17), such calculations shall be made in
accordance with GAAP as in effect on the Eleventh Amendment Effective Date.  If
there are any changes in GAAP after the Eleventh Amendment Effective Date that
would affect the computation of the Total Leverage Ratio, Senior Secured
Leverage Ratio,

NAI-1512846779v6

--------------------------------------------------------------------------------

 

First Lien Secured Leverage Ratio or Interest Coverage Ratio, such changes shall
only be followed, with respect to such financial covenants, from and after the
date this Agreement shall have been amended to take into account any such
changes.  Notwithstanding the foregoing or anything else in this Agreement to
the contrary, in no event will any lease that would have been categorized as an
operating lease as determined in accordance with GAAP as in effect on December
31, 2018 be considered a capital lease (or the obligations with respect thereto
be

considered “Capital Lease Obligations”) for any purpose of this Agreement.

1.4Currency Calculations.

All financial statements and compliance certificates shall be set forth in
Dollars.  For purposes of preparing the financial statements, calculating
financial covenants and determining compliance with covenants expressed in
Dollars, all Optional Currencies shall be converted to Dollars in accordance
with GAAP.

1.5Pro Forma Calculations.

For purposes of this Agreement and any other Loan Document, when determining pro
forma compliance with any financial ratio hereunder (including, without
limitation, the Total Leverage Ratio, Senior Secured Leverage Ratio, First Lien
Secured Leverage Ratio or Interest Coverage Ratio, including for purposes of
determining pro forma compliance with Sections 8.2.15, 8.2.16 and 8.2.17), such
determination (x) shall be based on the most recently ended fiscal quarter for
which financial statements have been delivered (or were due to be delivered) by
the Borrowers in accordance with Sections 8.3.1 or 8.3.2 and (y) shall give pro
forma effect to all issuances, incurrences or assumptions of Indebtedness (with
any such Indebtedness being deemed to be amortized over the applicable testing
period in accordance with its terms) and all dispositions of any equity
interests in a Subsidiary or all or substantially all the assets of a Subsidiary
or division or line of business of a Subsidiary outside the ordinary course of
business (and any related prepayments or repayments of Indebtedness); provided
that, such pro forma calculations shall be subject to the requirements set forth
in the definition of Consolidated Adjusted EBITDA for purposes of making
adjustments to Consolidated EBITDA to omit the financial performance of the
entity or assets sold or disposed of in a Specified Asset Sale.

1.6Successor Euro-Rate Index.

1.6.1Benchmark Replacement. Notwithstanding anything to the contrary herein or
in any other Loan Document, if the Administrative Agent determines that a
Benchmark Transition Event or an Early Opt-in Event has occurred with respect to
the Euro-Rate for any Available Currency, the Administrative Agent and the
Borrowers may amend this Agreement to replace the Euro-Rate for such Available
Currency with a Benchmark Replacement for such Available Currency; and any such
amendment will become effective at 5:00 p.m. Pittsburgh time on the fifth (5th)
Business Day after the Administrative Agent has provided such proposed amendment
to all Banks, so long as the Administrative Agent has not received, by such
time, written notice of objection to such amendment from Banks comprising the
Required Banks. Until the Benchmark Replacement with respect to the Euro-Rate
for any Available Currency is effective, each advance, conversion and renewal of
a Loan in such Available Currency under the

NAI-1512846779v6

--------------------------------------------------------------------------------

 

Euro-Rate Option will continue to bear interest with reference to the Euro-Rate
for such Available Currency; provided however, during a Benchmark Unavailability
Period with respect to any Available Currency (i) any pending selection of,
conversion to or renewal of a Loan in such Available Currency bearing interest
under the Euro-Rate Option that has not yet gone into effect shall be deemed to
be a selection of, conversion to or renewal of the Base Rate Option with respect
to such Loan in the Dollar Equivalent amount of such Loan, (ii) all outstanding
Loans in such Available Currency bearing interest under the Euro-Rate Option
shall automatically be (A) if in Dollars, converted to the Base Rate Option at
the expiration of the existing Interest Period (or sooner, if the Administrative
Agent cannot continue to lawfully maintain such affected Loan under the
Euro-Rate Option) (B) if in an Optional Currency, converted to a Loan in Dollars
under the Base Rate Option in the Dollar Equivalent amount of such Loan at the
expiration of the existing Interest Period (or sooner, if the Administrative
Agent cannot continue to lawfully maintain such affected Loan under the
Euro-Rate Option in such Optional Currency) and (iii) the component of the Base
Rate based upon the Euro-Rate will not be used in any determination of the Base
Rate.

1.6.2Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

1.6.3Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrowers and the Banks of (i) the implementation
of any Benchmark Replacement, (ii) the effectiveness of any Benchmark
Replacement Conforming Changes and (iii) the commencement of any Benchmark
Unavailability Period. Any determination, decision or election that may be made
by the Administrative Agent or the Banks pursuant to this Section 1.6 including
any determination with respect to a tenor, rate or adjustment or of the
occurrence or non-occurrence of an event, circumstance or date and any decision
to take or refrain from taking any action, will be conclusive and binding absent
manifest error and may be made in its or their sole discretion and without
consent from any other party hereto, except, in each case, as expressly required
pursuant to this Section 1.6.

1.6.4Euro-Rate Notification.  This Section 1.6 provides a mechanism for
determining an alternative rate of interest in the event that one or more
Relevant Interbank Market offered rates is no longer available or in certain
other circumstances. The Administrative Agent does not warrant or accept any
responsibility for and shall not have any liability with respect to, the
administration, submission or any other matter related to any Relevant Interbank
Market offered rate or other rates in the definition of “Euro-Rate” or with
respect to any alternative or successor rate thereto, or replacement rate
therefor.

1.7Divisions.  For all purposes under the Loan Documents, in connection with any
division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred

NAI-1512846779v6

--------------------------------------------------------------------------------

 

from the original Person to the subsequent Person, and (b) if any new Person
comes into existence, such new Person shall be deemed to have been organized on
the first date of its existence by the holders of its Capital Stock at such
time.

2.REVOLVING CREDIT FACILITY

2.1Revolving Credit Commitments.

2.1.1General.

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, each Bank severally agrees to make Revolving
Credit Loans in Dollars to the Borrowers at any time or from time to time on or
after the date hereof to the Expiration Date; provided that after giving effect
to each such Loan the aggregate amount of Revolving Credit Loans from such Bank
shall not exceed such Bank’s Revolving Credit Commitment minus such Bank’s
Ratable Share of the Dollar Equivalent Non-Loan Revolving Facility
Usage.  Within such limits of time and amount and subject to the other
provisions of this Agreement, the Borrowers may borrow, repay and reborrow
pursuant to this Section 2.1.

2.1.2Right to Increase Commitments.

At any time prior to the Twelfth Amendment Effective Date, so long as there is
not continuing any Event of Default or Potential Default, then if the Borrowers
wish to increase the Revolving Credit Commitments, TGI, as agent for the
Borrowers, shall notify the Administrative Agent thereof and each Bank (other
than any Non-Extending Bank) may, but shall not be obligated to, provide such
requested increase; provided that any such increase shall be a one-time increase
and shall be in a minimum of $10,000,000 and a maximum of $200,000,000.  Any
portion of such requested increase shall be available to any additional bank
(for purposes of this section, an “Additional Bank”) proposed by TGI, which is
approved by the Administrative Agent (which approval shall not be unreasonably
withheld) and which becomes a party to this Agreement pursuant to Section
11.11.  In the event of any such increase in the aggregate Revolving Credit
Commitments effected pursuant to the terms of this subsection 2.1.2, new Notes
shall, to the extent necessary, be executed and delivered by the Borrowers in
exchange for the surrender of the existing Notes.  If Revolving Credit Loans
would be outstanding immediately after giving effect to any such increase, then
simultaneously with such increase (i) each Bank increasing its Revolving Credit
Commitments (for purposes of this section, an “Increasing Bank”), each
Additional Bank and each other Bank shall be deemed to have entered into a
master Assignment and Assumption Agreement, in form and substance substantially
similar to Exhibit 1.1(A), pursuant to which each such other Bank shall have
assigned to each such Increasing Bank and each such Additional Bank, a portion
of its Revolving Credit Loans necessary to reflect proportionately the Revolving
Credit Commitments as adjusted in accordance with this Section 2.1.2, and (ii)
in connection with such assignment, each such Increasing Bank and each such
Additional Bank shall pay to the Administrative Agent, for the account of each
such other Bank, such amount as shall be necessary to reflect the assignment to
it of Revolving Credit Loans, and in connection with such master assignment each
such other Bank may treat the assignment of Revolving Credit Loans subject to a
Euro-Rate Option as a prepayment thereof for purposes of Section 5.5.2.

NAI-1512846779v6

--------------------------------------------------------------------------------

 

2.2Nature of Banks’ Obligations with Respect to Revolving Credit Loans.

Each Bank shall be obligated to participate in each request for Revolving Credit
Loans pursuant to Section 2.4 in accordance with its Ratable Share.  The
aggregate amount of each Bank’s Revolving Credit Loans outstanding hereunder to
the Borrowers at any time shall never exceed its Revolving Credit Commitment
minus its Ratable Share of the Dollar Equivalent Non-Loan Revolving Facility
Usage, subject to Section 5.6.1.  The obligations of each Bank hereunder are
several.  The failure of any Bank to perform its obligations hereunder shall not
affect the Obligations of the Borrowers to any other party nor the several
obligations of the other Banks to the Borrowers; nor shall any other party be
liable for the failure of such Bank to perform its obligations hereunder.  The
Banks shall have no obligation to make Revolving Credit Loans hereunder on or
after the Expiration Date.

2.3Commitment Fees.

Accruing from the Closing Date until the Expiration Date, the Borrowers agree to
pay to the Administrative Agent in Dollars for the account of each Bank
according to its Ratable Share, as consideration for such Bank’s Revolving
Credit Commitment hereunder, a nonrefundable commitment fee (the “Commitment
Fee”), calculated on a per annum (365 or 366 days, as appropriate, and actual
days elapsed) basis under the Pricing Grid, on the average daily difference
between the amount of (i) the Revolving Credit Commitments as the same may be
constituted from time to time and (ii) the Dollar Equivalent Revolving Facility
Usage (less the Availability Reserve); provided, however, that the portion of
the Commitment Fee accrued with respect to the Revolving Credit Commitment of a
Defaulting Bank during the period prior to the time such Bank became a
Defaulting Bank and unpaid at such time shall not be payable by the Borrowers so
long as such Bank is a Defaulting Bank except to the extent that such Commitment
Fee shall otherwise have been due and payable by the Borrowers prior to such
time; and provided further that no Commitment Fee shall accrue on the Revolving
Credit Commitment of a Defaulting Bank so long as such Bank is a Defaulting
Bank.  All Commitment Fees shall be payable quarterly in arrears on the first
Business Day of each October, January, April and July for the immediately
preceding quarter and on the Expiration Date or upon acceleration of the
Obligations.  For purposes of this computation, PNC Bank’s outstanding Swing
Loans shall be deemed to be borrowed amounts under its Revolving Credit
Commitment (and no other Bank’s).

2.4Revolving Credit Loan Requests.

Except as otherwise provided herein, TGI, on behalf of the Borrowers may from
time to time prior to the Expiration Date request the Banks to make Revolving
Credit Loans, or renew or convert the Interest Rate Option applicable to
existing Revolving Credit Loans pursuant to Section 4.3, by delivering to the
Administrative Agent, not later than (i) 2:00 p.m., Pittsburgh time, three (3)
Business Days prior to the proposed Borrowing Date with respect to the making of
Revolving Credit Loans to which the Euro-Rate Option applies or the date of
conversion to or the renewal of the Euro-Rate Option for any such Loans; and
(ii) 10:30 a.m., Pittsburgh time on either the proposed Borrowing Date with
respect to the making of a Revolving Credit Loan to which the Base Rate Option
applies or the last day of the preceding Interest Period with respect to the
conversion to the Base Rate Option for any Loan to which the Euro-Rate Option
applies, of a duly completed request therefor substantially in the form of
Exhibit 2.4 or a request by

NAI-1512846779v6

--------------------------------------------------------------------------------

 

telephone immediately confirmed in writing by letter, or facsimile in such form
(each, a “Loan Request”), it being understood that the Administrative Agent may
rely on the authority of any individual making such a telephonic request without
the necessity of receipt of such written confirmation.  Each Loan Request shall
be irrevocable and shall specify (i) the proposed Borrowing Date; (ii) the
aggregate amount of the proposed Loans comprising each Borrowing Tranche, the
amount of which shall be in integral multiples of $500,000 and not less than
$2,000,000 for each Borrowing Tranche to which the Euro-Rate Option applies and
not less than the lesser of $200,000 or the maximum amount available for
Borrowing Tranches to which the Base Rate Option applies; (iii) whether the
Euro-Rate Option or Base Rate Option shall apply to the proposed Loans
comprising the Borrowing Tranche; and (iv) in the case of a Borrowing Tranche to
which the Euro-Rate Option applies, an appropriate Interest Period for the
proposed Loans comprising such Borrowing Tranche.  If TGI (i) fails to specify
an Interest Rate Option to be applicable to a Borrowing Tranche of Loans, the
Borrowers shall be deemed to have requested the Base Rate Option with respect to
such Borrowing Tranche, or (ii) elects the Euro-Rate option but fails to specify
an Interest Period to apply to the applicable Loans, such Interest Period shall
be one (1) Month.

2.5Making Revolving Credit Loans.

The Administrative Agent shall, promptly after receipt by it of a Loan Request
pursuant to Section 2.4, notify the Banks of its receipt of such Loan Request
specifying: (i) the proposed Borrowing Date and the time and method of
disbursement of such Revolving Credit Loans; (ii) the amount(s) and type(s) of
each Revolving Credit Loan and the applicable Interest Period(s) (if any); and
(iii) the apportionment among the Banks of the Revolving Credit Loans as
determined by the Administrative Agent in accordance with Section 2.2.  Each
Bank shall remit the principal amount of each Revolving Credit Loan to the
Administrative Agent such that the Administrative Agent shall, to the extent the
Banks have made funds available to it for such purposes, fund such Revolving
Credit Loans to the Borrowers in Dollars and in immediately available funds at
the Principal Office prior to 2:00 p.m., Pittsburgh time, on the Borrowing Date,
provided that if any Bank fails to remit such funds to the Administrative Agent
in a timely manner, the Administrative Agent may elect in its sole discretion to
fund with its own funds the Revolving Credit Loans of such Bank on the Borrowing
Date and such Bank shall be subject to the repayment obligation in Section
10.16.

2.6Revolving Credit Notes.

The Obligation of the Borrowers to repay the aggregate unpaid principal amount
of the Revolving Credit Loans made by each Bank, together with interest thereon,
may, at the option of such Bank, be evidenced by a Revolving Credit Note payable
such Bank or its registered assigns in a face amount equal to the Revolving
Credit Commitment of such Bank.

2.7Use of Proceeds.

The proceeds of the Loans shall be used for general corporate purposes,
including future acquisitions permitted hereunder.  

NAI-1512846779v6

--------------------------------------------------------------------------------

 

2.8Letter of Credit Subfacility.

2.8.1Issuance of Letters of Credit.

TGI, as agent for the Borrowers, may request the issuance of a letter of credit
(each a “Letter of Credit”) which may be denominated in either Dollars or an
Optional Currency for itself or on behalf of another Loan Party or a non-Loan
Party Subsidiary by delivering or having such other Loan Party deliver to the
Issuing Bank (with a copy to the Administrative Agent) a completed application
and agreement for letters of credit in such form as the Issuing Bank may specify
from time to time by no later than 10:00 a.m., Pittsburgh time, at least five
(5) Business Days, or such shorter period as may be agreed to by the Issuing
Bank, in advance of the proposed date of issuance.  Promptly after receipt of
any letter of credit application, the Issuing Bank shall confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit application and if not, such
Issuing Bank will provide Administrative Agent with a copy thereof.  All letters
of credit which are identified on Schedule 2.8.1 hereto shall be deemed to have
been issued under this Agreement.  Subject to the terms and conditions hereof
and in reliance on the agreements of the other Banks set forth in this
Section 2.8, the Issuing Bank will issue a Letter of Credit provided that each
Letter of Credit shall (A) have a maximum maturity of twenty-four (24) months
from the date of issuance, and (B) expire no later than one Business Day prior
to the Expiration Date unless it is fully Cash Collateralized on or before the
Expiration Date, in which event, such Letter of Credit shall expire no later
than three hundred sixty-five (365) days after the Expiration Date, and provided
that in no event shall (i) the Dollar Equivalent amount of Letters of Credit
Outstanding exceed, at any one time, the Letter of Credit Sublimit or (ii) the
Dollar Equivalent Revolving Facility Usage exceed, at any one time, the
Revolving Credit Commitments.

Notwithstanding the foregoing, any Letter of Credit may contain customary
automatic renewal provisions agreed upon by TGI and the Issuing Bank pursuant to
which the expiration date of such Letter of Credit shall automatically be
extended for a period of up to 12 months (but not to a date later than the date
set forth in clause (B) above), subject to a right on the part of the Issuing
Bank to prevent any such renewal from occurring by giving notice to the
beneficiary in advance of any such renewal; provided that (I) the initial
expiration date (or any subsequent expiration date) of each such Letter of
Credit is not later than one (1) Business Day prior to the Expiration Date, and
(II) renewal of such Letter(s) of Credit, at the Issuing Bank’s discretion,
shall be available upon written request from TGI, as agent for the Borrowers, to
the Issuing Bank at least thirty (30) days (or such other time period as agreed
by TGI and the Issuing Bank) before the date upon which notice of nonrenewal is
otherwise required.

Notwithstanding any other provision hereof, the Issuing Bank shall not be
required to issue, amend, extend or increase any Letter of Credit, if any Bank
is at such time a Defaulting Bank hereunder, unless the Issuing Bank has entered
into satisfactory arrangements with the Borrowers or such Bank to eliminate the
Issuing Bank’s risk with respect to such Bank (it being understood that the
Issuing Bank would consider the Borrowers providing cash collateral to the
Administrative Agent, for the benefit of the Issuing Bank, to secure the
Defaulting Bank’s Ratable Share of the Letter of Credit a satisfactory
arrangement).

NAI-1512846779v6

--------------------------------------------------------------------------------

 

2.8.2Letter of Credit Fees.

The Borrowers shall pay in Dollars (i) to the Administrative Agent for the
ratable account of the Banks a fee (the “Letter of Credit Fee”) at the rate per
annum set forth in the Pricing Grid (based on a year of 360 days, and actual
days elapsed), and (ii) to the Issuing Bank for its own account a fronting fee
equal to 1/8% per annum, which fees shall be computed on the daily average
Dollar Equivalent amount of Letters of Credit Outstanding for the immediately
preceding fiscal quarter (or shorter period commencing with the Closing Date and
or ending on the Expiration Date) and shall be payable quarterly in arrears
commencing with the first Business Day of October, January, April and July
following issuance of each Letter of Credit and on the Expiration Date.  The
Borrowers shall also pay to the Issuing Bank in Dollars for the Issuing Bank’s
sole account the Issuing Bank’s then in effect customary fees and administrative
expenses payable with respect to the Letters of Credit as the Issuing Bank may
generally charge or incur from time to time in connection with the issuance,
maintenance, modification (if any), assignment or transfer (if any),
negotiation, and administration of Letters of Credit.

2.8.3Disbursements, Reimbursement.

2.8.3.1Immediately upon the issuance of each Letter of Credit, each Bank shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the Issuing Bank a participation in such Letter of Credit and each drawing
thereunder in an amount equal to such Bank’s Ratable Share of the maximum amount
available to be drawn under such Letter of Credit and the amount of such
drawing, respectively.

2.8.3.2In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the Issuing Bank will promptly notify TGI, as
agent for the Borrowers, and the Administrative Agent.  The Borrowers shall
reimburse (such obligation to reimburse the Issuing Bank shall sometimes be
referred to as a “Reimbursement Obligation”) the Issuing Bank in Dollars prior
to 12:00 noon, Pittsburgh time on each date that an amount is paid by the
Issuing Bank under any Letter of Credit (each such date, a “Drawing Date”) in an
amount equal to the Dollar Equivalent amount so paid by the Issuing Bank.  In
the event the Borrowers fail to reimburse the Issuing Bank (through the
Administrative Agent) for the full Dollar Equivalent amount of any drawing under
any Letter of Credit by 12:00 noon, Pittsburgh time, on the Drawing Date, the
Administrative Agent will promptly notify each Bank thereof, and the Borrowers
shall be deemed to have requested that Revolving Credit Loans be made by the
Banks in Dollars under the Base Rate Option to be disbursed on the Drawing Date
under such Letter of Credit, subject to the amount of the unutilized portion of
the Revolving Credit Commitment and subject to the conditions set forth in
Section 7.2 [Each Additional Loan] other than any notice requirements.  Any
notice given by the Administrative Agent or the Issuing Bank pursuant to this
Section 2.8.3.2 may be oral if immediately confirmed in writing; provided that
the lack of such an immediate confirmation shall not affect the conclusiveness
or binding effect of such notice.

2.8.3.3Each Bank shall upon any notice pursuant to Section 2.8.3.2 make
available to the Administrative Agent for the benefit of the Issuing Bank an
amount in Dollars in immediately available funds equal to its Ratable Share (as
determined in accordance with Section 2.14, if applicable) of the Dollar
Equivalent amount of the drawing,

NAI-1512846779v6

--------------------------------------------------------------------------------

 

whereupon the participating Banks shall (subject to Section 2.8.3.4) each be
deemed to have made a Revolving Credit Loan in Dollars to the Borrowers under
the Base Rate Option in that amount.  If any Bank so notified fails to make
available in Dollars to the Administrative Agent for the account of the Issuing
Bank the amount of such Bank’s Ratable Share of such Dollar Equivalent amount by
no later than 2:00 p.m., Pittsburgh time on the Drawing Date, then interest
shall accrue on such Bank’s obligation to make such payment, from the first
Business Day after the Drawing Date to the date on which such Bank makes such
payment (i) at a rate per annum equal to the Federal Funds Effective Rate during
the first three days following the Drawing Date and (ii) at a rate per annum
equal to the rate applicable to Loans under the Base Rate Option on and after
the fourth day following the Drawing Date.  The Administrative Agent and the
Issuing Bank will promptly give notice of the occurrence of the Drawing Date,
but failure of the Administrative Agent or the Issuing Bank to give any such
notice on the Drawing Date or in sufficient time to enable any Bank to effect
such payment on such date shall not relieve such Bank from its obligation under
this Section 2.8.3.3.

2.8.3.4With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans to the Borrowers under the Base Rate Option in whole or
in part as contemplated by Section 2.8.3.2, because of the Borrowers’ failure to
satisfy the conditions set forth in Section 7.2 [Each Additional Loan] other
than any notice requirements or for any other reason, the Borrowers shall be
deemed to have incurred from the Issuing Bank a borrowing (each a “Letter of
Credit Borrowing”) in Dollars equal to the Dollar Equivalent amount of such
drawing.  Such Letter of Credit Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the rate per annum
applicable to the Revolving Credit Loans under the Base Rate Option.  Each
Bank’s payment to the Administrative Agent for the account of the Issuing Bank
pursuant to Section 2.8.3.3 shall be deemed to be a payment in respect of its
participation in such Letter of Credit Borrowing and shall constitute a
“Participation Advance” from such Bank in satisfaction of its participation
obligation under this Section 2.8.3.

2.8.4Repayment of Participation Advances.

2.8.4.1Upon (and only upon) receipt by the Administrative Agent for the account
of the Issuing Bank of immediately available funds from the Borrowers (i) in
reimbursement of any payment made by the Issuing Bank under the Letter of Credit
with respect to which any Bank has made a Participation Advance to the Issuing
Bank, or (ii) in payment of interest on such a payment made by the Issuing Bank
under such a Letter of Credit, the Administrative Agent on behalf of the Issuing
Bank will pay to each Bank, in the same funds as those received by the
Administrative Agent, the amount of such Bank’s Ratable Share of such funds,
except the Administrative Agent shall retain for the account of the Issuing Bank
the amount of the Ratable Share of such funds of any Bank that did not make a
Participation Advance in respect of such payment by the Issuing Bank.

2.8.4.2If the Administrative Agent is required at any time to return to any Loan
Party, or to a trustee, receiver, liquidator, custodian, or any official in any
Insolvency Proceeding, any portion of the payments made by any Loan Party to the
Administrative Agent for the account of the Issuing Bank pursuant to
Section 2.8.4.1 in reimbursement of a payment made under the Letter of Credit or
interest or fee thereon, each

NAI-1512846779v6

--------------------------------------------------------------------------------

 

Bank shall, on demand of the Administrative Agent, forthwith return to the
Administrative Agent for the account of the Issuing Bank the amount of its
Ratable Share of any amounts so returned by the Administrative Agent plus
interest thereon from the date such demand is made to the date such amounts are
returned by such Bank to the Administrative Agent, at a rate per annum equal to
the Federal Funds Effective Rate in effect from time to time.

2.8.5Documentation.

Each Loan Party agrees to be bound by the terms of the Issuing Bank’s
application and agreement for letters of credit and the Issuing Bank’s written
regulations and customary practices relating to letters of credit, though such
interpretation may be different from such Loan Party’s own.  In the event of a
conflict between such application or agreement and this Agreement, this
Agreement shall govern.  It is understood and agreed that, except in the case of
gross negligence or willful misconduct, the Issuing Bank shall not be liable for
any error, negligence and/or mistakes, whether of omission or commission, in
following any Loan Party’s instructions or those contained in the Letters of
Credit or any modifications, amendments or supplements thereto.

2.8.6Determinations to Honor Drawing Requests.

In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the Issuing Bank shall be responsible only to
determine that the documents and certificates required to be delivered under
such Letter of Credit have been delivered and that they comply on their face
with the requirements of such Letter of Credit.

2.8.7Nature of Participation and Reimbursement Obligations.

Each Bank’s obligation in accordance with this Agreement to make the Revolving
Credit Loans or Participation Advances, as contemplated by Section 2.8.3, as a
result of a drawing under a Letter of Credit, and the Obligations of the
Borrowers to reimburse the Issuing Bank upon a draw under a Letter of Credit,
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Section 2.8 under all
circumstances, including the following circumstances:

(i)any set-off, counterclaim, recoupment, defense or other right which such Bank
may have against the Issuing Bank or any of its Affiliates, any Borrower or any
other Person for any reason whatsoever;

(ii)the failure of any Loan Party or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in Section 2.1
[Revolving Credit Commitments], 2.4 [Revolving Credit Loan Requests], 2.5
[Making Revolving Credit Loans] or 7.2 [Each Additional Loan] or as otherwise
set forth in this Agreement for the making of a Revolving Credit Loan, it being
acknowledged that such conditions are not required for the making of a Letter of
Credit Borrowing and the obligation of the Banks to make Participation Advances
under Section 2.8.3;

(iii)any lack of validity or enforceability of any Letter of Credit;

NAI-1512846779v6

--------------------------------------------------------------------------------

 

(iv)any claim of breach of warranty that might be made by any Loan Party or any
Bank against any beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, cross-claim, defense or other right
which any Loan Party or any Bank may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Issuing Bank or its Affiliates or any Bank or any other Person or, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or Subsidiaries of a Loan Party and the beneficiary for which any Letter
of Credit was procured);

(v)the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provisions of services
relating to a Letter of Credit, in each case even if the Issuing Bank or any of
the Issuing Bank’s Affiliates has been notified thereof;

(vi)payment by the Issuing Bank or any of its Affiliates under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit;

(vii)the solvency of, or any acts of omissions by, any beneficiary of any Letter
of Credit, or any other Person having a role in any transaction or obligation
relating to a Letter of Credit, or the existence, nature, quality, quantity,
condition, value or other characteristic of any property or services relating to
a Letter of Credit;

(viii)any failure by the Issuing Bank or any of its Affiliates to issue any
Letter of Credit in the form requested by any Loan Party, unless the Issuing
Bank has received written notice from such Loan Party of such failure within
three Business Days after the Issuing Bank shall have furnished such Loan Party
a copy of such Letter of Credit and such error is material and no drawing has
been made thereon prior to receipt of such notice;

(ix)any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;

(x)any breach of this Agreement or any other Loan Document by any party thereto;

(xi)the occurrence or continuance of an Insolvency Proceeding with respect to
any Loan Party;

(xii)the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;

(xiii)the fact that the Expiration Date shall have passed or this Agreement or
the Commitments hereunder shall have been terminated; and

NAI-1512846779v6

--------------------------------------------------------------------------------

 

(xiv)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

2.8.8Indemnity.

In addition to amounts payable as provided in Section 10.5 [Reimbursement of
Administrative Agent by Borrowers, Etc.], the Borrowers hereby agree to protect,
indemnify, pay and save harmless the Issuing Bank and any of its Affiliates that
has issued a Letter of Credit from and against any and all claims, demands,
liabilities, damages, taxes, penalties, interest, judgments, losses, costs,
charges and expenses (including reasonable fees, expenses and disbursements of
counsel and allocated costs of internal counsel) which the Issuing Bank or any
of its Affiliates may incur or be subject to as a consequence, direct or
indirect, of the issuance of any Letter of Credit, other than as a result of
(A) the gross negligence or willful misconduct of the Issuing Bank as determined
by a final judgment of a court of competent jurisdiction or (B) the wrongful
dishonor by the Issuing Bank or any of its Affiliates of a proper demand for
payment made under any Letter of Credit, except if  such dishonor resulted from
any act or omission, whether rightful or wrongful, of any present or future de
jure or de facto government or governmental authority (all such acts or
omissions herein called “Governmental Acts”).

2.8.9Liability for Acts and Omissions.

As between any Loan Party and the Issuing Bank, or the Issuing Bank’s
Affiliates, such Loan Party assumes all risks of the acts and omissions of, or
misuse of the Letters of Credit by, the respective beneficiaries of such Letters
of Credit.  In furtherance and not in limitation of the foregoing, the Issuing
Bank shall not be responsible for any of the following including any losses or
damages to any Loan Party or other Person or property relating
therefrom:  (i) the form, validity, sufficiency, accuracy, genuineness or legal
effect of any document submitted by any party in connection with the application
for an issuance of any such Letter of Credit, even if it should in fact prove to
be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged (even if the Issuing Bank or its Affiliates shall have been notified
thereof); (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any such Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) the failure of the
beneficiary of any such Letter of Credit, or any other party to which such
Letter of Credit may be transferred, to comply fully with any conditions
required in order to draw upon such Letter of Credit or any other claim of any
Loan Party against any beneficiary of such Letter of Credit, or any such
transferee, or any dispute between or among any Loan Party and any beneficiary
of any Letter of Credit or any such transferee; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Issuing Bank or its Affiliates, as
applicable, including any Governmental Acts, and none of the above shall affect
or impair, or prevent the vesting of, any of the Issuing Bank’s or its
Affiliates rights or powers hereunder.  Nothing in the preceding sentence shall
relieve the Issuing

NAI-1512846779v6

--------------------------------------------------------------------------------

 

Bank from liability for the Issuing Bank’s gross negligence or willful
misconduct in connection with actions or omissions described in such clauses (i)
through (viii) of such sentence.  In no event shall the Issuing Bank or its
Affiliates be liable to any Loan Party for any indirect, consequential,
incidental, punitive, exemplary or special damages or expenses (including
without limitation attorneys’ fees), or for any damages resulting from any
change in the value of any property relating to a Letter of Credit.

Without limiting the generality of the foregoing, the Issuing Bank and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Bank or such Affiliate to have been authorized or given by
or on behalf of the applicant for a Letter of Credit, (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by the Issuing Bank or its Affiliate; (iv) may honor any
drawing that is payable upon presentation of a statement advising negotiation or
payment, upon receipt of such statement (even if such statement indicates that a
draft or other document is being delivered separately), and shall not be liable
for any failure of any such draft or other document to arrive, or to conform in
any way with the relevant Letter of Credit; (v) may pay any paying or
negotiating bank claiming that it rightfully honored under the laws or practices
of the place where such bank is located; and (vi) may settle or adjust any claim
or demand made on the Issuing Bank or its Affiliate in any way related to any
order issued at the applicant’s request to an air carrier, a letter of guarantee
or of indemnity issued to a carrier or any similar document (each an “Order”)
and honor any drawing in connection with any Letter of Credit that is the
subject to such Order, notwithstanding that any drafts or other documents
presented in connection with such Letter of Credit fail to conform in any way
with such Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Bank or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Issuing Bank or its Affiliates under any resulting
liability to the Borrowers or any Bank.

2.9Swing Loans.

2.9.1Making Swing Loans.

Subject to the terms and conditions hereof, PNC Bank may in its discretion make
swing line loans in Dollars (the “Dollar Swing Loans”) or an Optional Currency
(the “Optional Currency Swing Loans”  and together with the Dollar Swing Loans,
each a “Swing Loan” and collectively, the “Swing Loans”) to the Borrowers from
time to time prior to the Expiration Date in an aggregate outstanding principal
amount up to the amount of the Dollar Swing Loan Commitment in the case of
Dollar Swing Loans and the Optional Currency Swing Loan Commitment in the case
of Optional Currency Swing Loans for periods requested by TGI, as agent for the
Borrowers, and agreed to by PNC Bank; provided, that, no Swing Loan shall be
made if, after giving effect to the making of such Swing Loan and the
simultaneous application

NAI-1512846779v6

--------------------------------------------------------------------------------

 

of the proceeds thereof, (x) the aggregate Dollar Equivalent Revolving Facility
Usage of all of the Banks would exceed the aggregate amount of the Revolving
Credit Commitments of all of the Banks or (y) the aggregate amount of all
outstanding Revolving Credit Loans of a Bank plus such Bank’s Ratable Share of
the Dollar Equivalent Non-Loan Revolving Facility Usage would exceed its
Revolving Credit Commitment.  Within the foregoing limits, the Borrowers may,
prior to the Expiration Date borrow, repay and reborrow under each of the Dollar
Swing Loan Commitment and the Optional Currency Swing Loan Commitment, as
applicable, subject to and in accordance with the terms and limitations
hereof.  The interest rate for a Dollar Swing Loan shall be the rate that is
mutually agreed by TGI, on behalf of the Borrowers, and PNC Bank at the time
such Swing Loan is made or, absent such an agreement, at the Base Rate.  The
interest rate for an Optional Currency Swing Loan shall be the
Euro-Rate.  Interest on the principal amount of each Optional Currency Swing
Loan made in an Optional Currency shall be paid by the Borrowers in such
Optional Currency, provided that, interest earned after an Optional Currency
Swing Loan is converted to its Dollar Equivalent pursuant to Section 2.9.5 shall
be payable in Dollars.

2.9.2Swing Loan Request.

TGI, as agent for the Borrowers, may request a Swing Loan to be made on any
Business Day.  Each request for a Swing Loan shall be in the form of a  Swing
Loan Request (or a request by telephone immediately confirmed in writing, it
being understood that PNC Bank may rely on the authority of any individual
making such telephonic request without the necessity of receipt of such written
confirmation) and received by the Administrative Agent not later than 1:00 p.m.
(Pittsburgh time) on the Business Day a Dollar Swing Loan is to be made and four
(4) Business Days prior to the proposed Borrowing Date with respect to making
Optional Currency Swing Loans specifying (i)  the amount to be borrowed, (ii)
the requested Borrowing Date, (iii) the date such Swing Loan is to be repaid, if
applicable, which date shall be, with respect to Optional Currency Swing Loans,
one Month from the Borrowing Date (the “Swing Loan Repayment Date”) and (iv) the
currency in which such Optional Currency Swing Loans shall be funded.  The
request for such Swing Loan shall be irrevocable.  Provided that all applicable
conditions precedent contained herein have been satisfied, PNC Bank shall, not
later than 4:00 p.m., Pittsburgh time, on the date specified in TGI’s request
for such Swing Loan, make such Swing Loan by crediting any Borrower’s deposit
account with PNC Bank.

2.9.3Swing Loan Notes.

The obligation of the Borrowers to repay the Dollar Swing Loans and the Optional
Currency Swing Loans may, at the option of PNC Bank, be evidenced by separate
promissory notes of the Borrowers, payable to PNC Bank or its registered assigns
in the principal amount of the Dollar Swing Loan Commitment and the Optional
Currency Swing Loan Commitment, as applicable and substantially in the form of
Exhibit 1.1(S)(1) Dollar Swing Loan Note (the “Dollar Swing Loan Note”) or
Exhibit 1.1(S)(2) Optional Currency Swing Loan Note (the “Optional Currency
Swing Loan Note”), as applicable (in each case, as amended, supplemented or
otherwise modified from time to time, each a “Swing Loan Note” and collectively,
the “Swing Loan Notes”).

NAI-1512846779v6

--------------------------------------------------------------------------------

 

2.9.4Repayment.

Swing Loans shall be repaid on the earlier of (i) the Expiration Date or (ii)
the Swing Loan Repayment Date for such Swing Loan, provided that with respect to
an Optional Currency Swing Loan, the Borrowers may renew the Interest Period
thereon by delivering a Swing Loan Request therefor in accordance with the terms
of Section 2.9.2.  Notwithstanding anything to the contrary herein, any Swing
Loan at any time shall be repaid upon demand by the Administrative Agent (any
such date being the “Swing Loan Conversion Date”) and each Borrower shall
indemnify PNC Bank and each other Bank pursuant to Section 5.5.2 on account of
such repayment.  Unless TGI, on behalf of the Borrowers, shall have notified the
Administrative Agent prior to 11:00 a.m., Pittsburgh time, on such Swing Loan
Conversion Date that the Borrowers intend to repay such Swing Loan with funds
other than the proceeds of a Revolving Credit Loan, or, in the case of an
Optional Currency Swing Loan, renew the Interest Period with respect thereto,
the Borrowers shall be deemed to have given notice to the Administrative Agent
requesting the Banks to make Revolving Credit Loans in U.S. Dollars in an amount
determined by PNC Bank in its sole discretion equal to the Dollar Equivalent at
the prevailing market rate of such Swing Loans, which Revolving Credit Loans
shall earn interest at the Base Rate in effect on the Swing Loan Conversion Date
in an aggregate amount equal to the amount of such Swing Loan plus interest
thereon, and the Banks shall, on the Swing Loan Conversion Date, make Revolving
Credit Loans (without the requirement that they comply with the conditions for
Revolving Credit Loans in Section 2.4 [Revolving Credit Loan Requests]), which
shall earn interest at the Base Rate, in an aggregate amount equal to the amount
of such Swing Loan plus interest thereon, the proceeds of which shall be applied
directly by the Administrative Agent to repay PNC Bank for such Swing Loan then
due plus accrued interest thereon; and provided, further, that if for any reason
the proceeds of such Revolving Credit Loans are not received by PNC Bank on the
Swing Loan Conversion Date in an aggregate amount equal to the amount of such
Swing Loan then due plus accrued interest, the Borrowers shall reimburse PNC
Bank on the day immediately following the Swing Loan Conversion Date, in same
day funds, in an amount equal to the excess of the amount of such Swing Loan
then due over the aggregate amount of such Revolving Credit Loans, if any,
received plus accrued interest thereon.

2.9.5Participations.

In the event that the Borrowers shall fail to repay PNC Bank as provided in
Section 2.9.4, PNC Bank shall convert such Swing Loan, if an Optional Currency
Swing Loan, to a Swing Loan in Dollars at the Dollar Equivalent and the
Administrative Agent shall promptly notify each Bank of the unpaid Dollar
Equivalent amount of such Swing Loan and of such Bank’s respective participation
therein in a Dollar Equivalent amount equal to such Bank’s Ratable Share of such
Swing Loan, as calculated at the date PNC Bank converts the Optional Currency in
which Optional Currency Swing Loans are denominated to Dollars, if
applicable.  Each Bank shall make available to the Administrative Agent for
payment to PNC Bank a Dollar Equivalent amount equal to its respective
participation therein (including without limitation its Ratable Share of accrued
but unpaid interest thereon, provided that the interest rate payable by the
participating Banks shall not include the default rate component), in Dollars
and in same day funds at the office of the Administrative Agent specified in
such notice.  If such notice is delivered by the Administrative Agent by 11:00
a.m., Pittsburgh time, each Bank shall make

NAI-1512846779v6

--------------------------------------------------------------------------------

 

funds available to the Administrative Agent on that Business Day.  If such
notice is delivered after 11:00 a.m., Pittsburgh time, each Bank shall make
funds available to the Administrative Agent on the next Business Day.  In the
event that any Bank fails to make available to the Administrative Agent the
Dollar Equivalent amount of such Bank’s participation in such unpaid amount as
provided herein, PNC Bank shall be entitled to recover such amount on demand
from such Bank together with interest thereon at a rate per annum equal to the
Federal Funds Effective Rate for each day during the period between the date
such participation amount is required to be paid and the date on which such Bank
makes available its participation in such unpaid amount. The failure of any Bank
to make available to the Administrative Agent its Ratable Share of any such
unpaid amount shall not relieve any other Bank of its obligations hereunder to
make available to the Administrative Agent its Ratable Share of such unpaid
amount when due as set forth above.  The Administrative Agent shall distribute
to each Bank which has paid all amounts payable by it under this Section 2.9.5
with respect to the unpaid amount of any Swing Loan, such Bank’s Ratable Share
(based on its participation in such Swing Loan and interest thereon) of all
payments received by the Administrative Agent from any of the Borrowers in
repayment of such Swing Loan when such payments are received.  Notwithstanding
anything to the contrary herein, each Bank which has paid all amounts payable by
it under this Section 2.9.5 shall have a direct right to repayment of such
amounts from the Borrowers subject to the procedures for repaying Banks set
forth in this Section 2.9.5 and the provisions of Section 5.

2.9.6Termination.

In the event the Revolving Credit Commitments are terminated in accordance with
the terms hereof, each of the Dollar Swing Loan Commitment and the Optional
Currency Swing Loan Commitment shall also be terminated automatically.  In the
event the Borrowers reduce the Revolving Credit Commitments to less than either
the Dollar Swing Loan Commitment or the Optional Currency Swing Loan Commitment,
such Swing Loan Commitment shall immediately be reduced to an amount equal to
the Revolving Credit Commitments.  In the event the Borrowers reduce the
Revolving Credit Commitments to less than the outstanding principal amount of
the Dollar Swing Loans or the Optional Currency Swing Loans, the Borrowers shall
immediately repay the amount by which such outstanding Swing Loans exceeds the
Dollar Swing Loan Commitment or the Optional Currency Swing Loan Commitment, as
applicable, as so reduced plus accrued interest thereon.

2.9.7Minimum Amounts.

At no time shall there be more than (i) one (1) outstanding Dollar Swing Loan,
except as to Swing Loans made pursuant to Section 2.9.9 and (ii) three (3)
outstanding Optional Currency Swing Loans.  Each Dollar Swing Loan shall be in a
minimum original principal amount of $100,000 and integral multiples thereof,
except as to Swing Loans made pursuant to Section 2.9.9, as to which there shall
be no minimum.  Each Optional Currency Swing Loan shall be in a minimum original
principal amount of $1,000,000 and integral multiples thereof.

2.9.8Prepayment.

The Borrowers shall have the right at any time and from time to time to prepay
the Swing Loans, in whole or in part, without premium or penalty (but in any
event subject to

NAI-1512846779v6

--------------------------------------------------------------------------------

 

Section 5.5.2), upon prior written, facsimile or telephonic notice to PNC Bank
given by TGI on the Borrowers’ behalf no later than 11:00 a.m., Pittsburgh time,
on the date of any proposed prepayment.  Each notice of prepayment shall specify
the Swing Loan to be prepaid and the amount to be prepaid, shall be irrevocable
and shall commit the Borrowers to prepay such amount on such date, with accrued
interest thereon and any other amounts owed hereunder.

2.9.9Swing Loans Under Cash Management Agreements.

In addition to making Dollar Swing Loans pursuant to the foregoing provisions of
this Section 2.9, without the requirement for a specific request from the
Borrowers pursuant to Section 2.9.2, PNC Bank may make Dollar Swing Loans to the
Borrowers in accordance with the provisions of the agreements between TGI and
PNC Bank relating to TGI’s deposit, sweep and other accounts at PNC Bank and
related arrangements and agreements regarding the management and investment of
TGI’s cash assets as in effect from time to time (the “Cash Management
Agreements”) to the extent of the daily aggregate net negative balance in TGI’s
accounts which are subject to the provisions of the Cash Management
Agreements.  Dollar Swing Loans made pursuant to this Section 2.9.9 in
accordance with the provisions of the Cash Management Agreements shall (i) be
subject to the limitations as to aggregate amount set forth in Section 2.9.1,
(ii) not be subject to the limitations as to number or individual amount set
forth in Sections 2.9.7 or the repayment provisions of Section 2.9.4, (iii) be
payable by the Borrowers, both as to principal and interest, at the times set
forth in the Cash Management Agreements (but in no event later than the
Expiration Date), (iv) not be made at any time after PNC Bank has received
written notice of the occurrence of a Potential Default or Event of Default, (v)
if not repaid by the Borrowers in accordance with the provisions of the Cash
Management Agreements, be subject to each Bank’s obligation to purchase
participating interests therein pursuant to Section 2.9.5, and (vi) except as
provided in the foregoing subsections (i) through (v), be subject to all of the
terms and conditions of this Section 2.9. The Borrowers acknowledge and agree
that each Borrower materially benefits from the arrangements made pursuant to
this Section 2.9.9 and the Cash Management Agreements, and each Borrower shall
be jointly and severally liable, subject to Section 11.20, for all Obligations,
including without limitation, those arising from the operation of this Section
2.9.9.

2.9.10Nature of Obligations.

Each Bank’s obligation to purchase participating interests pursuant to
Section 2.9.5 in the event that the Borrowers shall fail to repay PNC Bank as
provided in Section 2.9.4 in the amount required under such Section shall be
absolute and unconditional and shall not be affected by any circumstance
including, without limitation, (i) any set-off, counterclaim, recoupment,
defense or other right which such Bank may have against any other Bank or any
Borrower, or any Borrower may have against any Bank or any other Person, as the
case may be, for any reason  whatsoever; (ii) the occurrence or continuance of a
Potential Default or Event of Default; (iii) any adverse change in the condition
(financial or otherwise) of any of the Borrowers; (iv) any breach of this
Agreement by any party hereto; (v) the failure to satisfy any condition to the
making of any Loan hereunder; or (vi) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

NAI-1512846779v6

--------------------------------------------------------------------------------

 

2.9.11Indemnity.

Each Bank shall ratably in accordance with its Ratable Share, indemnify PNC Bank
(in its capacity as lender of Swing Loans), its affiliates and their respective
directors, officers, agents and employees (to the extent not reimbursed by the
Borrowers) against any cost, expense (including reasonable counsel fees and
expenses), claim, demand, action, loss or liability (except any of the foregoing
that results from the indemnitees’ gross negligence or willful misconduct) that
such indemnities may suffer or incur in connection with this Section 2.9 or any
action taken or omitted by such indemnities hereunder.

2.10Utilization of Optional Currency Swing Loans and Letters of Credit.

2.10.1Periodic Computations of Dollar Equivalent Amounts of Loans and Letters of
Credit Outstanding.

The Administrative Agent will determine the Dollar Equivalent amount of
(i) proposed Swing Loans or Letters of Credit to be denominated in an Optional
Currency, (ii) Letters of Credit Outstanding denominated in an Optional
Currency, and (iii) outstanding Swing Loans denominated in an Optional Currency
on any Business Day selected by the Administrative Agent and as frequently as
the Administrative Agent desires (each such date, a “Computation Date”).

2.10.2Notices From Banks That Optional Currencies Are Unavailable to Fund New
Loans.

PNC Bank shall be under no obligation to make the Optional Currency Swing Loans
and no Issuing Bank shall be under any obligation to issue Letters of Credit
requested by the Borrowers which are denominated in an Optional Currency if, PNC
Bank or such Issuing Bank, as the case may be, notifies the Administrative Agent
by 5:00 p.m. (Pittsburgh time) four (4) Business Days prior to the Borrowing
Date for such Optional Currency Swing Loans or date of issuance that (i) the
making, maintenance or funding of such Optional Currency Swing Loan, the
issuance of such Letter of Credit, or the funding of any draw thereunder has
been made or, in the case of a draw, would be made, impracticable or unlawful by
compliance by PNC Bank or such Issuing Bank in good-faith with any Law or any
interpretation or application thereof by any Official Body or with any request
or directive of any such Official Body (whether or not having the force of Law)
or (ii) after making all reasonable efforts, deposits of the relevant amount in
the relevant Optional Currency for the relevant Interest Period are not
available to PNC Bank with respect to such Optional Currency Swing Loan in the
London interbank market.  In the event the Administrative Agent receives a
timely notice from PNC Bank or an Issuing Bank pursuant to the preceding
sentence, the Administrative Agent will notify TGI, as agent for the Borrowers,
(1) no later than 12:00 noon (Pittsburgh time) three (3) Business Days prior to
the Borrowing Date for such Optional Currency Swing Loans that the Optional
Currency is not then available for such Optional Currency Swing Loans, or (2)
prior to the issuance of an Optional Currency Letter of Credit, that Letters of
Credit are not then available in such Optional Currency.  If TGI receives a
notice described in the preceding sentence, the Borrowers may, by notice from
TGI to the Administrative Agent not later than 5:00 p.m. (Pittsburgh time) three
(3) Business Days prior to the Borrowing Date for such Optional Currency Swing
Loans, or issuance of such

NAI-1512846779v6

--------------------------------------------------------------------------------

 

Letter of Credit, as the case may be, either (a) withdraw the Swing Loan Request
or request for such Letter of Credit for such Optional Currency Swing Loans or
Letter of Credit, as the case may be, in which event the Administrative Agent
will promptly notify PNC Bank and Issuing Bank of the same and PNC Bank shall
not make such Optional Currency Swing Loans, and Issuing Bank shall not issue
such Letter of Credit or (b) request that the Swing Loans referred to in its
Swing Loan Request or Letter of Credit, as the case may be, be made in Dollars
or in a different Optional Currency in an amount equal to the Dollar Equivalent
or other Optional Currency Equivalent Amount of such Swing Loans or Letter of
Credit and shall (A) in the case of Swing Loans denominated in Dollars, bear
interest at the rate determined pursuant to Section 2.9.1, or (B) in the case of
Swing Loans denominated in an Optional Currency, bear interest at the Euro-Rate,
in which event the Administrative Agent shall promptly deliver a notice to PNC
Bank and/or the Issuing Bank, as the case may be, stating: in the case of (X)
Swing Loans, (I) that such Swing Loans shall be made in the applicable currency
and the interest rate applicable thereto, and (II) the aggregate amount of such
Swing Loans and, (Y) Letters of Credit (I) such Letters of Credit shall be
issued in the applicable currency and (II) the stated face amount of such
Letters of Credit.  If the Borrowers do not withdraw such Swing Loan Request or
request for Letter of Credit before such time as provided in clause (a) or
request before such time that the requested Swing Loans referred to in its Swing
Loan Request or Letter of Credit be made in Dollars or a different Optional
Currency as provided in clause (b), then (i) the Borrowers shall be deemed to
have withdrawn such Swing Loan Request or request for Letter of Credit, as the
case may be, and (ii) the Administrative Agent shall promptly deliver a notice
to PNC Bank and/or the Issuing Bank thereof and PNC Bank shall not be obligated
to make such Swing Loans and Issuing Bank shall not be obligated to issue such
Letter of Credit.

2.10.3Intentionally Omitted.

2.10.4Requests for Additional Optional Currencies.

TGI, on behalf of the Borrowers, may deliver to the Administrative Agent a
written request that Optional Currency Swing Loans hereunder and/or Letters of
Credit issued hereunder also be permitted to be made or issued in any other
lawful currency (other than Dollars), in addition to the currencies specified in
the definition of “Optional Currency” herein, provided that such currency must
be freely traded in the offshore interbank foreign exchange markets, freely
transferable, freely convertible into Dollars and available to PNC Bank and the
Issuing Banks  in the applicable interbank market.  The Administrative Agent
will promptly notify TGI of the acceptance or rejection by the Administrative
Agent, of the Borrowers’ request.  The requested currency shall be approved as
an Optional Currency hereunder only if the Administrative Agent, PNC Bank and
all of the Issuing Banks approve of the Borrowers’ request.

2.11Currency Repayments.

Notwithstanding anything contained herein to the contrary, the entire amount of
principal of and interest on any Optional Currency Swing Loan shall be repaid in
the same Optional Currency in which such Loan was made, provided, however, that
if it is impossible or illegal for the Borrowers to effect payment of a Loan in
the Optional Currency in which such Loan was made, or if the Borrowers default
in their obligations to do so, PNC Bank may, at its option

NAI-1512846779v6

--------------------------------------------------------------------------------

 

permit such payment to be made (i) at and to a different location, subsidiary,
affiliate or correspondent of the Administrative Agent, or (ii) in the Dollar
Equivalent, or (iii) in an Equivalent Amount of such other currency (freely
convertible into Dollars) as PNC Bank may solely at its option designate.  Upon
any events described in (i) through (iii) of the preceding sentence, the
Borrowers shall make such payment.  In all events, whether described in such
clauses (i) through (iii), whether the Borrowers make such required payments, or
otherwise, (a) the Borrowers, jointly and severally, agree to hold PNC Bank,
each Issuing Bank and each Bank harmless from and against any loss incurred by
any of them arising from the cost to such indemnified party of any premium, any
costs of exchange, the cost of hedging and covering the Optional Currency in
which such Optional Currency Swing Loan or Letter of Credit, as the case may be,
was originally made, and from any change in the value of Dollars, or such other
currency, in relation to the Optional Currency that was due and owing, and (b)
each Bank agrees to hold PNC Bank and each Issuing Bank harmless from and
against any loss incurred by PNC Bank or such Issuing Bank arising from the cost
to PNC Bank or such Issuing Bank of any premium, any costs of exchange, the cost
of hedging and covering the Optional Currency in which such Optional Currency
Swing Loan or Letter of Credit, as the case may be, was originally made, and
from any change in the value of Dollars or such other currency in relation to
the Optional Currency that was due and owing. Such loss shall be calculated for
the period commencing with the first day of the Interest Period for such Loan or
issuance of such Letter of Credit, as the case may be, and continuing through
the date of payment thereof.  Without prejudice to the survival of any other
agreement of the Borrowers or Banks hereunder, the Borrowers’ and Banks’
respective obligations under this Section 2.11 shall survive termination of this
Agreement.

2.12Optional Currency Amounts.

Notwithstanding anything contained herein to the contrary, PNC Bank may, with
respect to notices by TGI on behalf of the Borrowers for Optional Currency Swing
Loans or voluntary prepayments of less than the full amount of an Optional
Currency Swing Loan, engage in reasonable rounding of the Optional Currency
amounts requested to be loaned or repaid; and, in such event, PNC Bank shall
promptly notify TGI, the Administrative Agent and the Banks of such rounded
amounts and Borrowers’ request or notice shall thereby be deemed to reflect such
rounded amounts.

2.13Intentionally Omitted.

2.14Defaulting Banks.

Notwithstanding anything contained in Sections 2.8, 2.9 or any other provision
of this Agreement to the contrary, if any Bank becomes a Defaulting Bank then:
all Letters of Credit Outstanding and Swing Loans outstanding at such time, and
all Letters of Credit issued or Swing Loans made while there exists a Defaulting
Bank shall be reallocated among the non-Defaulting Banks in accordance with
their respective Ratable Shares (such Ratable Shares shall be determined without
reference to each Defaulting Bank’s Ratable Share) so long as no Potential
Default or Event of Default exists on the date of reallocation and thereafter
continues uncured, but only to the extent (a) the sum of all non-Defaulting
Banks’ Revolving Credit Loans then outstanding plus the sum of such
non-Defaulting Banks’ Ratable Share of the Dollar Equivalent

NAI-1512846779v6

--------------------------------------------------------------------------------

 

Non-Loan Revolving Facility Usage at such time does not exceed the total of all
non-Defaulting Banks’ Revolving Credit Commitments and (b) the aggregate
obligation of each non-Defaulting Bank to acquire, refinance or fund any
participations in the Defaulting Bank’s portion of Letters of Credit Outstanding
and Swing Loans pursuant to reallocation contemplated above shall not exceed the
positive difference between (i) the Revolving Credit Commitment of such Bank
minus (ii) such Bank’s Revolving Credit Loans then outstanding plus such Bank’s
Ratable Share of the Dollar Equivalent Non-Loan Revolving Facility Usage.  If
the reallocation described in the preceding sentence cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent, (1) first, prepay outstanding Swing Loans
and (2) second, Cash Collateralize such Defaulting Bank’s portion of Letters of
Credit Outstanding (in each case, after giving effect to any partial
reallocation pursuant the immediately preceding sentence).  To the extent such
Letters of Credit Outstanding and Swing Loans are reallocated pursuant to this
Section 2.14, then the fees payable to the Banks pursuant to Section 2.8.2 (but
not Section 2.3) shall be adjusted in accordance with such non-Defaulting Banks’
Ratable Shares.  To the extent a portion of the Defaulting Bank’s Letters of
Credit outstanding are Cash Collateralized pursuant to clause (2) above, the
Borrowers shall not be obligated to pay any fees to or for the account of such
Defaulting Bank pursuant to Section 2.8.2 with respect to such Defaulting Bank’s
Letters of Credit Outstanding during the period such Defaulting Bank’s Letters
of Credit Outstanding are Cash Collateralized.  To the extent such Letters of
Credit Outstanding are not reallocated pursuant to this Section 2.14, or the
Defaulting Bank’s Ratable Share of Letters of Credit Outstanding have not been
Cash Collateralized, then, without prejudice to any rights or remedies of the
Issuing Bank or any Bank hereunder, all Commitment Fees that otherwise would
have been payable to such Defaulting Bank (solely with respect to the portion of
such Defaulting Bank’s Commitment that was utilized by such Letters of Credit
Outstanding) and Letter of Credit Fees with respect to such Defaulting Bank’s
Ratable Share of the Letters of Credit Outstanding shall be payable to the
Issuing Bank.  Subject to Section 11.23, nothing contained in this Section or
elsewhere in this Agreement and no reallocation of any Defaulting Bank’s Ratable
Share of any obligation hereunder shall relieve such Defaulting Bank of its
obligation to fund any portion of any amount owed by such Defaulting Bank
hereunder.

In the event that the Administrative Agent, the Borrower, and the Issuing Banks
each agree that a Defaulting Bank has adequately remedied all matters that
caused such Bank to be a Defaulting Bank, then the Letters of Credit Outstanding
and the Swing Loans outstanding shall be readjusted to reflect the inclusion of
such Bank’s Revolving Credit Commitment and on such date, such Bank shall
purchase at par such of the Loans of the other Banks as the Administrative Agent
shall determine may be necessary in order for such Bank to hold such Loans in
accordance with its Ratable Share.

2.15Extension of Expiration Date.

Notwithstanding anything contained in any other provision of this Agreement to
the contrary, the Revolving Credit Commitments (or portions of the Revolving
Credit Commitments) held by the Banks set forth on Schedule 2.15 (such Banks,
the “Non-Extending Banks” and such Revolving Credit Commitments, as may be
reduced from time to time pursuant to the provisions of this Agreement, the
“Expiring Commitments”) shall automatically terminate on the Original Expiration
Date to the extent such Expiring Commitments are held by such Non-Extending
Banks on the Original Expiration Date, and upon such termination, if applicable,
the

NAI-1512846779v6

--------------------------------------------------------------------------------

 

Borrowers shall, (a) pay, with accrued interest and with any additional
compensation required under Section 2.3 and Section 5.5.2, the amount of any
Revolving Credit Loans related to such Expiring Commitments, (b) prepay any
additional Revolving Credit Loans of the Banks to the extent that the Dollar
Equivalent Revolving Facility Usage exceeds the Revolving Credit Commitments (in
each case after giving effect to the Expiring Commitments) and (c) make any
other payments required hereunder, including without limitation, payments
required under Section 2.8, Section 2.9 and Section 5.6.  After giving effect to
the Expiring Commitments, if any, any then-existing Availability Reserve shall
be reallocated among the Banks holding Revolving Credit Commitments after the
Original Expiration Date in accordance with their respective Ratable Shares (as
determined after giving effect to the Expiring Commitments and without reference
to any Bank’s Expiring Commitment). After giving effect to the Expiring
Commitments, if any, all Letters of Credit Outstanding and Swing Loans
outstanding at such time, and all Letters of Credit issued or Swing Loans made
after the Original Expiration Date shall be reallocated among the Banks holding
Revolving Credit Commitments after the Original Expiration Date in accordance
with their respective Ratable Shares (as determined after giving effect to the
Expiring Commitments and without reference to any Bank’s Expiring Commitment),
but only to the extent, in each case, after giving effect to the Expiring
Commitments, (x) the sum of all Banks’ Revolving Credit Loans then outstanding
plus the sum of such Banks’ Ratable Share of the Dollar Equivalent Non-Loan
Revolving Facility Usage at such time does not exceed the total of all such
Banks’ Revolving Credit Commitments and (y) the aggregate obligation of each
Bank to acquire, refinance or fund any participations in the portion of Letters
of Credit Outstanding and Swing Loans pursuant to the reallocation contemplated
above shall not exceed, in each case, after giving effect to the Expiring
Commitments, the positive difference between (i) the Revolving Credit Commitment
of such Bank minus (ii) such Bank’s Revolving Credit Loans then outstanding plus
such Bank’s Ratable Share of the Dollar Equivalent Non-Loan Revolving Facility
Usage.  Notwithstanding the foregoing, if the reallocation described in the
preceding sentence cannot, or can only partially, be effected, or if a Potential
Default or Event of Default exists on the Original Expiration Date, the
Borrowers shall within one Business Day following notice by the Administrative
Agent, (1) first, prepay the pro rata portion of outstanding Swing Loans related
to the Expiring Commitments and (2) second, Cash Collateralize a pro rata
portion of Letters of Credit Outstanding related to the Expiring Commitments (in
each case, after giving effect to any partial reallocation pursuant the
immediately preceding sentence).  Notwithstanding any provision contained in
this Agreement or the other Loan Documents to the contrary, each Bank party to
the Eleventh Amendment hereby agrees to this Section 2.15 and the non-pro rata
treatment of certain payments as set forth in this Section.

3.RESERVED

4.INTEREST RATES

4.1Interest Rate Options.

The Borrowers shall pay interest in respect of the outstanding unpaid principal
amount of the Loans as selected by them from the Base Rate Option or Euro-Rate
Option set forth below applicable to the Loans, it being understood that,
subject to the provisions of this Agreement, the Borrowers may select different
Interest Rate Options and different Interest Periods to apply

NAI-1512846779v6

--------------------------------------------------------------------------------

 

simultaneously to the Loans comprising different Borrowing Tranches and may
convert to or renew one or more Interest Rate Options with respect to all or any
portion of the Loans comprising any Borrowing Tranche, provided that there shall
not be at any one time outstanding more than ten (10) Borrowing Tranches in the
aggregate among all of the Loans.  If at any time the designated rate applicable
to any Loan made by any Bank exceeds such Bank’s highest lawful rate, the rate
of interest on such Bank’s Loan shall be limited to such Bank’s highest lawful
rate.  The interest rate applicable to the Swing Loans shall be governed by
Section 2.9.

4.1.1Revolving Credit Interest Rate Options.

The Borrowers shall have the right to select from the following Interest Rate
Options applicable to the Revolving Credit Loans:

(i)the Base Rate Option; or

(ii)the Euro-Rate Option.

4.2Rate Quotations.

TGI, on behalf of the Borrowers, may call the Administrative Agent on or before
the date on which a Loan Request is to be delivered to receive an indication of
the interest rates and the applicable currency exchange rates then in effect,
but it is acknowledged that such projection shall not be binding on the
Administrative Agent or the Banks nor affect the rate of interest or the
calculation of Equivalent Amounts which thereafter are actually in effect when
the election is made.

4.3Interest Periods.

At any time when the Borrowers shall select, convert to or renew a Euro-Rate
Option, TGI, on behalf of the Borrowers, shall notify the Administrative Agent
thereof by delivering a Loan Request at least four (4) Business Days prior to
the effective date of such Euro-Rate Option, with respect to an Optional
Currency Swing Loan, and three (3) Business Days prior to the effective date of
such Euro-Rate Option, with respect to a Dollar Loan.  The notice shall specify
an interest period (the “Interest Period”) during which such Euro-Rate Option
shall apply, such Interest Period to be one, two, three or six Months, provided
that, the sole Interest Period applicable to Optional Currency Swing Loans shall
be one Month, and provided further, that:

4.3.1Ending Date and Business Day.

any Interest Period which would otherwise end on a date which is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in the next calendar month, in which case such Interest Period shall
end on the preceding Business Day;

NAI-1512846779v6

--------------------------------------------------------------------------------

 

4.3.2Amount of Borrowing Tranche.

the amount of each Borrowing Tranche of Euro-Rate Loans (other than Optional
Currency Swing Loans, which are addressed in Section 2.9.7) shall be in integral
multiples of $500,000 and not less than $2,000,000;

4.3.3Termination Before Expiration Date.

the Borrowers shall not select, convert to or renew an Interest Period for any
portion of the Revolving Credit Loans that would end after the Expiration Date;
and

4.3.4Renewals.

in the case of the renewal of a Euro-Rate Option at the end of an Interest
Period, the first day of the new Interest Period shall be the last day of the
preceding Interest Period, without duplication in payment of interest for such
day.

4.4Interest After Default.

To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time such Event of Default shall have been cured or waived and to the
extent the Administrative Agent at the request of the Required Banks (or PNC
Bank alone with respect to Swing Loans which are not converted to Revolving
Credit Loans) elect (which election may be made without prior notice to the
Borrowers):

4.4.1Letter of Credit Fees, Interest Rate.

the Letter of Credit Fees and the rate of interest borne by each Loan
shall  equal the sum of (i) the interest rate per annum applicable under the
Base Rate Option plus (ii) 2.0% per annum; and

4.4.2Other Obligations.

each other Obligation hereunder if not paid when due shall bear interest at a
rate per annum equal to the sum of the rate of interest applicable under
the  Base Rate Option plus an additional 2.0% per annum from the time such
Obligation becomes due and payable and until it is paid in full.

4.4.3Acknowledgment.

Each Borrower acknowledges that such increased rates reflect, among other
things, the fact that such Loans or other amounts have become a substantially
greater risk given their default status and that the Banks are entitled to
additional compensation for such risk; and, all such interest shall be payable
by the Borrowers upon demand by the Administrative Agent.

NAI-1512846779v6

--------------------------------------------------------------------------------

 

4.5Euro-Rate Unascertainable.

4.5.1Unascertainable.

If on any date on which a Euro-Rate would otherwise be determined, the
Administrative Agent shall have determined that:

(i)adequate and reasonable means do not exist for ascertaining such Euro-Rate,
or

(ii)a contingency has occurred which materially and adversely affects the London
interbank eurodollar market relating to the Euro-Rate, then the Administrative
Agent shall have the rights specified in Section 4.5.3.

4.5.2Illegality; Increased Costs; Deposits Not Available.

If at any time any Bank shall have determined that:

(i)the making, maintenance or funding of any Loan to which a Euro-Rate Option
applies has been made impracticable or unlawful by compliance by such Bank in
good-faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or

(ii)such Euro-Rate Option will not adequately and fairly reflect the cost to
such Bank of the establishment or maintenance of any such Loan, or

(iii)after making all reasonable efforts, deposits of the relevant amount in
Dollars or in the Optional Currency (as applicable) for the relevant Interest
Period for a Loan to which a Euro-Rate Option applies are not available to such
Bank with respect to such Loan in the London interbank market, then the
Administrative Agent shall have the rights specified in Section 4.5.3.

4.5.3Administrative Agent’s and Banks’ Rights.

In the case of any event specified in subsection 4.5.1 above, the Administrative
Agent shall promptly so notify the Banks and TGI, on behalf of the Borrowers,
thereof, and in the case of an event specified in subsection 4.5.2 above, such
Bank shall promptly so notify the Administrative Agent and endorse a certificate
to such notice as to the specific circumstances of such notice, and the
Administrative Agent shall promptly send copies of such notice and certificate
to the other Banks and TGI on behalf of the Borrowers.  Upon such date as shall
be specified in such notice (which shall not be earlier than the date such
notice is given), the obligation of (A) the Banks, in the case of such notice
given by the Administrative Agent, or (B) such Bank, in the case of such notice
given by such Bank, to allow the Borrowers to select, convert to or renew a
Euro-Rate Option or select an Optional Currency (as applicable) shall be
suspended until the Administrative Agent shall have later notified TGI, on
behalf of the Borrowers, or such Bank shall have later notified the
Administrative Agent, of the Administrative Agent’s or such Bank’s, as the case
may be, determination that the circumstances

NAI-1512846779v6

--------------------------------------------------------------------------------

 

giving rise to such previous determination no longer exist.  If at any time the
Administrative Agent makes a determination under subsection 4.5.1 of this
Section 4.5 and TGI, on behalf of the Borrowers, has previously notified the
Administrative Agent of their selection of, conversion to or renewal of a
Euro-Rate Option and such Interest Rate Option has not yet gone into effect,
such notification shall be deemed to provide for selection of, conversion to or
renewal of the Base Rate Option otherwise available with respect to such
Loans.  If any Bank notifies the Administrative Agent of a determination under
subsection 4.5.2 of this Section 4.5, the Borrowers shall, subject to the
Borrowers’ indemnification Obligations under Section 5.5.2, as to any Loan of
the Bank to which a Euro-Rate Option applies, on the date specified in such
notice either (i) as applicable, convert such Loan to the Base Rate Option
otherwise available with respect to such Loan or select a different Optional
Currency or Dollars, or (ii) prepay such Loan in accordance with
Section 5.4.  Absent due notice from TGI, on behalf of the Borrowers, of
conversion or prepayment, such Loan shall automatically be converted to the Base
Rate Option otherwise available with respect to such Loan upon such specified
date.

4.6Selection of Interest Rate Options.

If the Borrowers fail to select a new Interest Period or Optional Currency to
apply to any Borrowing Tranche of Euro-Rate Loans at the expiration of an
existing Interest Period applicable to such Borrowing Tranche in accordance with
the provisions of Section 4.1 [Interest Periods], the Borrowers shall be deemed
to have (a) with respect to Dollar Loans, converted such Borrowing Tranche to
the Base Rate Option, commencing upon the last day of the existing Interest
Period and (b) with respect to any such Optional Currency Swing Loan Borrowing
Tranche, continued the same Optional Currency therefor, but selected a one Month
Interest Period therefor, commencing upon the last day of the existing Interest
Period.

5.PAYMENTS

5.1Payments.

All payments and prepayments to be made in respect of principal, interest,
Commitment Fees, Letter of Credit Fees, Administrative Agent’s Fee or other fees
or amounts due from the Borrowers hereunder shall be payable prior to 1:00 p.m.,
Pittsburgh time, on the date when due without presentment, demand, protest or
notice of any kind, all of which are hereby expressly waived by the Borrowers,
and without set-off, counterclaim or other deduction of any nature, and an
action therefor shall immediately accrue.  Such payments shall be made to the
Administrative Agent at the Principal Office for the ratable accounts of the
Banks with respect to the Revolving Credit Loans in U.S. Dollars except that
payments of principal or interest shall be made in the currency in which such
Loan was made, and in immediately available funds, and the Administrative Agent
shall promptly distribute such amounts to the Banks in immediately available
funds, provided that in the event payments are received by 1:00 p.m., Pittsburgh
time, by the Administrative Agent with respect to the Loans and such payments
are not distributed to the Banks on the same day received by the Administrative
Agent, the Administrative Agent shall pay the Banks the Federal Funds Effective
Rate in the case of Loans or other amounts due in Dollars or the Overnight Rate
in the case of Loans or other amounts due in an Optional Currency, with respect
to the amount of such payments for each day held by the Administrative Agent and
not distributed to the Banks.  The Administrative Agent’s and each Bank’s
statement

NAI-1512846779v6

--------------------------------------------------------------------------------

 

of account, ledger or other relevant record shall, in the absence of manifest
error, be conclusive as the statement of the amount of principal of and interest
on the Loans and other amounts owing under this Agreement (including the
Equivalent Amounts of the applicable currencies where such computations are
required) and shall be deemed an “account stated.”  Except where payment is
required earlier, as provided herein, the Borrowers agree to repay, on the
Expiration Date, all principal, interest, fees and other Obligations with
respect to the Revolving Credit Loans then outstanding.  In the event that at
any time the Dollar Equivalent Revolving Facility Usage exceeds the aggregate
Revolving Credit Commitments, the Borrowers shall promptly repay such excess in
immediately available funds.

5.2Pro Rata Treatment of Banks.

Subject to Section 2.14, each borrowing shall be allocated to each Bank
according to its Ratable Share, and each selection of, conversion to or renewal
of any Interest Rate Option and each payment or prepayment by the Borrowers with
respect to principal, interest, Commitment Fees, Letter of Credit Fees, or other
fees (except for the Administrative Agent’s Fee and the Issuing Banks’ fronting
fee) or amounts due from the Borrowers hereunder to the Banks with respect to
the Loans, shall (except as provided in Section 4.5.2 [Illegality; Increased
Costs; Deposits not Available] in the case of an event specified in Section 4.5
[Euro-Rate Unascertainable], 5.4.2 [Replacement of a Bank] or 5.5 [Additional
Compensation in Certain Circumstances]) be made in proportion to the applicable
Loans outstanding from each Bank and, if no such Loans are then outstanding, in
proportion to the Ratable Share of each Bank.  Subject to Section 2.14,
notwithstanding any of the foregoing, each borrowing or payment, repayment or
prepayment by the Borrowers of principal, interest, fees or other amounts from
the Borrowers with respect to Swing Loans shall be made by or to PNC Bank
according to Section 2.9.

5.3Interest Payment Dates.

Interest on Loans to which the Base Rate Option applies shall be due and payable
in arrears on the first Business Day of each October, January, April and July
for the prior fiscal quarter, and on the date such Loans are paid in
full.  Interest on Loans to which the Euro-Rate Option applies shall be due and
payable in the currency in which such Loan was made on the last day of each
Interest Period for those Loans and, if such Interest Period is longer than
three (3) Months, also on each day that interest would have been payable had
successive Interest Periods of three Months’ duration been applicable to such
Loans.  Interest on mandatory prepayments of principal under Section 5.6 shall
be made in the currency in which such Loan was made and shall be due on the date
such mandatory prepayment is due.  Interest on the principal amount of each Loan
or other monetary Obligation shall be due and payable in the currency in which
such Loan was made on demand after such principal amount or such other monetary
Obligation becomes due and payable (whether on the stated maturity date, upon
acceleration or otherwise).

NAI-1512846779v6

--------------------------------------------------------------------------------

 

5.4Voluntary Prepayments and Commitment Reductions.

5.4.1Right to Prepay.

The Borrowers shall have the right at their option from time to time to prepay
the Loans in whole or part without premium or penalty (except as provided in
subsection 5.4.2 below or in Section 5.5) in the currency in which such Loan was
made:

(i)at any time with respect to any Loan to which the Base Rate Option applies,

(ii)on the last day of the applicable Interest Period with respect to Loans to
which a Euro-Rate Option applies, provided however the Borrowers may otherwise
prepay such Loans upon payment of all amounts owing under Section 5.5.2
resulting from such prepayment, or

(iii)on the date specified in a notice by any Bank pursuant to Section 4.5.3
[Administrative Agent’s and Banks’ Rights] with respect to any Loan to which a
Euro-Rate Option applies.

Whenever the Borrowers desire to prepay any part of the Loans, TGI shall provide
a prepayment notice to the Administrative Agent on behalf of the Borrowers on or
before (and in the case of Optional Currency Swing Loans, four (4) days before)
the date of prepayment of Loans setting forth the following information:

(a)the date, which shall be a Business Day, on which the proposed prepayment is
to be made;

(b)a statement indicating the application of the prepayment; and

(c)the total principal amount and currency of such prepayment, the Dollar
Equivalent amount of which shall not be less than $200,000 for the Revolving
Credit Loans.

Notwithstanding the foregoing to the contrary, whenever the Borrowers desire to
prepay any part of the Swing Loans TGI shall provide notice thereof on behalf of
the Borrowers no later than 12:00 noon, Pittsburgh time, on the date of
prepayment of Swing Loans setting forth the following information:

(x)

the date, which shall be a Business Day, on which the proposed prepayment is to
be made; and

(y)

a statement indicating the application of the prepayment between the Swing
Loans.

The amount of the payment shall not be less than $25,000 for any Swing Loan
except for Swing Loans made pursuant to Section 2.9.9, as to which there shall
be no minimum.

NAI-1512846779v6

--------------------------------------------------------------------------------

 

All prepayment notices shall be irrevocable.  The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount, shall be due and payable on the date specified in such prepayment notice
as the date on which the proposed prepayment is to be made in the currency in
which such Loan was made.  Except as provided in Section 4.5.3, if the Borrowers
prepay a Loan but fail to specify the applicable Borrowing Tranche which the
Borrowers are prepaying, the prepayment shall be applied first to the Loans to
which the Base Rate Option applies, then to Dollar Loans to which the Euro-Rate
Option applies, and then to Optional Currency Swing Loans.  Any prepayment
hereunder shall be subject to the Borrowers’ obligation to indemnify the Banks
under Section 5.5.2.

5.4.2Replacement of a Bank.

In the event any Bank (i) gives notice under Section 4.5.2, Section 5.5.1, or
Section 11.20(vii), (ii) becomes a Defaulting Bank or otherwise does not fund
Revolving Credit Loans in breach of its obligations under Section 2.5 or because
the making of such Loans would contravene any Law applicable to such Bank, (iii)
does not approve the extension of the Expiration Date as contemplated by the
Eleventh Amendment and the consent of the Required Banks is obtained hereunder
(such Bank, a “Declining Bank”), (iv) does not approve any other action as to
which its consent is required  (other than the consent of the Administrative
Agent under Section 11.1.1) and the consent of the Required Banks is obtained
hereunder, or (v) becomes subject to the control of an Official Body (other than
normal and customary supervision), then the Borrowers shall have the right at
their option, with the consent of the Administrative Agent, which shall not be
unreasonably withheld, to prepay the Loans of such Bank in whole, together with
all interest accrued thereon, and terminate such Bank’s Commitment within ninety
(90) days after (w) receipt of such Bank’s notice under Section 4.5.2, 5.5.1, or
11.20(vii), (x) the date such Bank has become a Defaulting Bank or otherwise has
failed to fund Revolving Credit Loans in breach of its obligations under Section
2.5 or because the making of such Loans would contravene Law applicable to such
Bank, (y) the date of obtaining the consent which such Bank has not approved, or
(z) the date such Bank became subject to the control of an Official Body;
provided that the Borrowers shall also pay to such Bank at the time of such
prepayment any amounts required under Section 5.5 and any accrued interest due
on such amount and any related fees; provided, further, that the Commitment of
such Bank shall be provided by one or more of the remaining Banks or a
replacement bank reasonably acceptable to the Administrative Agent; provided,
further, the remaining Banks shall have no obligation hereunder to increase
their Commitments; provided further, in the case of an assignment by a Declining
Bank under this Section 5.4.2, the remaining Bank(s) or the replacement bank(s)
that is or are the assignees of the Declining Bank shall agree at the time of
such assignment to the extension of the Expiration Date (as contemplated by the
Eleventh Amendment), which agreement shall be set forth in a written instrument
delivered and satisfactory to the Borrowers and the Administrative Agent;
provided further, in the event none of the Banks or any replacement bank acquire
the Commitments of the Defaulting Bank the Borrowers may terminate such
Defaulting Bank’s Commitment and reduce the aggregate Commitments of all of the
Banks by the amount of such Defaulting Bank’s terminated Commitment subject to
the provisions (other than the pro rata provisions) set forth in Section 5.4.3
below; provided that the Borrowers shall prepay the Loans of the Defaulting Bank
and any amount required by Section 5.5 and any accrued interest due on such
amount and any related fees.  Notwithstanding the foregoing, the Administrative
Agent may only be replaced subject to the requirements of

NAI-1512846779v6

--------------------------------------------------------------------------------

 

Section 10.14 and an Issuing Bank may only be replaced if all applicable Letters
of Credit which it has issued have expired, been terminated or replaced or Cash
Collateralized.

5.4.3Right to Reduce Commitments.

The Borrowers shall have the right at their option from time to time to reduce
permanently the Revolving Credit Commitments upon at least one Business Day’s
advance notice to the Administrative Agent.  Each such permanent reduction shall
be in the minimum amount of $5,000,000 and shall reduce the Revolving Credit
Commitment of each Bank in proportion to its Ratable Share.  Upon the effective
date of each permanent reduction in the Revolving Credit Commitments, the
Borrowers shall also prepay, with interest and with any additional compensation
required under Section 5.5.2, the amount (if any) by which the Dollar Equivalent
Revolving Facility Usage at the time of the reduction exceeds the amount of the
Revolving Credit Commitments as reduced.

5.4.4Change of Lending Office.

Each Bank agrees that upon the occurrence of any event giving rise to increased
costs or other special payments under Section 4.5.2 [Illegality; Increased
Costs; Deposits Not Available] with respect to such Bank, it will, if requested
by TGI on behalf of the Borrowers, use reasonable efforts (subject to overall
policy considerations of such Bank) to designate another lending office for any
Loans or Letters of Credit affected by such event, provided that such
designation is made on such terms that such Bank and its lending office suffer
no economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of such Section.  Nothing
in this Section 5.4.4 shall affect or postpone any of the Obligations of the
Borrowers or any other Loan Party or the rights of the Administrative Agent or
any Bank provided in this Agreement.

5.5Additional Compensation in Certain Circumstances.

5.5.1Increased Costs or Reduced Return Resulting From Reserves, Capital Adequacy
Requirements, Expenses, Etc.

If any change in any Law, guideline or interpretation or application thereof by
any Official Body charged with the interpretation or administration thereof or
compliance with any request or directive (whether or not having the force of
Law) of any central bank or other Official Body, including, without limitation,
all requests, rules, guidelines or directives issued under or in connection with
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor or similar authority) or the United States or
foreign regulatory authorities, regardless of the date adopted, issued,
promulgated, or implemented:

(i)imposes, modifies or deems applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against credits or
commitments to extend credit extended by, or assets (funded or contingent) of,
deposits with or for the account of, or other acquisitions of funds by, any Bank
or any lending office of any Bank or the Issuing Bank;

NAI-1512846779v6

--------------------------------------------------------------------------------

 

(ii)subjects any of the Administrative Agent, PNC Bank as provider of the Swing
Loans, the Issuing Bank or any Bank to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (ii) through (iv) of the definition of
Excluded Taxes, or (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

(iii)imposes on any Bank or the Issuing Bank or the London interbank market any
other conditions, cost or expenses (other than Taxes) affecting this Agreement
or Loans made by such Bank or any Letter of Credit or participation therein; or

(iv)imposes, modifies or deems applicable any capital adequacy, liquidity or
similar requirement (A) against assets (funded or contingent) of, or letters of
credit, other credits or commitments to extend credit extended by, any Bank or
Issuing Bank, or (B) otherwise applicable to the obligations of any Bank or any
lending office of any Bank or any Issuing Bank under this Agreement,

and the result of any of the foregoing is to increase the cost to the
Administrative Agent, PNC Bank as provider of the Swing Loan, the Issuing Bank
or any Bank of making, converting to, or continuing or maintaining any Loan or
of maintaining its obligation to make any such Loan, or to increase the cost to
any of them of participating in, issuing or maintaining any Letter of Credit (or
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of sum received or receivable by, such Bank,
Administrative Agent, PNC Bank or Issuing Bank, whether of principal, interest
or any other amount (or, in the case of any capital adequacy, liquidity or
similar requirement, to have the effect of reducing the rate of return on any
Bank’s or Issuing Bank’s capital, taking into consideration such Bank’s or
Issuing Bank’s customary policies with respect to capital adequacy or liquidity)
by an amount which such Bank or Issuing Bank in its sole discretion deems to be
material, such Bank or Issuing Bank shall from time to time notify TGI, as agent
for the Borrowers, and the Administrative Agent of the amount determined in
good-faith (which determination may include such reasonable assumptions,
allocations of costs and expenses and averaging or attribution methods as such
Bank or Issuing Bank shall determine) by such Bank or Issuing Bank to be
necessary to compensate such Bank or Issuing Bank for such increase in cost,
reduction of income or additional expense (to the extent not reflected in the
determination of Base Rate).  Such notice shall set forth in reasonable detail
the basis for such determination.  Such amount shall be due and payable by the
Borrowers to such Bank or Issuing Bank ten (10) Business Days after such notice
is given.  Failure or delay on the part of the Administrative Agent, PNC Bank as
the provider of Swing Loans, any Bank or Issuing Bank to demand compensation
pursuant to this Section 5.5 shall not constitute a waiver of the Administrative
Agent’s, PNC Bank’s, such Bank’s or Issuing Bank’s right to demand such
compensation; provided that the Borrowers shall not be required to compensate
the Administrative Agent, PNC Bank, a Bank or the Issuing Bank pursuant to this
Section 5.5 for any increased costs incurred or reductions suffered more than
nine months prior to the date that the Administrative Agent, PNC Bank, such Bank
or Issuing Bank, as the case may be, notifies the Borrowers of change in Law or
other circumstances described above giving rise to such increased costs or
reductions, and of the Administrative Agent, PNC Bank’s, such Bank’s or Issuing
Bank’s intention to claim compensation therefor (except that, if the change in
Law or other circumstances described above giving rise to such increase costs or
reductions is

NAI-1512846779v6

--------------------------------------------------------------------------------

 

retroactive, then the nine month period referred to above shall be extended to
include the period of retroactive effect).

5.5.2Indemnity.

In addition to the compensation required by subsection 5.5.1 of this Section
5.5, each Borrower shall indemnify each Bank and each Issuing Bank against all
liabilities, losses or expenses (including loss of margin, any loss or expense
incurred in liquidating or employing deposits from third parties and any loss or
expense incurred in connection with funds acquired by a Bank or Issuing Bank to
fund or maintain Loans subject to the Euro-Rate Option) which such Bank or
Issuing Bank actually sustains or incurs as a consequence of any:

(i)payment, prepayment, conversion or renewal of any Loan to which the Euro-Rate
Option applies on a day other than the last day of the corresponding Interest
Period (whether or not such payment or prepayment is mandatory, voluntary or
automatic and whether or not such payment or prepayment is then due),

(ii)attempt by any Borrower to revoke (expressly, by later inconsistent notices
or otherwise) in whole or part any notice relating to Loan Requests under
Section 2.4 or Section 4.3 or prepayments under Section 5.4,

(iii)default by any Borrower in the performance or observance of any covenant or
condition contained in this Agreement or any other Loan Document, including any
failure of the Borrowers to pay when due (by acceleration or otherwise) any
principal, interest, Commitment Fee or any other amount due hereunder, or

(iv)the assignment of any Loans under the Euro-Rate Option other than on the
last day of the Interest Period or maturity date applicable thereto as a result
of a request by the Borrowers pursuant to Section 5.4.2.

If any Bank or Issuing Bank actually sustains or incurs any such loss or
expense, it shall from time to time notify TGI, as agent for the Borrowers, of
the amount determined in good-faith (which determination may include such
reasonable assumptions, allocations of costs and expenses and averaging or
attribution methods as such Bank or Issuing Bank shall determine) by such Bank
or Issuing Bank to be necessary to indemnify such Bank or Issuing Bank for such
loss or expense.  Such notice shall set forth in reasonable detail the basis for
such determination.  Such amount shall be due and payable by the Borrowers to
such Bank or Issuing Bank, as the case may be, ten (10) Business Days after such
notice is given.

5.6Mandatory Prepayments and Commitment Reductions.

5.6.1Currency Fluctuations; Application Among Interest Rate Options.

If on any Computation Date (i) the Dollar Equivalent Revolving Facility Usage is
greater than the Revolving Credit Commitments, (ii) the Dollar Equivalent of
Optional Currency Swing Loans shall exceed the Optional Currency Swing Loan
Commitment, or (iii) the Dollar Equivalent of Letters of Credit Outstanding
shall exceed the Letter of Credit Sublimit, as a result of a change in exchange
rates between one (1) or more Optional Currencies and Dollars, then the

NAI-1512846779v6

--------------------------------------------------------------------------------

 

Administrative Agent shall notify TGI, as agent for the Borrowers of the
same.  The Borrowers shall pay or prepay the Revolving Credit Loans and/or Swing
Loans (subject to Borrowers’ indemnity obligations under Sections 5.4 [Voluntary
Prepayments] and 5.5 [Additional Compensation in Certain Circumstances]) within
one (1) Business Day after TGI receives such notice such that after giving
effect to such payments or prepayments, (a) the Dollar Equivalent Revolving
Facility Usage shall not exceed the Revolving Credit Commitments, and (b) the
Dollar Equivalent of Optional Currency Swing Loans shall not exceed the Optional
Currency Swing Loan Commitment.  With respect to the circumstance identified in
clause (iii) of the first sentence of this paragraph, the Borrowers shall Cash
Collateralize the Letters of Credit Outstanding to the extent of the amount by
which the Dollar Equivalent of Letters of Credit Outstanding exceeds the Letter
of Credit Sublimit.  All prepayments required pursuant to this Section 5.6.1
[Currency Fluctuations; Application Among Interest Rate Options] shall first be
applied among the Interest Rate Options to the principal amount of the Revolving
Credit Loans subject to the Base Rate Option, then to Revolving Credit Loans
subject to a Euro-Rate Option and then to Optional Currency Swing Loans subject
to the Euro-Rate Option.  In accordance with Section 5.5.2 [Indemnity], each
Borrower shall indemnify the Banks for any loss or expense, including loss of
margin, incurred with respect to any such prepayments applied against Loans
subject to a Euro-Rate Option on any day other than the last day of the
applicable Interest Period.

5.6.2Specified Asset Sales.

The Borrowers shall prepay the Revolving Credit Loans in an amount equal to 100%
of the Net Asset Sale Proceeds received from any Specified Asset Sale (each, a
“Specified Asset Sale Prepayment”).  Such Specified Asset Sale Prepayment shall
be made no later than five (5) Business Days following the receipt of any such
Net Asset Sale Proceeds. All Specified Asset Sale Prepayments shall be applied
to prepay, with interest and with any additional compensation required under
Section 5.5.2, the Revolving Credit Loans outstanding hereunder.  All
prepayments of Revolving Credit Loans pursuant to this Section 5.6.2 shall be
applied to the outstanding Revolving Credit Loans of each Bank in proportion to
its Ratable Share.

5.6.3Anti-Cash Hoarding.

If any Revolving Credit Loans are outstanding, and the aggregate amount of
Balance Sheet Cash exceeds $50,000,000.00 for a period of five (5) consecutive
Business Days, then not later than the first (1st) Business Day following the
end of such five (5) Business Day period, the Borrowers shall prepay the
Revolving Credit Loans in an amount equal to the lesser of (i) the outstanding
amount of the Revolving Credit Loans at such time and (ii) the aggregate amount
of Balance Sheet Cash in excess of $50,000,000.00 on such fifth (5th) Business
Day. All such prepayments shall be applied to prepay, with interest and with any
additional compensation required under Section 5.5.2, the Revolving Credit Loans
outstanding hereunder.  All prepayments of Revolving Credit Loans pursuant to
this Section 5.6.3 shall be applied to the outstanding Revolving Credit Loans of
each Bank in proportion to its Ratable Share.

5.6.4Availability Reserve.

No later than five (5) Business Days following the receipt of any Net Asset Sale
Proceeds from a Specified Asset Sale, the Availability Reserve shall be
re-calculated to include

NAI-1512846779v6

--------------------------------------------------------------------------------

 

such Net Asset Sale Proceeds.  Borrowers shall prepay, with interest and with
any additional compensation required under Section 5.5.2, the amount (if any) by
which the Dollar Equivalent Revolving Facility Usage at the time of any such
re-calculation and after giving effect thereto exceeds the amount of the
Revolving Credit Commitments.  Each increase in the Availability Reserve
pursuant to this Section 5.6.4 shall be allocated to each Bank in proportion to
its Ratable Share.

5.7Interbank Market Presumption.

For all purposes of this Agreement and each other Loan Document with respect to
any aspects of the Euro-Rate, any Loan under the Euro-Rate Option or any
Optional Currency, each Bank and the Administrative Agent shall be presumed to
have obtained rates, funding, currencies, deposits, and the like in the
applicable interbank market regardless whether it did so or not; and, each
Bank’s and the Administrative Agent’s determination of amounts payable under,
and actions required or authorized by, Sections 4.5 [Euro-Rate Unascertainable]
and 5.5 [Additional Compensation in Certain Circumstances] shall be calculated,
at each Bank’s and the Administrative Agent’s option, as though each Bank and
the Administrative Agent funded its Borrowing Tranche of Loans under the
Euro-Rate Option through the purchase of deposits of the types and maturities
corresponding to the deposits used as a reference in accordance with the terms
hereof in determining the Euro-Rate applicable to such Loans, whether in fact
that is the case.

5.8Taxes.

For purposes of this Section, the term “Bank” includes any Issuing Bank and PNC
Bank as provider of the Swing Loans.

5.8.1Payments Free of Taxes.

Any and all payments by or on account of any obligation of the Loan Parties
hereunder or under any other Loan Documents shall be made free and clear of and
without reduction or withholding for any Taxes except as required by applicable
Law.  If any applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Official Body in
accordance with applicable Law and, if such Tax is an Indemnified Tax, then the
sum payable by the applicable Loan Party shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 5.8
[Taxes]) the applicable Bank, the Issuing Bank or the Administrative Agent
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

5.8.2Payment of Other Taxes by the Loan Parties.

The Loan Parties shall timely pay to the relevant Official Body in accordance
with applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

NAI-1512846779v6

--------------------------------------------------------------------------------

 

5.8.3Indemnification by the Loan Parties.

The Loan Parties shall indemnify the Administrative Agent, the Issuing Bank and
each Bank, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.8 [Taxes]) payable or paid
by the Administrative Agent, the Issuing Bank or such Bank, as the case may be,
or required to be withheld or deducted from a payment to such Bank, the Issuing
Bank or the Administrative Agent, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Official Body.  A certificate as to the amount of such payment or liability
delivered to the Borrowers by a Bank (with copy to the Administrative Agent), or
by the Administrative Agent on its own behalf or on behalf of a Bank, shall be
conclusive absent manifest error.

5.8.4Indemnification by the Banks.

Each Bank shall severally indemnify the Administrative Agent, within ten (10)
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Bank (but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of any of the Loan Parties to do so), (ii) any Taxes attributable to
such Bank’s failure to comply with the provisions of Section 11.11.4
[Participations] relating to the maintenance of a Participant Register, and
(iii) any Excluded Taxes attributable to such Bank, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Official Body.  A certificate as to the amount of such payment or
liability delivered to any Bank by the Administrative Agent shall be conclusive
absent manifest error.  Each Bank hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Bank under any
Loan Document or otherwise payable by the Administrative Agent to the Bank from
any other source against any amount due to the Administrative Agent under this
Section 5.8.4 [Indemnification by the Banks].

5.8.5Evidence of Payments.

As soon as practicable after any payment of Taxes by the Loan Parties to an
Official Body, the Loan Parties (or any one of them) shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Official Body evidencing such payment, a copy of the return reporting such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

5.8.6Status of Banks.

(i)Any Bank that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made hereunder or under any other Loan Document
shall deliver to the Borrowers (with a copy to the Administrative Agent), at the
time or times reasonably requested by the Borrowers or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrowers or the Administrative Agent

NAI-1512846779v6

--------------------------------------------------------------------------------

 

as will permit such payments to be made without withholding or at a reduced rate
of withholding.  In addition, any Bank, if requested by the Borrowers or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Borrowers or the Administrative
Agent as will enable the Borrowers or the Administrative Agent to determine
whether or not such Bank is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 5.8.6(ii)(a),
(ii)(b) and (ii)(d) below) shall not be required if in the Bank’s reasonable
judgment such completion, execution or submission would subject such Bank to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Bank.

(ii)Without limiting the generality of the foregoing, in the event that any
Borrower is resident for tax purposes in the United States of America:

(a)any Bank that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Bank becomes a Bank
hereunder (and from time to time thereafter upon the reasonable request of the
Borrowers or the Administrative Agent), properly executed copies of IRS Form W-9
certifying that such Bank is exempt from U.S. federal backup withholding tax;

(b)any Foreign Bank, to the extent it is legally entitled to do so, shall
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Bank becomes a Bank under this Agreement (and from time to time
thereafter upon the request of the Borrowers or the Administrative Agent),
whichever of the following is applicable:

(1)in the case of a Foreign Bank claiming the benefits of an income tax treaty
to which the United States of America is a party, (A) with respect to payments
of interest under any Loan Document, executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (B) with respect to any other applicable payment under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, a
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2)duly completed and executed copies of IRS Form W-8ECI;

(3)in the case of a Foreign Bank claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Internal Revenue Code, (A) a
certificate substantially in the form of Exhibit 5.8.6(A) to the effect that
such Foreign Bank is not (i) a “bank” within the meaning of section 881(c)(3)(A)
of the Internal Revenue Code, (ii) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Internal Revenue Code, or
(iii) a “controlled foreign corporation” described in section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance

NAI-1512846779v6

--------------------------------------------------------------------------------

 

Certificate”) and (B) duly completed and executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable, or

(4)to the extent a Foreign Bank is not the beneficial owner, properly executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit 5.8.6(B) or Exhibit 5.8.6(C), IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Bank is a partnership and one or more direct or indirect partners
of such Foreign Bank are claiming the portfolio interest exemption, such Foreign
Bank may provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit 5.8.6(D) on behalf of each such direct and indirect partner;

(c)any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Bank becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed copies of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and

(d)if a payment made to a Bank under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Bank were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Bank shall deliver to the Borrowers and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrowers or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(c)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrowers or the Administrative Agent
as may be necessary for the Borrowers and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Bank has complied
with such Bank’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (d), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Bank agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

5.8.7Refund.

If any party determines, in its reasonable discretion, that it has received a
refund in respect of any Taxes as to which it has been indemnified pursuant to
this Section 5.8 [Taxes], (including by payment of additional amounts pursuant
to this Section 5.8 [Taxes]), it shall pay to

NAI-1512846779v6

--------------------------------------------------------------------------------

 

the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 5.8 [Taxes] with respect to the Taxes
(including without limitation Other Taxes) giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of the indemnified party and
without interest (other than any interest paid by the relevant Official Body
with respect to such refund or credit).  Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Section 5.8.8 (plus any penalties, interest or
other charges imposed by the relevant Official Body) in the event that such
indemnified party is required to repay such refund or credit to such Official
Body.  Notwithstanding anything to the contrary in this Section 5.8.7, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 5.8.7, the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund or credit had never been
paid.  This paragraph shall not be construed to require any indemnified party to
make available its tax returns (or any other information relating to its taxes
which it deems confidential) to the indemnifying party or any other Person.

5.8.8Survival.

Each party’s obligations under this Section 5.8 [Taxes] shall survive the
resignation of the Administrative Agent or any assignment of rights by, or the
replacement of, a Bank, the termination of the Revolving Credit Commitments and
the repayment, satisfaction or discharge of all Obligations.

5.8.9United Kingdom Tax Information

Without limiting the generality of the foregoing in the case of a Borrower that
is a resident for tax purposes of the United Kingdom, any Bank entitled to
benefits under the United States/United Kingdom double tax treaty shall deliver
to (i) the Internal Revenue Service (with copies delivered to TGI, the relevant
Borrower and the Administrative Agent, in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Bank becomes a
Bank under this Agreement (and from time to time thereafter upon the request of
TGI or such Borrower or the Administrative Agent, but only if such Bank is
legally entitled to do so) duly completed copies (in triplicate) of the United
Kingdom HM Revenue & Customs Form US/Company 2002 (or such other form as may
from time to time be prescribed by applicable law or regulation) claiming
exemption from withholding on account of United Kingdom income tax pursuant to
the United States/United Kingdom double tax treaty or (ii) (but only if such
Bank is a holder of a Double Taxation Treaty Passport) TGI and the
Administrative Agent of such Bank’s HMRC DTTP number, and upon receipt thereof,
the Loan Parties each agree to promptly complete and file such forms,
certificates and documents and otherwise cooperate with such Bank, as such Bank
may request from time to time, in order for such Bank to establish that such
Bank is not subject to, or is entitled to a reduction in the amount of or
exemption from, any deduction, withholding or other Taxes with respect to any
payment to such Bank, including HMRC Form DTTP 2.  The relevant Borrower and
such Bank shall each provide all reasonable information and assistance to the
Internal Revenue Service and Inland Revenue on a timely basis in order
efficiently to process the relevant treaty claim, and shall keep each other
(through the Administrative Agent) informed of any matters relating to such
claim, including such Borrower

NAI-1512846779v6

--------------------------------------------------------------------------------

 

providing a copy of any direction (or other authority) issued by the HM Revenue
& Customs authorizing such Borrower to pay free and clear of any withholding on
account of United Kingdom income tax and of any cancellation thereof.

5.9Judgment Currency.

5.9.1Currency Conversion Procedures for Judgments.

If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder or under any other Loan Document in any currency
(the “Original Currency”) into another currency (the “Other Currency”), the
parties hereby agree, to the fullest extent permitted by Law, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures each Bank could purchase the Original Currency with the Other
Currency after any premium and costs of exchange on the Business Day preceding
that on which final judgment is given.

5.9.2Indemnity in Certain Events.

The obligation of the Borrowers in respect of any sum due from the Borrowers to
any Bank hereunder shall, notwithstanding any judgment in an Other Currency,
whether pursuant to a judgment or otherwise, be discharged only to the extent
that, on the Business Day following receipt by any Bank of any sum adjudged to
be so due in such Other Currency, such Bank may in accordance with normal
banking procedures purchase the Original Currency with such Other Currency.  If
the amount of the Original Currency so purchased is less than the sum originally
due to such Bank in the Original Currency, each Borrower agrees, as a separate
obligation and notwithstanding any such judgment or payment, to indemnify such
Bank against such loss.

6.REPRESENTATIONS AND WARRANTIES

6.1Representations and Warranties.

Each Borrower represents and warrants to the Administrative Agent and each of
the Banks as follows:

6.1.1Organization and Qualification.

TGI and each Subsidiary of TGI: (i) is a corporation, partnership or limited
liability company duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, (ii) has the lawful power to own
or lease its properties and to engage in the business it presently conducts or
proposes to conduct, and (iii) is duly licensed or qualified and in good
standing in each jurisdiction where the property owned or leased by it or the
nature of the business transacted by it or both makes such licensing or
qualification necessary, except with respect to each of (i) and (iii) above, for
exceptions which would not reasonably be expected to result in a Material
Adverse Change.

NAI-1512846779v6

--------------------------------------------------------------------------------

 

6.1.2Capitalization and Ownership.

Schedule 6.1.2, as amended and restated on the Eleventh Amendment Effective
Date, states the authorized Capital Stock of TGI as of the Eleventh Amendment
Effective Date, the issued and outstanding shares (referred to herein as the
“Shares”) of such stock as of the Eleventh Amendment Effective Date, and the
names of any parties beneficially owning, individually or through affiliates,
more than 5% thereof as of the Eleventh Amendment Effective Date.  All of the
Shares have been validly issued and are fully paid and nonassessable.  As of the
Eleventh Amendment Effective Date, there are no options, warrants or other
rights outstanding to purchase any such Shares except as disclosed in Schedule
6.1.2.

6.1.3Subsidiaries.  Schedule 6.1.3, as amended and restated on the Eleventh
Amendment Effective Date, states, as of the Eleventh Amendment Effective Date,
the name of each of TGI’s Subsidiaries, its jurisdiction of incorporation or
organization, its authorized Capital Stock, the issued and outstanding shares
(referred to herein as the “Subsidiary Shares”) and the owners thereof if it is
a corporation, its outstanding partnership interests (the “Partnership
Interests”) if it is a partnership and its outstanding limited liability company
interests, interests assigned to managers thereof and the voting rights
associated therewith (the “LLC Interests”) if it is a limited liability
company.  TGI and each Subsidiary of TGI has good and marketable title to all of
the Subsidiary Shares, Partnership Interests and LLC Interests it purports to
own, free and clear in each case of any Lien other than non-consensual Liens
arising by operation of Law which are identified under the definition of
Permitted Liens herein, Liens in favor of the Administrative Agent for the
benefit of the Banks hereunder and Liens in favor of the Second Lien Agent
subject to the terms of the Second Lien Intercreditor Agreement.  All Subsidiary
Shares, Partnership Interests and LLC Interests have been validly issued, and
all Subsidiary Shares are fully paid and nonassessable.  All capital
contributions and other consideration required to be made or paid in connection
with the issuance of the Partnership Interests and LLC Interests have been made
or paid, as the case may be.  There are no options, warrants or other rights
outstanding to purchase any such Subsidiary Shares, Partnership Interests or LLC
Interests outstanding as of the Eleventh Amendment Effective Date except as
indicated on Schedule 6.1.3.

6.1.4Power and Authority.

TGI and each other Loan Party has full power to enter into, execute, deliver and
carry out this Agreement and the other Loan Documents to which it is a party, to
incur the Indebtedness contemplated by the Loan Documents and to perform its
Obligations under the Loan Documents to which it is a party, and all such
actions have been duly authorized by all necessary proceedings on its part.

6.1.5Validity and Binding Effect.

This Agreement has been duly and validly executed and delivered by each
Borrower, and each other Loan Document which TGI or any other Loan Party is
required to execute and deliver on or after the date hereof will have been duly
executed and delivered by TGI and each other Loan Party on the required date of
delivery of such Loan Document.  This Agreement and each other Loan Document to
which any Borrower or any other Loan Party is a

NAI-1512846779v6

--------------------------------------------------------------------------------

 

party constitutes, or will constitute, legal, valid and binding obligations of
each such party, enforceable against each such party, in accordance with its
terms, except to the extent that enforceability of any of such Loan Document may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforceability of creditors’ rights generally or
limiting the right of specific performance.

6.1.6No Conflict.

Neither the execution and delivery of this Agreement or the other Loan Documents
by the Borrowers and any other Loan Party nor the consummation of the
transactions herein or therein contemplated or compliance with the terms and
provisions hereof or thereof by them will conflict with, constitute a default
under or result in any breach of (i) the terms and conditions of the certificate
of incorporation, bylaws or other organizational documents of any Borrower or
any Subsidiary or (ii) any Law or of any material agreement, instrument, order,
writ, judgment, injunction or decree to which any Borrower or any Subsidiary is
a party or by which it is bound or to which it is subject, or result in the
creation or enforcement of any Lien, charge or encumbrance whatsoever upon any
property (now or hereafter acquired) of any Borrower or any Subsidiary other
than the Liens granted to the Administrative Agent, for the benefit of the
Banks, pursuant to the Loan Documents.

6.1.7Litigation.

Except as set forth on Schedule 6.1.7, there are no actions, suits, proceedings
or investigations pending or, to the knowledge of any Borrower, threatened
against any Borrower or any Subsidiary of any Borrower at law or equity before
any Official Body which would, individually or in the aggregate, be reasonably
likely to result in any Material Adverse Change.  Neither the Borrowers nor any
Subsidiaries of any Borrower is in violation of any order, writ, injunction or
any decree of any Official Body which would reasonably be expected to result in
any Material Adverse Change.

6.1.8Title to Properties.

The real property located in the United States and owned or leased (other than
residential leases for use by employees) by any Borrower and each Subsidiary of
any Borrower as of the Eleventh Amendment Effective Date is described on
Schedule 6.1.8, as amended and restated on the Eleventh Amendment Effective
Date.  Each Borrower and each Subsidiary of each Borrower has good and
marketable title to or valid leasehold interests in all properties, assets and
other rights which it purports to own or lease or which are reflected as owned
or leased on its books and records, free and clear of all Liens and encumbrances
except Permitted Liens, and subject to the terms and conditions of the
applicable leases.  All leases of property are in full force and effect without
the necessity for any consent which has not previously been obtained in respect
of the transactions contemplated hereby.

6.1.9Financial Statements.

(i)Historical Statements.  TGI has delivered to the Administrative Agent copies
of (a) its audited consolidated and unaudited consolidating year-end financial
statements for and as of the end of the fiscal year ended March 31, 2013; and
(b) its

NAI-1512846779v6

--------------------------------------------------------------------------------

 

unaudited consolidated financial statements for each fiscal quarter thereafter
through and including the quarter ended September 30, 2013  (collectively, the
“Historical Statements”).  The Historical Statements were compiled from the
books and records maintained by TGI’s management, as the case may be, are
correct and complete and present fairly in all material respects the financial
condition of TGI and its Subsidiaries, as the case may be, as of their dates and
the results of operations for the fiscal periods then ended and have been
prepared in accordance with GAAP consistently applied.

(ii)Accuracy of Financial Statements.  As of the date of the most recent
Historical Statements, TGI has not incurred any liabilities, contingent or
otherwise, that could reasonably be expected to result in a Material Adverse
Change and which were not disclosed in the Historical Statements or in the notes
thereto.  Since March 31, 2017, no Material Adverse Change has occurred.  The
most recent financial statements delivered by the Borrowers in accordance with
Sections 8.3.1 or 8.3.2 were compiled from the books and records maintained by
TGI’s management, as the case may be, are correct and complete and present
fairly in all material respects the financial condition of TGI and its
Subsidiaries, as the case may be, as of their dates and the results of
operations for the fiscal periods then ended and have been prepared in
accordance with GAAP consistently applied.  Since the date of the most recent
financial statements delivered by the Borrowers in accordance with Sections
8.3.1 or 8.3.2, TGI has not incurred any liabilities, contingent or otherwise,
that could reasonably be expected to result in a Material Adverse Change and
which were not disclosed in such financial statements or in the notes thereto.  

6.1.10Margin Stock.

Neither TGI nor any of its Subsidiaries engages or intends to engage
principally, or as one of its important activities, in the business of extending
credit for the purpose, immediately, incidentally or ultimately, of purchasing
or carrying margin stock (within the meaning of Regulation U).  No part of the
proceeds of any Loan has been or will be used, immediately, incidentally or
ultimately, to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying any margin stock or to refund
Indebtedness originally incurred for such purpose, or for any purpose which
entails a violation of or which is inconsistent with the provisions of
Regulation U of the Board of Governors of the Federal Reserve System.  Neither
TGI nor any of its Subsidiaries holds or intends to hold margin stock in such
amounts that more than 25% of the reasonable value of the assets of TGI or any
of its Subsidiaries are or will be represented by margin stock.  If requested by
the Administrative Agent, TGI will furnish to the Administrative Agent a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U‑1, as applicable, referred to in Regulation U.

6.1.11Full Disclosure.

Neither the confidential information memorandum provided to the Banks in
connection with this Agreement nor any other Loan Document, nor any certificate,
statement, agreement or other documents furnished to the Administrative Agent or
any Bank in connection herewith or therewith, contains any untrue statement of a
material fact or, considered in the aggregate, omits to state a material fact
necessary in order to make the statements contained

NAI-1512846779v6

--------------------------------------------------------------------------------

 

herein and therein, in light of the circumstances under which they were made,
not misleading.  On the Closing Date, there is no fact known to any Borrower
which materially adversely affects the business, property, assets, financial
condition or results of operations of such Borrower or any Subsidiary of such
Borrower which has not been set forth in such confidential information
memorandum, this Agreement or in the certificates, statements, agreements or
other documents furnished in writing to the Administrative Agent and the Banks
prior to or at the date hereof in connection with the transactions contemplated
hereby or previously been publicly disclosed in TGI’s most recently filed Form
10-K and any Form 10-Q or Form 8-K filed subsequently with the Securities and
Exchange Commission prior to the Closing Date.

6.1.12Taxes.

All federal, state, material local, material foreign and material other tax
returns required to have been filed with respect to TGI and each Subsidiary of
TGI have been filed (subject to the timely filing of any extensions therefor),
and payment or adequate provision has been made for the payment of all taxes,
fees, assessments and other governmental charges which have or may become due
pursuant to said returns or to assessments received, except to the extent that
such taxes, fees, assessments and other charges are being contested in good
faith by appropriate proceedings diligently conducted and for which such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made.  Other than extensions of tax return filing deadlines for
which the Borrowers have applied in the ordinary course of business, there are
no agreements or waivers extending the statutory period of limitations
applicable to any federal income tax return of TGI or any of its Subsidiaries
for any period in which the underlying potential liability could reasonably be
expected to result in a Material Adverse Change.

6.1.13Consents and Approvals.

No consent, approval, exemption, order or authorization of, or a registration or
filing with, any Official Body or any other Person is required by any Law or any
agreement in connection with the execution, delivery and carrying out of this
Agreement and the other Loan Documents by any Borrower, except as shall have
been obtained or made on or prior to the Closing Date.

6.1.14No Event of Default; Compliance with Instruments.

No event has occurred and is continuing and no condition exists or will exist
after giving effect to the borrowings to be made on the Closing Date under the
Loan Documents which constitutes an Event of Default or Potential
Default.  Neither any Borrower nor any of their Subsidiaries is in violation of
(i) any term of its certificate of incorporation, bylaws, or other
organizational documents or (ii) any material agreement or instrument to which
it is a party or by which it or any of its properties may be subject or bound
where such violation would constitute a Material Adverse Change.

6.1.15Patents, Trademarks, Copyrights, Licenses, Etc.

TGI and each Subsidiary of TGI owns or possesses all the material patents,
trademarks, service marks, trade names, copyrights, licenses, registrations,
franchises, permits,

NAI-1512846779v6

--------------------------------------------------------------------------------

 

intellectual property and rights necessary to own and operate its properties and
to carry on its business as presently conducted and planned to be conducted by
TGI and its Subsidiaries, without known conflict with the rights of others that
could reasonably be expected to result in a Material Adverse Change.

6.1.16Insurance.

All insurance policies to which TGI and each of its Subsidiaries is a party are
valid and in full force and effect to the extent necessary to comply with
Section 8.1.3 [Maintenance of Insurance].  No notice has been given or claim
made and no grounds exist to cancel or avoid any of such policies or to reduce
the coverage provided thereby, except as would not impair the accuracy of the
following sentence or could reasonably be expected to result in a breach of
Section 8.1.3 [Maintenance of Insurance].  Such policies provide adequate
coverage from reputable and financially sound insurers in amounts sufficient to
insure the assets and risks of TGI and each Subsidiary of TGI in accordance with
prudent business practice in the industries of TGI and its Subsidiaries.

6.1.17Compliance with Laws.

TGI and its Subsidiaries are in compliance in all material respects with all
applicable Laws (other than Environmental Laws which are specifically addressed
in subsection 6.1.22) in all jurisdictions in which TGI and its Subsidiaries do
business except where the failure to so comply would not constitute a Material
Adverse Change.

6.1.18Material Contracts.

Except as otherwise publicly disclosed in TGI’s most recent Form 10-K and any
Form 10-Q or Form 8-K subsequently filed with the Securities and Exchange
Commission, all material contracts publicly filed or required to be publicly
filed by TGI pursuant to applicable securities law, are valid, binding and
enforceable in all material respects upon TGI, or each Subsidiary and each of
the other parties thereto in accordance with their respective terms, and there
is no default thereunder by TGI, or any such Subsidiary or, to the Borrowers’
knowledge, with respect to parties other than TGI, or any such Subsidiary, which
would result in a Material Adverse Change.

6.1.19Investment Companies.

Neither TGI nor any of its Subsidiaries is an “investment company” registered or
required to be registered under the Investment Company Act of 1940 or under the
“control” of an “investment company” as such terms are defined in the Investment
Company Act of 1940 and shall not become such an “investment company” or under
such “control”.

6.1.20Plans and Benefit Arrangements.

Except as set forth on Schedule 6.1.20:

(i)Each Borrower and each member of each of their ERISA Groups are in compliance
with any applicable provisions of ERISA with respect to all Benefit

NAI-1512846779v6

--------------------------------------------------------------------------------

 

Arrangements and Plans, except where the failure to do so could not reasonably
be expected to result in a Material Adverse Change.  There has been no
Prohibited Transaction with respect to any Benefit Arrangement or any Plan,
which could result in a Material Adverse Change.  Each Borrower and, to the
knowledge of any Borrower, all members of each of their ERISA Groups have made
when due any and all material payments required to be made under any agreement
relating to a Multiemployer Plan or a Multiple Employer Plan or any Law
pertaining thereto.  Except where the failure to do so could not result in a
Material Adverse Change, with respect to each Plan and Multiemployer Plan, each
Borrower and each member of each of its ERISA Group (a) have fulfilled their
obligations under the minimum funding standards of ERISA, (b) have not incurred
any liability to the PBGC other than required premiums under Sections 4006 and
4007 of ERISA, and (c) have not had asserted against them any penalty for
failure to fulfill the minimum funding requirements of ERISA.

(ii)To each Borrower’s knowledge, each Plan is able to pay benefits thereunder
when due (without regard to a termination basis).

(iii)Neither the Borrowers nor any other member of any of its ERISA Group has
instituted proceedings or taken formal action to terminate any Plan.

(iv)No Plan has an actual or deemed Adjusted Funding Target Attainment
Percentage that would subject the Plan to the benefit limitations imposed under
Section 436(b), (d)(1) or (e) of the Internal Revenue Code.

(v)Neither any Borrower nor any other member of any of its ERISA Group has
incurred or reasonably expects to incur any material Withdrawal Liability under
ERISA to any Multiemployer Plan or Multiple Employer Plan.  Neither any Borrower
nor any other member of  its ERISA Group has been notified by any Multiemployer
Plan or Multiple Employer Plan that such Multiemployer Plan or Multiple Employer
Plan has been terminated within the meaning of Title IV of ERISA and, to the
knowledge of each Borrower, no Multiemployer Plan or Multiple Employer Plan is
reasonably expected to be reorganized or terminated, within the meaning of Title
IV of ERISA in a manner that can reasonably be expected to result in a Material
Adverse Change.

(vi)(a) To the extent that any Benefit Arrangement is insured, all Borrowers and
all members of each of their ERISA Groups have paid when due all material
premiums required to be paid for all periods through the Closing Date and (b) to
the extent that any Benefit Arrangement is funded other than with insurance, all
Borrowers and all members of each of their ERISA Groups have made when due all
material contributions required to be paid for all periods through the Closing
Date.

(vii)All Plans, Benefit Arrangements have been administered in accordance with
their terms and the applicable provisions of ERISA except where the failure to
do so could not reasonably be expected to result in a Material Adverse Change.

6.1.21Employment Matters.

Except as set forth on Schedule 6.1.21, TGI and each of its Subsidiaries are in
compliance with the Labor Contracts and all applicable federal, state and local
labor and

NAI-1512846779v6

--------------------------------------------------------------------------------

 

employment Laws including those related to equal employment opportunity and
affirmative action, labor relations, minimum wage, overtime, child labor,
medical insurance continuation, worker adjustment and relocation notices,
immigration controls and worker and unemployment compensation where the failure
to comply would, individually or in the aggregate, likely constitute a Material
Adverse Change.  To the best of each Borrower’s knowledge, there are no
outstanding grievances, arbitration awards or appeals therefrom arising out of
the Labor Contracts or current or threatened strikes, picketing, handbilling or
other work stoppages or slowdowns at facilities of any Borrower or any of its
Subsidiaries which in any case would constitute a Material Adverse Change.

6.1.22Environmental Matters.

Except as disclosed on Schedule 6.1.22:

(i)Neither TGI nor any Subsidiary of TGI has received any material Environmental
Complaint from any Official Body alleging that TGI or such Subsidiary or, with
respect to the Property, any prior or subsequent owner of the Property is a
potentially responsible party under the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601, et seq., and the Borrowers
have no reason to believe that such an Environmental Complaint is likely to be
received.  Except as would not reasonably be expected to result in a Material
Adverse Change, neither TGI nor any Subsidiary of TGI has received any
Environmental Complaint described in the immediately preceding sentence, from a
private Person (as opposed to receipt thereof from an Official Body).  There are
no pending or, to any Borrower’s knowledge, threatened Environmental Complaints
relating to TGI or any Subsidiary of TGI or, to any Borrower’s knowledge with
respect to the Property, any prior or subsequent owner of the Property
pertaining to, or arising out of, any Environmental Conditions, in any case that
would reasonably be expected to result in a Material Adverse Change.

(ii)There are no circumstances at, on or under the Property that constitute a
material breach of or non-compliance with any of the Environmental Laws.  There
are no Environmental Conditions at, on or under the Property or, to the
knowledge of any Borrower, at, on or under adjacent property, that prevent
compliance with the Environmental Laws at the Property in a manner that would
reasonably be expected to result in a Material Adverse Change.

(iii)Neither the Property nor any structures, improvements, equipment, fixtures,
activities or facilities thereon or thereunder contain or use Regulated
Substances except in material compliance with Environmental Laws.  There are no
processes, facilities, operations, equipment or any other activities at, on or
under the Property, or, to the knowledge of any Borrower, at, on or under
adjacent property, that currently result in the release or threatened release of
Regulated Substances onto the Property, except to the extent that such releases
or threatened releases are not a breach of or otherwise not a violation of the
Environmental Laws or would not result in a Material Adverse Change.

(iv)TGI and each Subsidiary of TGI has all material permits, licenses,
authorizations, plans and approvals required under the Environmental Laws for
the conduct of the business of TGI and its Subsidiaries as presently
conducted.  TGI and each

NAI-1512846779v6

--------------------------------------------------------------------------------

 

Subsidiary of TGI has submitted all material notices, reports and other filings
required by the Environmental Laws to be submitted to an Official Body which
pertain to past and current operations on the Property.

(v)All past and present on-site generation, storage, processing, treatment,
recycling, reclamation, disposal or other use or management of Regulated
Substances at, on, or under the Property and all off-site transportation,
storage, processing, treatment, recycling, reclamation, disposal or other use or
management of Regulated Substances has been performed by TGI and its
Subsidiaries in material accordance with the Environmental Laws.

6.1.23Senior Debt Status.

The Obligations of each Loan Party under this Agreement, the Notes, the
Guarantee and Collateral Agreement and each of the other Loan Documents to which
it is a party do rank and will rank at least pari passu in priority of payment
with all other senior Indebtedness of the Loan Parties.  Without limiting the
foregoing, each Loan Party shall take all steps necessary to provide that (i)
its Obligations under this Agreement, the Notes, the Guarantee and Collateral
Agreement and the other Loan Documents shall be senior to, or pari passu with,
any outstanding senior Indebtedness, (ii) the Liens securing the Second Lien
Notes and all other obligations under the Second Lien Note Documents are
subordinated to the Liens securing the Obligations under this Agreement, the
Notes, the Guarantee and Collateral Agreement and the other Loan Documents on
the terms and conditions set forth in the Second Lien Intercreditor Agreement
and (iii) any other Indebtedness of any Loan Party, now existing or hereafter
incurred that is in any manner subordinated in right of payment or security to
any other Indebtedness is subordinated to the Obligations on the same terms and
conditions.

6.1.24Anti-Terrorism Laws, Anti-Corruption Laws and Sanctions.  (i) No Covered
Entity is a Sanctioned Person, and (ii) no Covered Entity, either in its own
right or through any third party, (a) has any of its assets in a Sanctioned
Country or in the possession, custody or control of a Sanctioned Person in
violation of any Anti-Terrorism Law, (b) does business in or with, or derives
any of its income from investments in or transactions with, any Sanctioned
Country or Sanctioned Person in violation of any Anti-Terrorism Law.  The
Borrowers have implemented and maintain in effect policies and procedures
designed to ensure compliance by the Borrowers, their Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrowers, their Subsidiaries and their
respective officers and employees and, to the knowledge of the Borrowers, their
respective directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects.  None of (A) the Borrowers, any
Subsidiary or any of their respective directors, officers or employees, or (B)
to the knowledge of the Borrowers, any agent of any Borrowers or any Subsidiary
that will act in any capacity in connection with or benefit from the credit
facility established hereby, is a Sanctioned Person.  No Loan or Letter of
Credit, use of proceeds or other transaction contemplated by this Agreement or
the other Loan Documents will violate Anti-Corruption Laws or applicable
Sanctions.

6.1.25Security Interests.  The Guarantee and Collateral Agreement is and will
continue to be effective to create in favor of the Administrative Agent, for the
benefit of the Banks, a legal, valid and enforceable security interest in the
Collateral described therein and

NAI-1512846779v6

--------------------------------------------------------------------------------

 

proceeds thereof.  In the case of the Pledged Notes described in the Guarantee
and Collateral Agreement, when the original of such instruments are delivered to
the Administrative Agent, and in the case of the Pledged Stock described in the
Guarantee and Collateral Agreement, when stock certificates representing such
Pledged Collateral are delivered to the Administrative Agent (together, in each
case, with a properly completed and signed stock power or endorsement), and in
the case of the other Collateral described in the Guarantee and Collateral
Agreement, the Guarantee and Collateral Agreement constitutes a fully perfected
Lien on, and Prior Security Interest in, all right, title and interest of the
Loan Parties in such Collateral and the proceeds thereof, as security for the
Obligations.

6.1.26Status of the Pledged Collateral.

All the Capital Stock, Partnership Interests or LLC Interests included in the
Pledged Collateral to be pledged pursuant to the Guarantee and Collateral
Agreement are or will be upon issuance validly issued and nonassessable and
owned beneficially and of record by the applicable pledgor free and clear of any
Lien or restriction on transfer, except (i) as otherwise permitted by the
Guarantee and Collateral Agreement or this Agreement, (ii) as the right of the
Banks to dispose of the Subsidiary Shares, Partnership Interests or LLC
Interests may be limited by the Securities Act of 1933, as amended, and the
regulations promulgated by the Securities and Exchange Commission thereunder and
by applicable state securities laws and (iii) restrictions on asset sales and
like contractual provisions that would not impair the ability of the Collateral
Agent to realize on its Lien in accordance with the Guarantee and Collateral
Agreement.  There are no shareholder, partnership, limited liability company or
other agreements or understandings with respect to the Capital Stock,
Partnership Interests or LLC Interests included in the Pledged Collateral except
for the partnership agreements and limited liability company agreements
described on Schedule 6.1.26, as amended and restated on the Eleventh Amendment
Effective Date.  The Loan Parties have delivered true and correct copies of such
partnership agreements and limited liability company agreements to the
Administrative Agent not later than the Eleventh Amendment Effective Date.

6.1.27Certificate of Beneficial Ownership.  The Certificate of Beneficial
Ownership executed and delivered to the Administrative Agent and the Banks on or
prior to the Eleventh Amendment Effective Date, if any, as updated from time to
time in accordance with this Agreement, is accurate, complete and correct as of
the Eleventh Amendment Effective Date and as of the date any such update is
delivered, as applicable. The Borrowers acknowledge and agree that the
Certificate of Beneficial Ownership is one of the Loan Documents.

6.1.28QFC Covered Entities; EEA Financial Institutions.  No Loan Party is a QFC
Covered Entity or an EEA Financial Institution.

6.2Updates to Schedules.

Should any of the information or disclosures provided on any of the Schedules
attached hereto or to the Guarantee and Collateral Agreement become outdated or
incorrect in any material respect, the Borrowers shall promptly provide the
Administrative Agent in writing with such revisions or update to such Schedules
as may be necessary or appropriate to update or correct same; provided, however,
that, except as provided in the second sentence of this Section

NAI-1512846779v6

--------------------------------------------------------------------------------

 

6.2, no Schedule shall be deemed to have been amended, modified or superseded by
any such correction or update, nor shall any breach of warranty or
representation resulting from the inaccuracy or incompleteness of any such
Schedule be deemed to have been cured thereby, unless and until the Required
Banks, in their sole discretion, shall have accepted in writing such revisions
or updates to such Schedule. Notwithstanding the proviso in the immediately
preceding sentence, the written acceptance of the Required Banks shall not be
required for updates to Schedules 6.1.3, 6.1.8 or 6.1.26 of this Agreement or
Schedules 1, 2, 3, 4, 5, 6 or 7 of the Guarantee and Collateral Agreement to the
extent such updates are delivered in connection with the joinder of Borrower(s)
or Guarantor(s) (including pursuant to Section 11.20(i) hereof) and such updates
relate solely to the information required by the foregoing schedules with
respect to the joinder of such Borrower(s) or Guarantor(s); and this Agreement
or the Guarantee and Collateral Agreement, as appropriate (and the applicable
representations and warranties set forth herein or therein), shall be deemed
amended by such Schedules upon their delivery to the Administrative Agent.

7.CONDITIONS OF LENDING

The obligation of each Bank to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder is subject to the performance by the Borrowers of
their Obligations to be performed hereunder at or prior to the making of any
such Loans or issuance of such Letters of Credit and to the satisfaction of the
following further conditions:

7.1First Loans

On the Closing Date:

7.1.1Closing Representations.

The representations and warranties of each Borrower contained in  Article 6
shall be true and accurate on and as of the Closing Date with the same effect as
though such representations and warranties had been made on and as of such date
(except representations and warranties which relate solely to an earlier date or
time, which representations and warranties shall be true and correct on and as
of the specific dates or times referred to therein), no Event of Default or
Potential Default under this Agreement shall have occurred and be continuing or
shall exist.

7.1.2Secretary’s Certificate.

There shall be delivered to the Administrative Agent for the benefit of each
Bank a certificate dated the Closing Date and signed by the Secretary or an
Assistant Secretary of each Loan Party, certifying as appropriate as to:

(i)all requisite corporate, limited liability company or partnership, as the
case may be, action taken by such Loan Party in connection with this Agreement
and the other Loan Documents;

(ii)the names of the officer or officers authorized to sign this Agreement and
the other Loan Documents and the true signatures of such officer or officers and

NAI-1512846779v6

--------------------------------------------------------------------------------

 

specifying the Authorized Officers permitted to act on behalf of such Borrower
and the other Loan Parties for purposes of this Agreement and the true
signatures of such officers, on which the Administrative Agent and each Bank may
conclusively rely; and

(iii)with respect to each Loan Party, (a) (1) copies of the organizational
documents, including certificates of incorporation and bylaws (or comparable
documents, if applicable) as in effect on the Closing Date, of such Loan Party
certified by the appropriate state official where such documents are filed in a
state office (to the extent such state office provides certified copies of such
documents), if such organizational documents have been modified from those
delivered to the Administrative Agent pursuant to, or referenced in, the
Secretary’s Certificate dated April 5, 2011 or the Secretary’s Certificate dated
May 23, 2012, as applicable or (2) if such organizational documents have not
been modified from those delivered to the Administrative Agent pursuant to, or
referenced in, the Secretary’s Certificate dated April 5, 2011 or the
Secretary’s Certificate dated May 23, 2012, as applicable, a certification from
the Secretary or an Assistant Secretary of such Loan Party to such effect, and
(b) together with certificates, as of a reasonably recent date, from the
appropriate state officials as to the continued existence and good standing of
such Loan Party in each state where organized (to the extent state officials in
such state provide such certificates).

7.1.3Delivery of Loan Documents.

This Agreement, the Notes, and the Guarantee and Collateral Agreement each shall
have been duly executed by the parties thereto and such documents shall have
been delivered to the Administrative Agent for the benefit of the Banks.

7.1.4[Reserved].

7.1.5Opinion of Counsel.

There shall be delivered to the Administrative Agent for the benefit of each
Bank customary written opinions of counsel to each Loan Party, in each case,
addressing such matters as reasonably requested by the Administrative Agent, all
in form and substance satisfactory to the Administrative Agent.

7.1.6Legal Details.

All material legal details and proceedings in connection with the transactions
contemplated by the Agreement and the other Loan Documents shall be in form and
substance satisfactory to the Administrative Agent, and the Administrative Agent
shall have received all such other counterpart originals or certified or other
copies of such documents and proceedings in connection with such transactions,
in form and substance satisfactory to the Administrative Agent, as the
Administrative Agent or said counsel may reasonably request.  The Loan Parties
shall have delivered all Schedules to this Agreement and the other Loan
Documents on the time frames to have been delivered hereunder and shall deliver
on the Closing Date all such remaining schedules which have not been not
delivered at signing of this Agreement or otherwise prior to the Closing Date.

NAI-1512846779v6

--------------------------------------------------------------------------------

 

7.1.7Payment of Fees.

The Borrowers shall pay or cause to be paid to the Administrative Agent for
itself and for the account of the Banks all fees identified herein or set forth
in the Administrative Agent’s Letter or any other commitment letters with any of
the Banks required to be paid prior to or upon the Closing Date and all costs
and expenses for which the Administrative Agent and the Banks are entitled to be
reimbursed, and such other fees and expenses as are due and payable on or before
the Closing Date.

7.1.8Consents.

All material consents and approvals (including those of an Official Body)
required to effectuate the transactions contemplated hereby shall have been
obtained on terms reasonably satisfactory to the Administrative Agent.

7.1.9Officer’s Certificate Regarding MACs.

Since March 31, 2013, no Material Adverse Change shall have occurred; prior to
the Closing Date, there shall be delivered to the Administrative Agent for the
benefit of each Bank a certificate dated the Closing Date and signed by the
Chief Executive Officer, President or Chief Financial Officer of TGI to such
effect.

7.1.10No Violation of Laws.

The making of the Loans shall not contravene any Law applicable to the Borrowers
or any of the Banks.

7.1.11No Actions or Proceedings.

No action, proceeding, investigation, regulation or legislation shall be pending
before any court, governmental agency or legislative body to enjoin, restrain or
prohibit, or to obtain damages in respect of this Agreement or the consummation
of the transactions contemplated hereby.

7.1.12Lien Search; Filing Receipts; Pledged Shares.

The Administrative Agent shall have received (1) Lien searches with respect to
each Domestic Loan Party, that do not show Liens other than Permitted Liens and
Liens with respect to liabilities that have been demonstrated to the reasonable
satisfaction of the Administrative Agent to have been discharged, (2) such UCC
financing statements as are necessary or appropriate, in the Administrative
Agent’s reasonable discretion, to perfect the security interests in the UCC
Collateral to the extent any such security interest can be perfected by filing a
UCC financing statement, (3) original instruments evidencing the Pledged Notes
required to be delivered under the Guarantee and Collateral Agreement and
accompanying endorsements thereof and (4) stock certificates or limited
liability company certificates evidencing the Pledged Collateral (to the extent
certificated) and accompanying stock powers.

NAI-1512846779v6

--------------------------------------------------------------------------------

 

7.1.13Intentionally Omitted.

7.1.14Certain Amended and Restated Exhibits and other Loan Documents.

Upon the effectiveness of this Agreement, the exhibits to the existing Original
Credit Agreement shall be amended and restated in their entirety in the form of
the amended and restated exhibits attached hereto bearing the revised numerical
exhibits reference as set forth herein.  The Administrative Agent’s Letter shall
be amended and restated in its entirety in the form agreed to among TGI and the
Administrative Agent.  In addition to any confirmation made in any Loan
Documents being amended in connection herewith, each Loan Party hereby makes,
confirms, affirms and ratifies its obligations under each of the Loan Documents
(as defined in the Original Credit Agreement) which are not being amended and
restated hereby and which were executed and delivered in connection with the
Original Credit Agreement and agrees that such obligations and agreements are
hereby made and granted to secure the obligations under this Agreement as if the
same were made, or granted on the date hereof and continue as obligations of the
Loan Parties in connection with this Agreement.

7.1.15Repayment and Reborrowing of Loans.

On the Closing Date, the Borrowers shall repay all outstanding Loans to which
either the Base Rate Option or the Euro-Rate Option applies under the Original
Credit Agreement and simultaneously reborrow a like amount of Revolving Credit
Loans under each such Interest Rate Option from the Banks (including each new
Bank and Increasing Bank) according to their Ratable Shares set forth on
attached Schedule 1.1(B) and shall be subject to breakage fees and other
indemnities provided in Section 5.5.2 [Indemnity].  

7.1.16Intentionally Omitted.

7.1.17Insurance Policies, Certificates of Insurance; Endorsements.

The Loan Parties shall have delivered evidence acceptable to the Administrative
Agent that adequate insurance in compliance with Section 8.1.3 [Maintenance of
Insurance] is in full force and effect and that all premiums then due thereon
have been paid.

7.2Each Additional Loan.

At the time of making any new Loans or issuing any new Letters of Credit
hereunder and after giving effect to the proposed borrowings: (a) the
representations and warranties of the Borrowers contained in Article 6 shall be
true on and as of the date of such additional Loan or Letter of Credit with the
same effect as though such representations and warranties had been made on and
as of such date (except representations and warranties which expressly relate
solely to an earlier date or time, which representations and warranties shall be
true and correct on and as of the specific dates or times referred to therein);
(b) no Event of Default or Potential Default shall have occurred and be
continuing or shall exist or shall result from such Loan or Letter of Credit;
(c) the making of the Loans or issuance of such Letter of Credit shall not
contravene any Law applicable to the Borrowers or any Subsidiary of any Borrower
or any of the Banks; (d) TGI, on behalf of the Borrowers, shall have delivered
to the Administrative Agent or the Issuing Bank, as the case may be, a duly
executed and completed Loan Request or application for a

NAI-1512846779v6

--------------------------------------------------------------------------------

 

Letter of Credit, as the case may be; (e) the aggregate amount of Balance Sheet
Cash shall not exceed $50,000,000.00; and (f) the Borrowers shall be in
compliance, on a pro forma basis (based on the most recently ended fiscal
quarter for which financial statements have been delivered (or were due to be
delivered) by the Borrowers in accordance with Sections 8.3.1 or 8.3.2) after
giving effect to the proposed borrowings, with the financial covenants set forth
in Sections 8.2.15, 8.2.16 and 8.2.17.

8.COVENANTS

8.1Affirmative Covenants.

Each Borrower covenants and agrees that until Payment In Full, the Borrowers
shall comply, and shall cause each of their Subsidiaries to comply, with the
following affirmative covenants:

8.1.1Preservation of Existence, Etc.

Each Borrower shall, and shall cause each of its Subsidiaries to, maintain its
corporate existence (except that with 30 calendar days prior written notice to
the Administrative Agent and taking all steps requested by the Administrative
Agent to continue the Prior Security Interest in the Collateral, a Borrower or
its Subsidiaries may change its form of organization as provided in Section
8.2.14) and its license or qualification and good standing in each jurisdiction
in which its ownership or lease of property or the nature of its business makes
such license or qualification necessary except (a) as expressly permitted by
Section 8.2.6 and (b) for exceptions (other than exceptions with respect to
corporate existence) which are not materially adverse to the business of the
Loan Parties and their Subsidiaries in the aggregate.

8.1.2Payment of Liabilities, Including Taxes, Etc.

Each Borrower shall, and shall cause each of its Subsidiaries to, duly pay and
discharge all liabilities to which it is subject or which are asserted against
it, promptly as and when the same shall become due and payable, including all
taxes (subject to the timely filing of an extension therefor), assessments and
governmental charges upon it or any of its properties, assets, income or
profits, prior to the date on which penalties attach thereto, except to the
extent that such liabilities, including taxes, assessments or charges, are being
contested in good-faith and by appropriate and lawful proceedings diligently
conducted and for which such reserve or other appropriate provisions, if any, as
shall be required by GAAP shall have been made.  TGI and its Subsidiaries will
pay all such liabilities forthwith upon the commencement of proceedings to
foreclose any Lien which may have attached as security therefor, except to the
extent that TGI or its relevant Subsidiary is contesting such liabilities in
good faith and has posted an appropriate bond therefor or taken such other
actions as are necessary to suspend such foreclosure proceedings.

8.1.3Maintenance of Insurance.

Each Loan Party shall, and shall cause each of its Subsidiaries to, insure its
properties and assets against loss or damage by fire and such other insurable
hazards as such assets are commonly insured (including fire, extended coverage,
property damage, workers’

NAI-1512846779v6

--------------------------------------------------------------------------------

 

compensation, public liability and business interruption insurance) and against
other risks in such amounts as similar properties and assets are insured by
prudent companies in similar circumstances carrying on similar businesses, and
with reputable and financially sound insurers, including self-insurance to the
extent customary, all as reasonably determined by the Administrative Agent.  TGI
shall deliver (x) on the Closing Date and annually thereafter original
certificates of insurance describing and certifying as to the existence of the
insurance required to be maintained by this Agreement and the other Loan
Documents, together with a copy of the endorsement described in the next
sentence attached to such certificate and (y) at the request of the
Administrative Agent, from time to time a summary schedule indicating all
insurance then in force with respect to TGI and its Subsidiaries.  From and
after the Closing Date, such policies of insurance shall contain special
endorsements, in form and substance acceptable to the Administrative Agent,
which shall (i) specify the Administrative Agent as an additional insured and
lender loss payee as its interests may appear, with the understanding that any
obligation imposed upon the insured (including the liability to pay premiums)
shall be the sole obligation of TGI or relevant Subsidiary and not that of the
Administrative Agent, (ii) include effective waivers by the insurer of all
claims for insurance premiums against the Administrative Agent, (iii) provide
that no cancellation of such policies for any reason (including non-payment of
premium) shall be effective until at least thirty (30) days after receipt by the
Administrative Agent of written notice of such cancellation (except that the
prior notice period to the Administrative Agent may be ten (10) days prior to
cancellation resulting from non-payment of premium), (iv) be primary without
right of contribution of any other insurance carried by or on behalf of any
additional insureds, (v) provide that inasmuch as the policy covers more than
one insured, all terms, conditions, insuring agreements and endorsements (except
limits of liability) shall operate as if there were a separate policy covering
each insured, (vi) provide that the interest of the Banks shall be insured
regardless of any breach or violation by the applicable Loan Parties of any
warranties, declarations or conditions contained in such policies or any action
or inaction of the applicable Loan Parties or others insured under such policies
and (vii) provide a waiver of any right to set off or counterclaim or any other
deduction and provide that any rights of subrogation which the insurers may have
or acquire shall be adjusted in accordance with “lender loss payee” clauses of
each such policy, which in each case shall be reasonably satisfactory to the
Administrative Agent. TGI shall notify the Administrative Agent promptly of any
occurrence causing a material loss or decline in value of insured assets and the
estimated (or actual, if available) amount of such loss or decline.

8.1.4Maintenance of Properties and Leases.

Each Borrower shall, and shall cause each other Loan Party and their
Subsidiaries to, maintain in good repair, working order and condition (ordinary
wear and tear and force majeure excepted) in accordance with the general
practice of other businesses of similar character and size, all of those
properties useful or necessary to its business, and from time to time, the
Borrowers will make or cause to be made all appropriate repairs, renewals or
replacements thereof except, in each case, where the failure to do so,
individually or in the aggregate, would not constitute a Material Adverse
Change.

NAI-1512846779v6

--------------------------------------------------------------------------------

 

8.1.5Maintenance of Patents, Trademarks, Etc.

Each Borrower shall, and shall cause each of its Subsidiaries to, maintain in
full force and effect all patents, trademarks, trade names, copyrights,
licenses, franchises, permits, intellectual property and other authorizations
necessary for the ownership and operation of its properties and business if the
failure so to maintain the same would constitute a Material Adverse Change.

8.1.6Visitation Rights.

Each Borrower shall, and shall cause each of its Subsidiaries to, permit any of
the officers or authorized employees or representatives of the Administrative
Agent or any of the Banks to visit and inspect any of its properties and to
examine and make excerpts from its books and records and discuss its business
affairs, finances, properties, operations and accounts with its officers, all in
such detail and at such times during normal business hours and as often as any
of the Banks may reasonably request, provided that, except during the existence
of an Event of Default, each Bank shall provide TGI, as agent for the Borrowers,
and the Administrative Agent with reasonable notice prior to any visit or
inspection and such visitation and inspection shall not unreasonably interfere
with the conduct of the business of any Borrower or such Subsidiary.  In the
event any Bank desires to conduct an audit of any Borrower, such Bank shall make
a reasonable effort to conduct such audit contemporaneously with any audit to be
performed by the Administrative Agent.  The Borrowers shall not be obligated to
reimburse the Administrative Agent and the Banks for more than one audit per
year in the absence of a continuing Event of Default.

8.1.7Keeping of Records and Books of Account.

Each Borrower shall, and shall cause each of its Subsidiaries to, maintain and
keep proper books of record and account which enable such Borrower and its
Subsidiaries to issue financial statements in accordance with GAAP and as
otherwise required by applicable Laws of any Official Body having jurisdiction
over any Borrower or any Subsidiary of any Borrower, and in which full, true and
correct entries shall be made in all material respects of all its dealings and
business and financial affairs.

8.1.8Plans and Benefit Arrangements.

Each Borrower shall, and shall cause each member of its ERISA Group to, comply
with the provisions of ERISA and the Internal Revenue Code applicable to each
Plan and Benefit Arrangement except where such failure, alone or in conjunction
with any other failure, would not result in a Material Adverse Change.

8.1.9Compliance with Laws.

Each Borrower shall, and shall cause each of its Subsidiaries to, comply with
(i) its organizational documents (including certificates of incorporation,
bylaws and comparable documents) and (ii) all applicable Laws, including all
Environmental Laws, in all respects, provided that it shall not be deemed to be
a violation of this Section 8.1.9 if any failure to comply with any Law would
not result in fines, penalties, remediation costs, other similar

NAI-1512846779v6

--------------------------------------------------------------------------------

 

liabilities or injunctive relief which in the aggregate would constitute a
Material Adverse Change.  Each Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance by such Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

8.1.10Use of Proceeds.

The Borrowers will use the proceeds of the Loans only for lawful purposes in
accordance with Section 2.7 as applicable and such uses shall not contravene any
applicable Law or any other provision hereof.  No Loan or Letter of Credit, use
of proceeds or other transaction contemplated by this Agreement will be used
directly or indirectly (i) in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

8.1.11Subsidiary Dividends.

To the extent permitted by applicable Law, the Borrowers shall cause one or more
of their Subsidiaries to pay cash dividends to the Borrowers (directly or
through one or more Subsidiaries) from time to time, in aggregate amounts as
necessary to permit the Borrowers to pay and satisfy the Obligations when due
and payable (by acceleration or otherwise).

8.1.12Subordination of Intercompany Loans.

From and after the Closing Date, each Borrower and each Guarantor shall cause
any inter-company Indebtedness, loans or advances owed by any of them to one
another or to any other of their Subsidiaries to be subordinated pursuant to the
terms of the Intercompany Subordination Agreement.

8.1.13Anti-Terrorism Laws.

(a) No Covered Entity will become a Sanctioned Person, (b) no Covered Entity,
either in its own right or through any third party, will (A) have any of its
assets in a Sanctioned Country or in the possession, custody or control of a
Sanctioned Person in violation of any Anti-Terrorism Law; (B) do business in or
with, or derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(C) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (D) use the Loans to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law, (c) the funds used to repay the
Obligations will not be derived from any unlawful activity, (d) each Covered
Entity shall comply with  all Anti-Terrorism Laws, and (e) the Borrower shall
promptly notify the Administrative Agent in writing upon the occurrence of a
Reportable Compliance Event.

NAI-1512846779v6

--------------------------------------------------------------------------------

 

8.1.14Further Assurances.

Each Loan Party shall, from time to time, at its expense, faithfully preserve
and protect the Administrative Agent’s Lien on and Prior Security Interest in
the Collateral as a continuing Lien and Prior Security Interest, and shall do
such other acts and things as the Administrative Agent in its reasonable
discretion may deem necessary or advisable from time to time in order to
preserve, perfect and protect the Liens granted under the Loan Documents and to
exercise and enforce its rights and remedies thereunder with respect to the
Collateral.

8.1.15Cooperation With Financial Advisor.

From and after the date on which the Administrative Agent notifies TGI, as agent
for the Borrowers, that it has (directly or through its counsel) engaged a
financial advisor or other  consultant (a “Financial Advisor”) and through the
Covenant Restriction Period, the Borrowers shall, and shall cause their
Subsidiaries to, (a) provide immediate and complete access to the Financial
Advisor of such of the properties, books and financial records of the Borrowers
or any Subsidiary requested by the Financial Advisor, and discuss the affairs,
finances and accounts of the Borrowers or any Subsidiary as the Financial
Advisor or the Administrative Agent may request from time to time, (b) cooperate
with the inquiries and diligence efforts of the Financial Advisor, and (c)
provide any other information reasonably requested by the Financial Advisor.

8.1.16Collateral and Additional Collateral; Execution and Delivery of Additional
Security Documents.

In the case of each of clauses (a), (b), (c) and (d) below, each Borrower shall,
and shall cause each of its Subsidiaries, to:

(a)With respect to any property intended to be Collateral acquired after the
Closing Date by any Loan Party (other than any property described in paragraph
(b), (c) or (d) below ), promptly (i) execute and deliver to the Administrative
Agent such amendments to the Guarantee and Collateral Agreement or such other
documents as the Administrative Agent deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the Banks, a security interest in
such property intended to be Collateral and (ii) take all actions necessary or
advisable to grant to the Administrative Agent, for the benefit of the Banks, a
Prior Security Interest in such property intended to be Collateral, including
the filing of Uniform Commercial Code financing statements in such jurisdictions
as may be required by the Guarantee and Collateral Agreement or by law or as may
be reasonably requested by the Administrative Agent.

(b)Intentionally Omitted.

(c)With respect to any new Subsidiary that is a Domestic Subsidiary created or
acquired after the Closing Date by any Loan Party (which, for the purposes of
this paragraph (c), shall include any existing Subsidiary that ceases to be a
Foreign Subsidiary or an Immaterial Subsidiary), promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement as the Administrative Agent deems necessary or advisable to
grant to the Administrative Agent, for the

NAI-1512846779v6

--------------------------------------------------------------------------------

 

benefit of the Banks, a  Prior Security Interest in the Capital Stock of such
new Subsidiary that is owned by any Loan Party, (ii) deliver to the
Administrative Agent the certificates representing such Capital Stock, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Loan Party, (iii) to the extent required by Section
11.20 [Joinder of Borrowers and Guarantors] cause such new Subsidiary (A) to
become a party to the Guarantee and Collateral Agreement, (B) to take such
actions necessary or advisable to grant to the Administrative Agent for the
benefit of the Banks a Prior Security Interest in the Collateral described in
the Guarantee and Collateral Agreement with respect to such new Subsidiary,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be reasonably requested by the Administrative Agent and (C) to
deliver to the Administrative Agent a certificate of such Subsidiary, in a form
reasonably acceptable to the Administrative Agent, certifying as to
organizational documents and resolutions of such Loan Party and containing an
incumbency certificate of such Loan Party, with appropriate insertions and
attachments, and (iv) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

(d)With respect to any new Foreign Subsidiary created or acquired after the
Closing Date and owned directly by any Domestic Loan Party, promptly (i) execute
and deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement as the Administrative Agent deems necessary or advisable to
grant to the Administrative Agent, for the benefit of the Banks, a Prior
Security Interest in the Capital Stock of such new Subsidiary that is directly
owned by any such Domestic Loan Party (provided that any pledge of stock or
other equity interest in a Foreign Subsidiary shall be limited to 65% of the
voting stock or equity interest in such Foreign Subsidiary and that any pledge
of more than 65% of the equity interest in any U.S.-Owned DRE shall be treated
for this purpose as a pledge of such U.S.-Owned DRE’s voting stock or equity
interest in each Foreign Subsidiary in which it has an ownership interest), (ii)
deliver to the Administrative Agent the certificates representing such Capital
Stock, together with undated stock powers, in blank, executed and delivered by a
duly authorized officer of the relevant Domestic Loan Party, and take such other
action as may be necessary or, in the reasonable opinion of the Administrative
Agent, desirable to perfect the Administrative Agent’s security interest
therein, and (iii) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

8.1.17Intercreditor Issues.

In the event of a breach or default (i) under the Second Lien Intercreditor
Agreement by any party thereto (other than the Administrative Agent) or (ii) by
any holder of Subordinated Indebtedness, of such subordination provisions, in
each case, which circumstance is capable of being cured or mitigated by action
or inaction by any of the Loan Parties, the Loan Parties shall take any
practicable action or refrain from taking action available to it to cure or
mitigate such breach or default.

NAI-1512846779v6

--------------------------------------------------------------------------------

 

Keepwell.

Each Qualified ECP Loan Party jointly and severally (together with each other
Qualified ECP Loan Party) hereby absolutely unconditionally and irrevocably (a)
guarantees the prompt payment and performance of all Swap Obligations owing by
each Non-Qualifying Party (it being understood and agreed that this guarantee is
a guaranty of payment and not of collection), and (b) undertakes to provide such
funds or other support as may be needed from time to time by any Non-Qualifying
Party to honor all of such Non‑Qualifying Party’s obligations under this
Agreement or any other Loan Document in respect of Swap Obligations (provided,
however, that each Qualified ECP Loan Party shall only be liable under this
Section 8.1.18 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 8.1.18, or
otherwise under this Agreement or any other Loan Document, voidable under
applicable law, including applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount).  The obligations of each
Qualified ECP Loan Party under this Section 8.1.18 shall remain in full force
and effect until Payment In Full.  Each Qualified ECP Loan Party intends that
this Section 8.1.18 constitute, and this Section 8.1.18 shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18(A)(v)(II) of the CEA.

8.1.19Certificate of Beneficial Ownership.  The Borrowers shall, and shall cause
each of their Subsidiaries to, provide to the Administrative Agent and the Banks
notice of any change in the information provided in any Certificate of
Beneficial Ownership that would result in a change to the list of beneficial
owners identified in such certification (and, in such case, shall provide a new
Certificate of Beneficial Ownership reflecting such change).

8.2Negative Covenants.

Each Borrower covenants and agrees that until Payment In Full, the Borrowers
shall comply, and shall cause each of their Subsidiaries to comply, with the
following negative covenants:

8.2.1Indebtedness.

Other than (a) the Indebtedness under the Loan Documents and (b) Indebtedness of
the SP Sub (but only the SP Sub) incurred in connection with the Receivables
Facility up to a maximum principal amount of $75,000,000.00 (or such greater
amount that may be approved in writing by the Required Banks), the Borrowers
shall not, and shall not permit any of their Subsidiaries to, at any time
create, incur, assume or suffer to exist:

(i)any secured Indebtedness, except:

(a)Indebtedness in respect of the Second Lien Notes in an aggregate principal
amount not to exceed $525,000,000 to the extent secured only by Liens permitted
under clause (xv) of the definition of “Permitted Liens”; provided that,
notwithstanding anything to the contrary contained in this Agreement,
Indebtedness incurred in the form of the Second Lien Notes or any other senior
secured second lien notes (and any refinancing thereof) may only be incurred
pursuant to this Section 8.2.1(i)(a);

(b)intentionally omitted;

NAI-1512846779v6

--------------------------------------------------------------------------------

 

(c)intentionally omitted;

(d)intentionally omitted;

(e)intentionally omitted;

(f)Capital Lease Obligations and other Indebtedness set forth on Schedule 7.2.1
as of the date hereof; provided that the amount thereof is not hereafter
increased and no additional assets become subject to any Liens thereon;

(g)Indebtedness secured by Purchase Money Security Interests and Capital Lease
Obligations incurred after the date hereof in an aggregate amount outstanding at
any time (including IDBs) not to exceed $100,000,000;

(h)any Bank-Provided Hedge or any Bank-Provided Foreign Currency Hedge;

(i)Indebtedness under any Other Bank-Provided Financial Service Product;

(j)Permitted Refinancing Debt refinancing any Refinanced Debt (and any
Guaranties thereof by Persons who were guarantors of the Refinanced Debt related
thereto) permitted pursuant to this Section 8.2.1(i) to the extent secured only
by Permitted Refinancing Liens;

(k)Indebtedness in an aggregate principal amount outstanding at any time, when
combined with the Indebtedness outstanding under clause (ii)(e) below, not
exceeding $25,000,000; provided that such Indebtedness is secured solely by
Liens permitted pursuant to clause (xvii) of the definition of Permitted Liens;

(l)Guaranties by any Loan Party of secured Indebtedness of any other Loan Party
otherwise permitted to be incurred under this Section 8.2.1(i) other than
clauses (f), (j) and (m) of this Section 8.2.1(i); provided that, in each case,
such Guaranties must meet all restrictions to which the Indebtedness that is
being Guaranteed is subject, including, without limitation, with respect to whom
the obligors are on such Indebtedness or on any applicable subordination
provisions or conditions to incurrence; and

(m)Indebtedness of a non-Loan Party (and any Guarantee by a non-Loan Party of
such Indebtedness) that, together with amounts incurred by non-Loan Parties
pursuant to clause (ii)(c) below, does not exceed $50,000,000; provided that
such Indebtedness is secured solely by Liens permitted pursuant to clause
(xviii) of the definition of Permitted Liens; or

(ii)any unsecured Indebtedness, except:

(a)Indebtedness of TGI in respect of (x) the 2014 Bonds in an aggregate
principal amount not to exceed $300,000,000.00 and (y) the 2017 Bonds in an
aggregate principal amount not to exceed $500,000,000;

NAI-1512846779v6

--------------------------------------------------------------------------------

 

(b)intentionally omitted;

(c)Indebtedness of a non-Loan Party (and any Guarantee by a non-Loan Party of
such Indebtedness) that, together with amounts incurred by non-Loan Parties
pursuant to clause (i)(m) above, does not exceed $50,000,000;

(d)Indebtedness of a Loan Party to another Loan Party which is subordinated
pursuant to the Intercompany Subordination Agreement;

(e)Indebtedness in an aggregate principal amount outstanding at any time, when
combined with the Indebtedness outstanding under clause (i)(k) above, not
exceeding $25,000,000;

(f)(1) Guaranties by any Loan Party of unsecured Indebtedness of any other Loan
Party otherwise permitted to be incurred under this Section 8.2.1(ii), and (2)
Guaranties of any Subsidiary of TGI that is not a Loan Party of Indebtedness of
any other Subsidiary that is not a Loan Party otherwise permitted to be incurred
pursuant to this Section 8.2.1(ii); provided that, in each case, such Guaranties
must meet all restrictions to which the Indebtedness that is being Guaranteed is
subject, including, without limitation, with respect to whom the obligors are on
such Indebtedness or on any applicable subordination provisions or conditions to
incurrence;

(g)Permitted Refinancing Debt refinancing any Refinanced Debt (and any
Guaranties thereof by Persons who were guarantors of the Refinanced Debt related
thereto) permitted pursuant to this Section 8.2.1(ii);

(h)Indebtedness of a non-Loan Party Subsidiary to TGI or any Subsidiary of TGI
to the extent permitted pursuant to Sections 8.2.4(v) and (xiii); and

(i)Indebtedness set forth on Schedule 8.2.1 as of the date hereof; provided that
the amount thereof is not hereafter increased.

8.2.2Liens.

The Borrowers shall not, and shall not permit any of their Subsidiaries to, at
any time create, incur, assume or suffer to exist any Lien on any of its
property or assets, tangible or intangible, now owned or hereafter acquired, or
agree or become liable to do so, except Permitted Liens.

8.2.3Guaranties.

The Borrowers shall not, and shall not permit any of their Subsidiaries to, at
any time, directly or indirectly, become or be liable in respect of any
Guaranty, except:

(i)Guaranties expressly permitted under Section 8.2.1 [Indebtedness];

NAI-1512846779v6

--------------------------------------------------------------------------------

 

(ii)endorsements of negotiable or other instruments for deposit or collection in
the ordinary course of business;

(iii)any Guaranty of an obligation of any Borrower or any of their Subsidiaries
to indemnify or hold harmless any seller or buyer, as applicable, incurred in
connection with an acquisition or divestiture of Capital Stock or assets
permitted under this Agreement;

(iv)any Guaranty by a Loan Party or its Subsidiaries (including through the
issuance of a Letter of Credit on behalf of such Person) of the obligations of
any of TGI or its Subsidiaries not constituting Indebtedness and which is
incurred in the ordinary course of business such as trade credit and obligations
under real estate leases (it being understood that any such Guaranty by a Loan
Party of obligations of a non-Loan Party shall not be subject to the limitations
in Section 8.2.4 unless and until payments are made under any such Guaranty);

(v)any Guaranty by a Loan Party or any Subsidiary thereof of (a) performance of
any customer contract or (b) obligations under real estate leases, in each case
solely to the extent that (w) such contract or lease, as applicable, has been
sold or otherwise disposed of pursuant to a transaction that is expressly
permitted hereunder, (x) such Loan Party or Subsidiary obtains an enforceable
indemnity with respect to such Guaranty which is likely to be collectable in the
reasonable judgment of the Borrowers, (y) immediately prior to giving effect to
such sale or other disposition, such Guaranty would have been permitted under
Section 8.2.3(iv) above, and (z) such Guaranty was not entered into in
connection with or in contemplation of such sale or other disposition;

(vi)(a) the Receivables Performance Guaranty and other Standard Securitization
Undertakings in connection with the Receivables Facility, and (b) Standard
Payment Discount Undertakings in connection with a Specified Payment Discount
Arrangement; and

(vii)Guaranties permitted under Section 8.2.4 (other than Section 8.2.4(xii));

provided, with respect to each of clauses (i) through (vii) above, no Guaranties
will be made for the benefit of any Loan Party or Subsidiary thereof which is
intended to be dissolved, liquidated or wound up.

8.2.4Loans and Investments.

The Borrowers shall not, and shall not permit any of their Subsidiaries to, at
any time make or suffer to remain outstanding any loan or advance to, or
purchase, acquire or own any stock, bonds, notes or securities of, or any
partnership interest (whether general or limited) in, or any other investment or
interest in, or make any capital contribution to, any other Person, or agree,
become or remain liable to do any of the foregoing, except:

(i)(a)trade credit extended on usual and customary terms in the ordinary course
of business and (b) extensions of credit extended beyond usual and customary
terms and investments received in satisfaction or partial satisfaction of
accounts

NAI-1512846779v6

--------------------------------------------------------------------------------

 

receivable owing by financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit a loss; provided that the
aggregate amount thereof outstanding under this clause (b) at any time does not
exceed $10,000,000;

(ii)advances to employees to meet expenses incurred by such employees in the
ordinary course of business;

(iii)Permitted Investments;

(iv)subject to Section 8.2.1, loans, advances, investments and capital
contributions in and to other Loan Parties (except for Loan Parties that are
intended to be dissolved, liquidated or wound up);

(v)in addition to investments permitted by clause (xiii) below, (a) Investments
in the SP Sub, (b) Investments in Joint Ventures and Subsidiaries which are not
Loan Parties (other than SP Sub), (c) Investments in Triumph Group Charitable
Foundation, and (d) other investments not identified above, provided that the
aggregate amount of investments made at any time after the Twelfth Amendment
Effective Date and then outstanding pursuant to clauses (b), (c) and (d) shall
not exceed $10,000,000; provided further that the outstanding amount of such
investments are calculated without duplication and are determined net of cash
payments of principal, dividends or redemptions to the extent such cash is
received by a Loan Party (but without netting out any write-downs or
write-offs);

(vi)intentionally omitted;

(vii)investments existing on the Eighth Amendment Effective Date; provided that
the principal amount thereof is not thereafter increased;

(viii)contributions, conveyances or transfers of the Capital Stock of a Foreign
Subsidiary (including any Foreign Subsidiary that is a Loan Party) or an
Immaterial Domestic Subsidiary to a Foreign Subsidiary, provided that the
Foreign Subsidiary or Immaterial Domestic Subsidiary the Capital Stock of which
has been so contributed, conveyed or transferred remains a Subsidiary of TGI;

(ix)intentionally omitted;

(x)intentionally omitted;

(xi)intentionally omitted;

(xii)investments constituting Guaranties permitted under Section 8.2.3 (other
than Section 8.2.3(vii)); and

(xiii)investments of non-Loan Party Subsidiaries in other non-Loan Party
Subsidiaries.

NAI-1512846779v6

--------------------------------------------------------------------------------

 

8.2.5Dividends and Related Distributions.

The Borrowers shall not, and shall not permit any of their Subsidiaries to, make
or pay, or agree to become or remain liable to make or pay, any dividend or
other distribution of any nature (whether in cash, property, securities or
otherwise) on account of or in respect of its shares of Capital Stock or
partnership or limited liability company interest or on account of the purchase,
redemption, retirement or acquisition of its shares of Capital Stock (or
warrants, options or rights therefor) or partnership or limited liability
company interests, except:

(i)dividends or other distributions payable (a) to the Borrowers or any other
Loan Party by its Subsidiaries, or (b) to a non-Loan Party Subsidiary by another
non-Loan Party Subsidiary;

(ii)repurchases by TGI of its common stock and dividends payable by TGI to the
holders of its common stock; provided that at the time of any such repurchase or
payment and after giving effect thereto (a) there are no outstanding Revolving
Credit Loans, (b) the Senior Secured Leverage Ratio, on a pro forma basis (based
on the most recently ended fiscal quarter for which financial statements have
been delivered (or were due to be delivered) by the Borrowers in accordance with
Sections 8.3.1 or 8.3.2) after giving effect to such repurchase or payment,
would not be more than 2.50 to 1.00 and (c) there exists no Event of Default or
Potential Default; provided further that no such repurchase or payment shall be
permitted during the Covenant Restriction Period;

(iii)regularly scheduled quarterly dividends on the common stock of TGI,
consistent with past practice, not to exceed $0.20 per share per quarter,
subject to adjustments for stock splits, reverse stock splits, stock dividends
and similar transactions; provided that no such dividend shall be permitted
during the Covenant Restriction Period;

(iv)redemptions of any employee’s Capital Stock in TGI upon termination of
employment; provided that no Event of Default then exists or will result from
such redemption;

(v)repurchases or redemptions of Capital Stock deemed to occur upon the cashless
exercise of stock options or warrants or upon the vesting of restricted stock
units if such Capital Stock represents the exercise price of such options or
warrants or represents withholding taxes due upon such exercise or vesting;

(vi)dividends or other distributions payable in stock (other than Disqualified
Equity Interests), including stock splits; and

(vii)distributions from, or payments by, a Subsidiary to the extent necessary to
pay any liability for taxes imposed on any shareholder or equity holder of such
Subsidiary or any consolidated, combined, or similar group of which such
Subsidiary is a member as a result of income earned by such Subsidiary being
taxable to such shareholder or equity holder or such group notwithstanding the
absence of any distribution or payment by the Subsidiary.

NAI-1512846779v6

--------------------------------------------------------------------------------

 

8.2.6Liquidations, Mergers, Consolidations, Acquisitions.

The Borrowers shall not, and shall not permit any of their Subsidiaries to,
dissolve, liquidate or wind-up its affairs, or become a party to any merger or
consolidation, or acquire by purchase, lease or otherwise all or substantially
all of the assets or Capital Stock of any other Person, except:

(i)any Subsidiary may consolidate or merge or liquidate into TGI or another
Subsidiary; provided that no Domestic Subsidiary shall merge, consolidate or
liquidate into a Foreign Subsidiary unless the surviving entity is the Domestic
Subsidiary and no Subsidiary that is a Loan Party shall merge, consolidate or
liquidate into any Subsidiary that is not a Loan Party unless the Loan Party is
the surviving entity;

(ii)intentionally omitted; and

(iii)the Borrowers shall be permitted to dissolve, liquidate or wind up any
Subsidiary to the extent not a Material Subsidiary; provided that, if such
Subsidiary is a Loan Party, all assets and other property, if any, of such
Subsidiary shall be distributed solely to another Loan Party in connection with
such dissolution, liquidation or winding up.

8.2.7Dispositions of Assets or Subsidiaries.

The Borrowers shall not, and shall not permit any of their Subsidiaries to,
sell, convey, assign, lease, abandon or otherwise transfer or dispose of,
voluntarily or involuntarily, any of its properties or assets, tangible or
intangible (including sale, assignment, discount or other disposition of
accounts, contract rights, chattel paper, equipment or general intangibles with
or without recourse or of Capital Stock, shares of beneficial interest or
partnership interests of a Subsidiary of any Borrower), except:

(i)transactions involving the sale of inventory in the ordinary course of
business;

(ii)any sale, transfer or lease of assets in the ordinary course of business
which are no longer necessary or required in the conduct of any Borrower’s or
such Subsidiary’s business;

(iii)any sale, transfer or lease of assets by (a) any Subsidiary of a Borrower
to such Borrower or another Loan Party or (b) any non-Loan Party Subsidiary to
another non-Loan Party Subsidiary;

(iv)any sale, transfer or lease of assets in the ordinary course of business
which are replaced by substitute assets acquired or leased; provided such
substitute assets are subject to the Banks’ Prior Security Interest to the
extent such substitute assets are required to become Collateral hereunder or
under any of the Loan Documents;

(v)any sale, transfer or lease of assets constituting all or a portion of the
TAS Business (including, without limitation, any Specified TAS Business Unit);
provided that (x) such sale, transfer or lease is made for fair market value,
(y) at least 75% of the

NAI-1512846779v6

--------------------------------------------------------------------------------

 

consideration received therefor is in the form of cash or Cash Equivalents and
(z) no Event of Default or Potential Default exists at the time of any such
sale, transfer or lease or will result therefrom; provided further that, other
than with respect to any sale, transfer or lease of assets constituting all or a
portion of any Specified TAS Business Unit, the Required Banks shall have
approved amendments to the covenants set forth in Sections 8.2.15, 8.2.16 and
8.2.17 after giving effect to such sale, transfer or lease;

(vi)(a) the Payment Discount Arrangements and (b) sales of accounts receivable
and Related Assets pursuant to a Specified Payment Discount Arrangement;
provided, that in the case of this clause (b), (x) the aggregate outstanding
purchase price of all such accounts receivable and Related Assets sold pursuant
to all Specified Payment Discount Arrangements shall not exceed $90,000,000 at
any time, (y) such Specified Payment Discount Arrangement shall be subject to
such other terms and conditions as may be required by Administrative Agent and
(z) no Specified Receivables Purchase Agreement may be amended or modified
without the prior written consent of the Administrative Agent;

(vii)any sale, transfer or lease of assets, other than those specifically
excepted pursuant to clauses (i) through (vi) above, which is approved by the
Required Banks;

(viii)to the extent done as part of the Receivables Facility, the sale,
contribution, transfer, conveyance or assignment of Receivables and Related
Rights by TGI and its Subsidiaries to the SP Sub and the sale by the SP Sub of
individual variable percentage interests in the Purchased Interests to the
Purchaser (each as defined in the Receivables Purchase Agreement or the
Receivables Purchase and Sale Agreement, as applicable);

(ix)the sale or transfer of equipment in connection with a sale – leaseback
transaction in which a Loan Party incurs Capital Lease Obligations provided the
Loan Parties remain in compliance with Section 8.2.1(i)(g);

(x)to the extent pursuant to a dissolution, liquidation or winding-up permitted
by 8.2.6(iii) above; and

(xi)any conveyance, transfer or contribution of Capital Stock of a Subsidiary
permitted by Section 8.2.4(viii) above.

8.2.8Affiliate Transactions.

Except for TGI and its Subsidiaries entering into, and performing their
obligations under, the Receivables Purchase Agreement and the other Transaction
Documents (as defined in the Receivables Purchase Agreement), the Borrowers
shall not, and shall not permit any of their Subsidiaries to, enter into or
carry out any transaction with any Affiliate (including purchasing property or
services from or selling property or services to any Affiliate of TGI or other
Person, but excluding transactions exclusively among Loan Parties) unless such
transaction is not otherwise prohibited by the Agreement, is upon fair and
reasonable arm’s-length terms and conditions and is in accordance with all
applicable Law; provided, neither (a) the payment of customary directors’ fees,
nor (b) ordinary course transactions with non-Loan Party Subsidiaries,

NAI-1512846779v6

--------------------------------------------------------------------------------

 

including the provision of cash management and other general and administrative
services, shall be considered a prohibited Affiliate transaction.

8.2.9Subsidiaries, Partnerships and Joint Ventures.

The Borrowers shall not, and shall not permit any of their Subsidiaries to, own
or create directly or indirectly any Subsidiaries unless it shall comply with
the requirements of Section 8.1.16 [Collateral and Additional Collateral, etc.]
and Section 11.20 [Joinder of Borrowers or Guarantors], to the extent
applicable.

8.2.10Continuation of Present Business.

The Borrowers shall not, and shall not permit any of their Subsidiaries to,
engage in any business other than those businesses engaged in as of the Closing
Date by a Loan Party or a Subsidiary of a Loan Party (provided that only the SP
Sub shall be permitted to engage in the business in which the SP Sub is engaged
in as of the Closing Date), and any business reasonably related, ancillary or
complementary thereto and any reasonable extension thereof.  

8.2.11Plans and Benefit Arrangements.

Except as would not result in a Material Adverse Change, the Borrowers shall
not, and shall not permit any of their Subsidiaries to:

(i)fail to satisfy the minimum funding requirements of ERISA and the Internal
Revenue Code with respect to any Plan;

(ii)request a minimum funding waiver from the Internal Revenue Service with
respect to any Plan;

(iii)engage in a Prohibited Transaction with any Plan, Benefit Arrangement or
Multiemployer Plan which, alone or in conjunction with any other circumstances
or set of circumstances resulting in liability under ERISA;

(iv)permit the Adjusted Funding Target Attainment Percentage of any Plan to be
less than sixty percent (60%), unless the Adjusted Funding Target Attainment
Percentage is deemed to be less than sixty percent (60%) under Section 436(h)(2)
of the Internal Revenue Code at no fault of any Borrower, Subsidiary or any
other member of one of their ERISA Groups;

(v)fail to make when due any contribution to any Multiemployer Plan that any
Borrower or any member of its ERISA Group may be required to make under any
agreement relating to such Multiemployer Plan, or any Law pertaining thereto
where such failure is likely to result in a liability of any Borrower or any
member of the ERISA Group;

(vi)withdraw (completely or partially) from any Multiemployer Plan or withdraw
(or be deemed under Section 4062(e) of ERISA to withdraw) from any

NAI-1512846779v6

--------------------------------------------------------------------------------

 

Multiple Employer Plan, where any such withdrawal is likely to result in a
Withdrawal Liability or other liability of the Borrowers or any member of the
ERISA Group;

(vii)terminate, or institute proceedings to terminate, any Plan, where such
termination is likely to result in a liability to the Borrowers or any member of
the ERISA Group; or

(viii)fail to give any and all notices and make all disclosures and governmental
filings required under ERISA or the Internal Revenue Code.

8.2.12Fiscal Year.

TGI shall not, and shall not permit any Subsidiary of TGI to, change its fiscal
year from the twelve-month period beginning April 1 and ending March 31, other
than upon thirty (30) days’ prior written notice to the Administrative Agent and
provided that such new fiscal year shall end on the last day of a calendar
quarter.

8.2.13Issuance of Stock.

No Borrower, other than TGI, shall, and no Borrower (including TGI) shall permit
any of its Subsidiaries to, issue any additional shares of its Capital Stock or
any options, warrants or other rights in respect thereof, other than the
issuance of Capital Stock by (i) any Loan Party or other Subsidiary to a Loan
Party; provided the same is subject to the Administrative Agent’s Prior Security
Interest and the receiving Loan Party takes such actions to perfect the
Administrative Agent’s Lien thereon as is reasonably satisfactory to the
Administrative Agent, all to the extent such Capital Stock is required to be
pledged to the Administrative Agent for the benefit of the Banks under the Loan
Documents and (ii) any non-Loan Party Subsidiary to another non-Loan Party
Subsidiary.

8.2.14Changes in Organizational Documents.

The Borrowers shall not, and shall not permit any Loan Party to, amend any
provisions of its certificate of incorporation relating to Capital Stock, form
of organization, jurisdiction of organization or name without, in each case,
providing at least ten (10) Business Days’ prior written notice to the
Administrative Agent and the Banks, taking all steps required by the
Administrative Agent to continue its Prior Security Interest in the Collateral
and, in the event such change would be adverse to the Banks as determined by the
Administrative Agent in its reasonable discretion, obtaining the prior written
consent of the Required Banks.

8.2.15Minimum Interest Coverage Ratio.

The Borrowers shall not at any time permit the Interest Coverage Ratio,
calculated as of the end of each fiscal quarter for the four fiscal quarters
then ended, to be less than the ratio set forth below for such fiscal quarter:

Fiscal Quarter Ending

Minimum Interest Coverage Ratio

NAI-1512846779v6

--------------------------------------------------------------------------------

 

 

March 31, 2020

 

2.75:1.00

June 30, 2020

1.85:1.00

September 30, 2020

1.35:1.00

December 31, 2020

1.00:1.00

March 31, 2021

1.15:1.00

June 30, 2021

1.75:1.00

September 30, 2021

2.00:1.00

December 31, 2021

2.25:1.00

March 31, 2022

2.25:1.00

June 30, 2022 and each fiscal quarter thereafter

 

2.75:1.00

8.2.16First Lien Secured Leverage Ratio.

The Borrowers shall not at any time permit the First Lien Secured Leverage
Ratio, calculated as of the end of each fiscal quarter for the four fiscal
quarters then ended, to exceed the ratio set forth below for such fiscal
quarter:

Fiscal Quarter Ending

Maximum First Lien Secured Leverage Ratio

 

March 31, 2020

 

2.50:1.00

June 30, 2020

2.50:1.00

September 30, 2020

2.50:1.00

December 31, 2020

2.50:1.00

March 31, 2021 and each fiscal quarter thereafter

 

2.00:1.00

8.2.17Senior Secured Leverage Ratio.

The Borrowers shall not permit the Senior Secured Leverage Ratio, calculated as
of the end of the fiscal quarter ending March 31, 2020 for the four fiscal
quarters then ended, to exceed 3.50:1.00. Thereafter, commencing with the fiscal
quarter ending June 30, 2021, the Borrowers shall not at any time permit the
Senior Secured Leverage Ratio, calculated as of the end of each fiscal quarter
for the four fiscal quarters then ended, to exceed the ratio set forth below for
such fiscal quarter:

Fiscal Quarter Ending

Maximum Senior Secured Leverage Ratio

NAI-1512846779v6

--------------------------------------------------------------------------------

 

 

June 30, 2021

 

4.50:1.00

September 30, 2021

3.75:1.00

December 31, 2021

3.50:1.00

March 31, 2022

3.50:1.00

June 30, 2022 and each fiscal quarter thereafter

 

3.25:1.00

8.2.18Negative Pledges; Restrictions on Dividend Payments.

The Borrowers shall not and shall not permit any of their Subsidiaries to, agree
with any Person (i) to limit its ability to provide collateral security to the
Banks to secure the Obligations or (ii) to limit the ability of any Borrower’s
Subsidiaries to pay dividends or make other distributions to such Borrower,
except (a) in the case of clause (ii) above, any such limitations set forth in
this Agreement, the other Loan Documents, the documents governing the 2014 Bonds
and the 2017 Bonds, and the Second Lien Note Documents or any Permitted
Refinancing Debt in respect of any of the foregoing so long as the limitations
in such Permitted Refinancing Debt are no more restrictive, taken as a whole,
than those contained in the applicable Refinanced Debt, and (b) in the case of
clause (i) above, (1) any such limitations set forth in agreements relating to
secured Indebtedness (other than the Second Lien Notes) permitted by this
Agreement if such prohibition or limitation applies only to the property and
assets securing such Indebtedness and such property or assets do not constitute
Collateral, (2) any restrictions with respect to a Subsidiary imposed pursuant
to an agreement that has been entered into in connection with the disposition of
assets of such Subsidiary otherwise permitted hereby so long as such
restrictions apply only to such assets and do not conflict with any obligation
to provide Collateral pursuant to the Loan Documents, (3) customary restrictions
or conditions on any non-Loan Party imposed by any agreement or document
governing or evidencing Indebtedness of any such non-Loan Party that is
otherwise permitted hereunder or (4) customary anti-assignment provisions with
respect to contractual obligations, permits or licenses.

8.2.19Anti-Cash Hoarding.

The Borrowers shall not, and shall not permit any of their Subsidiaries which
are Domestic Loan Parties to, maintain Balance Sheet Cash in excess of
$50,000,000.00 in the aggregate for more than five (5) consecutive Business Days
at any time Revolving Credit Loans are outstanding. If any Revolving Credit
Loans are outstanding and the aggregate amount of Balance Sheet Cash exceeds
$50,000,000.00 for a period of five (5) consecutive Business Days, the Borrowers
shall prepay the Revolving Credit Loans in accordance with Section 5.6.3.  The
Borrowers shall not permit any of their Subsidiaries which are not Domestic Loan
Parties to maintain unrestricted cash and Cash Equivalents in excess of
$30,000,000.00 in the aggregate at any time.

NAI-1512846779v6

--------------------------------------------------------------------------------

 

8.2.20Repayment of Certain Indebtedness.

The Borrowers shall not, and shall not permit any of their Subsidiaries to,
repay or prepay the 2014 Bonds, the 2017 Bonds, any Subordinated Indebtedness,
the Second Lien Notes, or any Permitted Refinancing Debt with respect to any of
the foregoing, without the written consent of the Required Banks except, in each
case, (x) with Permitted Refinancing Debt thereof, or (y) upon scheduled
maturity or as otherwise required by the terms thereof.

8.2.21Modification of Other Debt Documents

The Borrowers shall not, and shall not permit any of their Subsidiaries to,
without the prior written consent of the Required Banks, agree to, or make, or
permit to be made any amendment, modification, or supplement to (i) the 2014
Bonds or the 2017 Bonds, as the case may be, each as in effect on the Eleventh
Amendment Effective Date, the effect of which is to materially adversely affect
any Borrower’s or the Banks’ rights and interests or (ii) the Second Lien Note
Documents which would (a) contravene the provisions of the Second Lien
Intercreditor Agreement, (b) change to earlier dates any scheduled dates for
payment of principal (including the final maturity date) under such Second Lien
Note Documents or of interest under such Second Lien Note Documents, (c) modify
(or have the effect of a modification of) the mandatory prepayment provisions of
the Second Lien Note Documents in a manner that would result in the weighted
average life to maturity being less than the weighted average life to maturity
of the Second Lien Notes and the other obligations under the Second Lien Note
Documents, prior to giving effect thereto, (d) reduce the capacity to incur
Obligations to an amount less than the aggregate principal amount of the
Commitments plus any Obligations in respect of Hedge Liabilities under a
Bank-Provided Hedge, Foreign Currency Hedge Liabilities under a Bank-Provided
Foreign Currency Hedge, and any Other Bank-Provided Financial Service Product,
in each case as in effect on the day of any such amendment, modification or
supplement or (e) otherwise materially adversely affect any Borrower’s or the
Banks’ rights and interests.

8.3Reporting Requirements.

Each Borrower covenants and agrees that until Payment In Full, the Borrowers
will furnish or cause to be furnished to the Administrative Agent and each of
the Banks:

8.3.1Quarterly Financial Statements.

As soon as available and in any event within forty-five (45) calendar days after
the end of each of the first three fiscal quarters in each fiscal year,
financial statements of TGI and its consolidated Subsidiaries consisting of
consolidated balance sheets as of the end of such fiscal quarter and related
consolidated statements of income, stockholders’ equity and cash flows for the
fiscal quarter then ended and the fiscal year through that date, all in
reasonable detail and certified (subject to normal year-end audit adjustments
and the absence of footnotes) by the Chief Executive Officer, President or Chief
Financial Officer of the Borrowers as having been prepared in accordance with
GAAP, consistently applied, and setting forth in comparative form the respective
financial statements for the corresponding date and period in the previous
fiscal year. The Borrowers will be deemed to have complied with the delivery
requirements of this

NAI-1512846779v6

--------------------------------------------------------------------------------

 

Section 8.3.1 if within forty -five (45) days after the end of its fiscal
quarter, TGI delivers to the Administrative Agent and files with the Securities
and Exchange Commission a copy of its Form 10-Q as filed with the Securities and
Exchange Commission (together with a notice stating that such document is being
delivered pursuant to this Section 8.3.1) and the financial statements contained
therein meet the requirements of this Section 8.3.1.

8.3.2Annual Financial Statements.

As soon as available and in any event within ninety (90) days after the end of
each fiscal year (or, with respect to the fiscal year ending March 31, 2020, on
or prior to July 8, 2020), consolidated financial statements of TGI and its
consolidated Subsidiaries consisting of consolidated balance sheets as of the
end of such fiscal year, and related consolidated statements of income,
stockholders’ equity and cash flows for the fiscal year then ended, all in
reasonable detail and setting forth in comparative form the financial statements
as of the end of and for the preceding fiscal year. Such consolidated statements
shall be certified by independent certified public accountants of nationally
recognized standing reasonably satisfactory to the Administrative Agent.  The
certificate or report of accountants shall be free of qualifications (other than
any consistency qualification that may result from a change in the method used
to prepare the financial statements as to which such accountants concur) and
shall not indicate the occurrence or existence of any event, condition or
contingency which would materially impair the prospect of payment or performance
of any covenant, agreement or duty of the Borrowers under any of the Loan
Documents, together with a letter of such accountants (to the extent allowable
under the policies of such accountants) substantially to the effect that, based
upon their ordinary and customary examination of the affairs of TGI and its
consolidated Subsidiaries, performed in connection with the preparation of such
consolidated financial statements, and in accordance with generally accepted
auditing standards, they are not aware of the existence of any condition or
event which constitutes an Event of Default or Potential Default or, if they are
aware of such condition or event, stating the nature thereof and confirming the
Borrowers’ calculations with respect to the certificate to be delivered pursuant
to Section 8.3.3 with respect to such financial statements.  The Borrowers will
be deemed to have complied with the delivery requirements of this Section 8.3.2
if within ninety (90) days after the end of its fiscal year (or, with respect to
the fiscal year ending March 31, 2020, on or prior to July 8, 2020), TGI
delivers to the Administrative Agent and files with the Securities and Exchange
Commission a copy of TGI’s annual report and Form 10-K as filed with the
Securities and Exchange Commission (together with a notice stating that such
document is being delivered pursuant to this Section 8.3.2) and the financial
statements and certification of public accountants contained therein meets the
requirements described in this Section 8.3.2.

8.3.3Compliance Certificate.

Concurrently with the financial statements furnished to the Administrative Agent
and to the Banks pursuant to Sections 8.3.1 and 8.3.2, a certificate of the
Borrowers signed by the Chief Executive Officer, President or Chief Financial
Officer of TGI, as agent for the Borrowers, in the form of Exhibit 8.3.3, to the
effect that, except as described pursuant to Section 8.3.4, (i) the
representations and warranties of the Borrowers contained in Article 6 are true
on and as of the date of such certificate with the same effect as though such
representations and warranties had been made on and as of such date (except
representations and warranties

NAI-1512846779v6

--------------------------------------------------------------------------------

 

which expressly relate solely to an earlier date or time) and the Borrowers have
performed and complied with all covenants and conditions hereof, (ii) no Event
of Default or Potential Default exists and is continuing on the date of such
certificate (except as described therein), (iii) containing calculations in
sufficient detail to determine compliance as of the date of the applicable
financial statements with all financial covenants contained in Section 8.2, and
(iv) certifying that (a) TGI and the Subsidiaries of TGI then comprising the
Loan Parties and being fully liable for the Obligations hereunder, directly
contributed in the aggregate not less than seventy-five percent (75%) of the
Consolidated EBITDA of TGI and its Subsidiaries (and showing the actual
percentage of Consolidated EBITDA such Loan Parties represent), and (b) TGI and
the Domestic Subsidiaries then comprising the Loan Parties directly contributed
in the aggregate not less than ninety five percent (95%) of the Consolidated
EBITDA of TGI and its Domestic Subsidiaries (and showing the actual percentage
of Consolidated EBITDA such Domestic Subsidiaries represent), in each case, for
the most recent Test Period then ended. If a Specified Asset Sale occurred
during the reporting period covered by the compliance certificate, the Borrowers
shall comply with the requirements set forth in the definition of Consolidated
Adjusted EBITDA for purposes of making adjustments to Consolidated EBITDA to
omit the financial performance of the entity or assets sold or disposed of.

8.3.4Notice of Default.

Promptly after any officer of any Borrower has learned of the occurrence of an
Event of Default or Potential Default, a certificate signed by the Chief
Executive Officer, President or Chief Financial Officer of such Borrower setting
forth the details of such Event of Default or Potential Default and, if
applicable, the action which the Borrowers propose to take with respect thereto.

8.3.5Notice of Litigation.

Promptly after the commencement thereof, notice of all actions, suits,
proceedings or investigations before or by any Official Body or any other Person
against any Borrower or Subsidiary of any Borrower which relate to the
Collateral or in the good faith estimation of counsel for the Borrowers could
reasonably be expected to constitute a Material Adverse Change.

8.3.6Certain Events.

Written notice, together with a detailed description, of any of the following
events:

(i)Transfer of Assets.  At least ten (10) Business Days prior thereto, with
respect to any Specified Asset Sale; provided that such notice shall be provided
at least fifteen (15) Business Days prior to any individual sale or transfer of
assets pursuant to such provision the after-tax proceeds of which exceed 2% of
TGI’s consolidated total assets at the start of the fiscal year in which such
sale or transfer occurs;

(ii)Charter Amendments.  Within the time limits set forth in Section 8.2.14, the
amendment to the charter affecting the capital structure of TGI or any of its
Subsidiaries;

NAI-1512846779v6

--------------------------------------------------------------------------------

 

(iii)Event of Default; Waiver or Amendment.  (A) promptly after any officer of
any Borrower has learned of the occurrence of an event of default under, or (B)
at least five (5) Business Days prior to a waiver, amendment or consent under,
in each case of clause (A) and (B), the 2014 Bonds, the 2017 Bonds or the Second
Lien Note Documents, together with a copy of such proposed waiver, amendment or
consent and a description of such event of default, as the case may be;

(iv)Schedules.  Promptly after any change or addition, updates to the
information contained or required to be contained on Schedules: 6.1.2
[Capitalization] and 6.1.3 [Subsidiaries], assuming in each case that each such
Schedule is being delivered as of the date of notice of such change or addition
thereto (rather than as of the Closing Date or prior thereto); and

(v)Change in Law.  Promptly upon the enactment or adoption of any Law which may
result in a Material Adverse Change.

8.3.7Budgets, Forecasts, Other Reports and Information.

The following items:

(i)a rolling thirteen-week cash flow projection, in a form reasonably
satisfactory to the Administrative Agent, which shall include estimates of cash
receipts, cash expenses, accounts receivable, accounts payable and accrued
expenses, no later than the second (2nd) Business Day of each week;

(ii)the annual budget of TGI and its Subsidiaries, to be certified by a
responsible officer of TGI and supplied at the written request of the
Administrative Agent prior to commencement of the applicable fiscal year;

(iii)any reports including management letters submitted to TGI by independent
accountants in connection with any annual, interim or special audit promptly
upon their becoming available to any Borrower;

(iv)any reports, notices or proxy statements generally distributed by TGI to its
stockholders on a date no later than the date supplied to the stockholders;

(v)regular or periodic reports (other than the Forms 10-K and 10-Q which are
addressed in Sections 8.3.1 and 8.3.2 above), including 8-K, registration
statements and prospectuses, filed by TGI with the Securities and Exchange
Commission within five (5) days after such filing;

(vi)a copy of any order, issued by any Official Body in any proceeding to which
TGI or any of its Subsidiaries is a party, and in which the amount in
controversy exceeds $2,500,000 or where injunctive or similar relief is sought,
promptly upon their becoming available to any Borrower; and

NAI-1512846779v6

--------------------------------------------------------------------------------

 

(vii)such other reports and information as the Banks may from time to time
reasonably request.

8.3.8Notices Regarding Plans and Benefit Arrangements.

8.3.8.1Certain Events.

Promptly upon becoming aware of the occurrence thereof, notice (including the
nature of the event and, when known, any action taken or threatened by the
Internal Revenue Service or the PBGC with respect thereto) of:

(i)any Reportable Event with respect to any Borrower or any member of any of its
ERISA Group for which reporting to the PBGC has not been waived involving an
event which could subject any Borrower or any member of its ERISA Group to any
material liability;

(ii)any Prohibited Transaction which could subject any Borrower or any member of
any of its ERISA Group to any material tax or liability in connection with any
Plan, Benefit Arrangement or any trust created thereunder;

(iii)any assertion of material Withdrawal Liability with respect to any
Multiemployer Plan;

(iv)any partial or complete withdrawal from a Multiemployer Plan by any Borrower
or any member of any of its ERISA Group, where such withdrawal is likely to
result in material Withdrawal Liability;

(v)withdrawal by any Borrower or any member of any of its ERISA Group from a
Multiple Employer Plan, which is likely to result in a material liability; or

(vi)any change in the actuarial assumptions or funding methods used for any Plan
(other than interest rate changes required by Financial Standards Board Opinion
No. 87 or ERISA or the Internal Revenue Code), where the effect of such change
is to materially increase or materially reduce the unfunded benefit liability or
obligation to make periodic contributions to such Plan.

8.3.8.2Notices of Involuntary Termination and Annual Reports.

Promptly after receipt thereof, copies of (a) all notices received by any
Borrower or any member of its ERISA Group of the PBGC’s intent to terminate any
Plan administered or maintained by such Borrower or member of its ERISA Group,
or to have a trustee appointed to administer any such Plan; and (b) at the
request of the Administrative Agent or any Bank each annual report (IRS Form
5500 series) and all accompanying schedules, the most recent actuarial reports,
the most recent financial information concerning the financial status of each
Plan administered or maintained by any Borrower or any member of any of their
ERISA Groups, and schedules showing the amounts contributed to each such Plan by
or on behalf of such Borrower or any member of the ERISA Group in which any of
their personnel participate or from which such personnel may derive a benefit,
and each Schedule SB (Actuarial Information) to the annual

NAI-1512846779v6

--------------------------------------------------------------------------------

 

report filed by any Borrower or any member of its ERISA Group with the Internal
Revenue Service with respect to each such Plan.

8.3.8.3Notice of Voluntary Termination.

Promptly upon the filing thereof, copies of any Form 5310 or Form 500, or any
successor or equivalent form to such forms, filed with the Internal Revenue
Service or PBGC in connection with the termination of any Plan which causes any
Borrower or any member of its ERISA Group to have a material liability.

9.DEFAULT

9.1Events of Default.

An Event of Default shall mean the occurrence or existence of any one or more of
the following events or conditions (whatever the reason therefor and whether
voluntary, involuntary or effected by operation of Law):

9.1.1Payments Under Loan Documents.

The Borrowers shall fail to pay when due any principal of any Loan (including
scheduled installments, mandatory prepayments or the payment due at maturity) or
shall fail to pay, for more than two Business Days after the due date thereof,
any interest on any Loan or any fees or any other amount owing hereunder or
under the other Loan Documents;

9.1.2Breach of Warranty.

Any representation or warranty made at any time by any Borrower or any other
Loan Party herein or in any other Loan Document, or in any certificate, other
instrument or statement furnished pursuant to the provisions hereof or thereof,
shall prove to have been false or misleading in any material respect as of the
time it was made or furnished;

9.1.3Refusal to Permit Inspections; Breach of Negative Covenants.

Any Borrower shall default in the observance or performance of any covenant
contained in Section 8.1.1 (with respect to any Borrower), Section 8.1.6,
Section 8.1.9 (with respect to Anti-Terrorism Laws and Anti-Corruption Laws),
Section 8.1.10, Section 8.2 hereof or Sections 5.5 or 5.7(b) of the Guarantee
and Collateral Agreement;

9.1.4Breach of Other Covenants.

Any Borrower or any other Loan Party shall default in the observance or
performance of any other covenant, condition or provision hereof or of any other
Loan Document and such default shall continue unremedied for a period of ten
(10) Business Days after any officer of any Borrower becomes aware of the
occurrence thereof;

NAI-1512846779v6

--------------------------------------------------------------------------------

 

9.1.5Defaults in Other Agreements or Indebtedness.

(i)A default or event of default shall occur at any time under the terms of any
other agreement involving Material Indebtedness, and such default or event of
default consists of the failure to pay (beyond any period of grace permitted
with respect thereto, whether waived or not) any such Material Indebtedness when
due (whether at stated maturity, by acceleration or otherwise) or such default
or event of default permits or causes the acceleration of any such Material
Indebtedness (and such right shall not have been waived) or the termination of
any commitment to lend thereunder, or (ii) without limiting the foregoing, there
occurs and is continuing any event of default giving rise to a right of
acceleration or termination under (a) the Second Lien Note Documents, (b)
[reserved], or (c) the 2014 Bonds or the 2017 Bonds, or (iii) without limiting
the foregoing, the Receivables Facility is terminated prior to maturity as a
result of a breach, default, event of default, or Termination Event (as defined
in the Receivables Purchase Agreement);

9.1.6Final Judgments or Orders.

Any final judgments or orders for the payment of money in excess of
$25,000,000.00 (to the extent not covered by insurance) in the aggregate shall
be entered against any Borrower or any Subsidiary of any Borrower by a court
having jurisdiction in the premises, which judgment is not discharged, vacated,
bonded or stayed pending appeal within a period of forty-five (45) days from the
date of entry;

9.1.7Loan Document Unenforceable.

Any of the Loan Documents shall cease to be legal, valid and binding agreements
enforceable against the party executing the same or such party’s successors and
assigns (as permitted under the Loan Documents) in accordance with the
respective terms thereof or shall in any way be terminated (except in accordance
with its terms) or become or be declared ineffective or inoperative or shall in
any way be challenged or contested by a Loan Party or cease to give or provide
the respective Liens, security interests, rights, titles, interests, remedies,
powers or privileges intended to be created thereby with the priority purported
to be created thereby.  In addition to and without limiting the generality of
the foregoing, (i) any Collateral Document ceases to be valid or effective,
other than in accordance with the terms hereof or of such Collateral Document,
(ii) any Loan Party asserts that any Collateral Document is not a legal, valid
and binding obligation of such Person enforceable in accordance with its terms,
(iii) the security interest or Lien purporting to be created by any of the
Collateral Documents ceases to be or is asserted by any Loan Party not to be a
valid, perfected Lien subject to no Liens (other than Permitted Liens), other
than in accordance with the terms hereof or of such Collateral Document, or is
declared by a court or other Official Body of competent jurisdiction to be void,
voidable or unenforceable against such Person; or (iv) any Collateral Document
is amended, subordinated, terminated or discharged, or any Person is released
from any of its covenants or obligations except to the extent expressly provided
herein or therein;

NAI-1512846779v6

--------------------------------------------------------------------------------

 

9.1.8Uninsured Losses; Proceedings Against Assets.

(i)There shall occur any material uninsured damage to or loss, theft or
destruction of the assets of any Loan Party in excess of $50,000,000.00 in fair
market value, and the same is reasonably expected to result in a Material
Adverse Change, or (ii) the assets of any Loan Party are attached, seized,
levied upon or subjected to a writ or distress warrant and the fair market value
of such assets exceeds $50,000,000.00 and the same is not cured within sixty
(60) days thereafter; or such assets come within the possession of any receiver,
trustee, custodian or assignee for the benefit of creditors and the same is not
cured within sixty (60) days thereafter;

9.1.9Notice of Lien or Assessment.

A notice of Lien or assessment in excess of $25,000,000.00 which is not a
Permitted Lien is filed of record with respect to all or any part of the assets
of any Borrower or any of their Subsidiaries by the United States, or any
department, agency or instrumentality thereof, or by any state, county,
municipal or other governmental agency, including the Pension Benefit Guaranty
Corporation, or if any taxes or debts owing at any time or times hereafter to
any one of these becomes payable and the same is not paid within thirty (30)
days after the same becomes payable (unless such Borrower or such Subsidiary is
contesting the obligation as provided in Section 8.1.2);

9.1.10Insolvency.

Any Loan Party or any Material Subsidiary of any Borrower ceases to be solvent
or admits in writing its inability to pay its debts as they mature;

9.1.11Events Relating to Plans and Benefit Arrangements.

Any of the following occurs: (i) any Reportable Event, which the Administrative
Agent determines in good-faith constitutes grounds for the termination of any
Plan by the PBGC or the appointment of a trustee to administer or liquidate any
Plan, shall have occurred and be continuing; (ii) proceedings shall have been
instituted or other formal action taken to terminate any Plan, or a termination
notice shall have been filed with respect to any Plan; (iii) a trustee shall be
appointed to administer or liquidate any Plan; (iv) the PBGC shall give notice
of its intent to institute proceedings to terminate any Plan or Plans or to
appoint a trustee to administer or liquidate any Plan; (v) any Borrower or any
member of the ERISA Group shall withdraw completely or partially from a
Multiemployer Plan; (vi) any Borrower or any member of its ERISA Group shall
withdraw (or shall be deemed under Section 4062(e) of ERISA to withdraw) from a
Multiple Employer Plan; and, with respect to any of the events specified in (i)
through (vi) above, such occurrence is reasonably likely to result in a Material
Adverse Change;

9.1.12Cessation of Business.

Except as otherwise permitted herein, any Borrower or any Subsidiary of any
Borrower ceases to conduct its business as contemplated or any Borrower is
enjoined, restrained or in any way prevented by court order from conducting all
or any material part of its business and such injunction, restraint or other
preventive order is not dismissed within thirty (30) days

NAI-1512846779v6

--------------------------------------------------------------------------------

 

after the entry thereof; provided that, failure to conduct business for any
period during which operations are required by applicable law to be closed or
are otherwise advised to be closed  in connection with COVID-19 shall not
constitute an Event of Default under this Section 9.1.12;

9.1.13Change of Control.

There occurs an event or series of events by which (i) any “person” or “group”
(as such terms are defined in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder), is or becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under such Exchange Act, except that a Person shall be deemed to have
“beneficial ownership” of all shares that any such Person has the right to
acquire without condition, other than passage of time, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of more than 35% of the total voting power of the then outstanding
voting stock of TGI, or (ii) (A) TGI consolidates with or merges into another
corporation or conveys, transfers or leases all or substantially all of its
properties and assets (determined on a consolidated basis for TGI and its
Subsidiaries taken as a whole) to any Person, or (B) any corporation
consolidates with or merges into any Borrower or a Subsidiary of any Borrower in
a transaction in which the outstanding voting stock of TGI is changed into or
exchanged for cash, securities or other property, other than a transaction
solely between TGI and a Subsidiary of TGI;

9.1.14Involuntary Proceedings.

A proceeding shall have been instituted in a court having jurisdiction in the
premises seeking a decree or order for relief in respect of any Loan Party or
any Material Subsidiary of any Loan Party in an involuntary case under any
applicable bankruptcy, insolvency, reorganization or other similar law now or
hereafter in effect, or for the appointment of a receiver, liquidator, assignee,
custodian, trustee, sequestrator, conservator (or similar official) of any
Borrower or any of its Subsidiaries for any substantial part of its property, or
for the winding-up or liquidation of its affairs, and such proceeding shall
remain undismissed or unstayed and in effect for a period of sixty (60)
consecutive days or such court shall enter a decree or order granting any of the
relief sought in such proceeding; or

9.1.15Voluntary Proceedings.

Any Loan Party or any Material Subsidiary of any Loan Party shall commence a
voluntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, shall consent to the entry of an
order for relief in an involuntary case under any such law, or shall consent to
the appointment or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator, conservator (or other similar official) of
itself or for any substantial part of its property or shall make a general
assignment for the benefit of creditors, or shall fail generally to pay its
debts as they become due, or shall take any action in furtherance of any of the
foregoing.

NAI-1512846779v6

--------------------------------------------------------------------------------

 

9.2Consequences of Event of Default.

9.2.1Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.  

If an Event of Default specified under subsections 9.1.1 through 9.1.13 of
Section 9.1 shall occur and be continuing, the Banks and the Issuing Bank shall
be under no further obligation to make Loans or issue Letters of Credit, as the
case may be, and the Administrative Agent may, and, upon the request of the
Required Banks, shall (i) by written notice to TGI, as agent for the Borrowers,
declare the unpaid principal amount of the Obligations then outstanding and all
interest accrued thereon, any unpaid fees and all other Indebtedness of the
Borrowers to the Banks hereunder to be forthwith due and payable, and the same
shall thereupon become and be immediately due and payable to the Administrative
Agent for the benefit of each Bank without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived, and (ii)
require the Borrowers to, and the Borrowers shall thereupon, deposit in a
non-interest bearing account with the Administrative Agent, as cash collateral
for its Obligations under the Loan Documents, an amount equal to the maximum
amount currently or at any time thereafter available to be drawn on all
outstanding Letters of Credit, and the Borrowers, individually and collectively,
hereby pledge to the Administrative Agent and the Banks, and grant to the
Administrative Agent and the Banks a security interest in, all such cash as
security for such Obligations.  Upon the curing of all existing Events of
Default to the satisfaction of the Required Banks, the Administrative Agent
shall return such cash collateral to the Borrowers; and

9.2.2Bankruptcy, Insolvency or Reorganization Proceedings.

If an Event of Default specified under subsections 9.1.14 or 9.1.15 of
Section 9.1 shall occur and be continuing, the Banks shall be under no further
obligations to make Loans hereunder and the Issuing Bank shall be under no
obligation to issue Letters of Credit and the unpaid principal amount of the
Obligations then outstanding and all interest accrued thereon, any unpaid fees
and all other Indebtedness of the Borrowers to the Banks hereunder shall be
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which are hereby expressly waived; and

9.2.3Set-off.

If an Event of Default shall occur and be continuing, any Bank or Issuing Bank
to whom any Obligation is owed by any Borrower hereunder or under any other Loan
Document or any Participant of such Bank which has agreed in writing to be bound
by the provisions of Section 5.2 and 10.13 and any branch, Subsidiary or
Affiliate of such Bank or Participant anywhere in the world shall have the
right, in addition to all other rights and remedies available to it, without
notice to the Borrowers, to set-off against and apply to the then unpaid balance
of all the Loans and all other Obligations of any such Borrower hereunder or
under any other Loan Document any debt owing to, and any other funds held in any
manner for the account of, any such Borrower by such Bank, Issuing Bank or
Participant or by such branch, Subsidiary or Affiliate, including all funds in
all deposit accounts (whether time or demand, general or special, provisionally
credited or finally credited, or otherwise) now or hereafter maintained by any

NAI-1512846779v6

--------------------------------------------------------------------------------

 

Borrower for its own account (but not including funds held in custodian or trust
accounts) with such Bank, Issuing Bank or Participant or such branch, Subsidiary
or Affiliate.  Such right shall exist whether or not any Bank, Issuing Bank or
the Administrative Agent shall have made any demand under this Agreement or any
other Loan Document, whether or not such debt owing to or funds held for the
account of such Borrower is or are matured or unmatured and regardless of the
existence or adequacy of any Guaranty or any other security, right or remedy
available to any Bank, Issuing Bank or the Administrative Agent; and

9.2.4Suits, Actions, Proceedings.

If an Event of Default shall occur and be continuing, and whether or not the
Administrative Agent shall have accelerated the maturity of Loans to the
Borrowers pursuant to any of the foregoing provisions of this Section 9.2, the
Administrative Agent may proceed to protect and enforce its rights by suit in
equity, action at law and/or other appropriate proceeding, whether for the
specific performance of any covenant or agreement contained in this Agreement or
the other Loan Documents, including as permitted by applicable Law the obtaining
of the ex parte appointment of a receiver, and, if such amount shall have become
due, by declaration or otherwise, proceed to enforce the payment thereof or any
other legal or equitable right of the Administrative Agent; and

9.2.5Application of Proceeds; Collateral Sharing.

9.2.5.1Application of Proceeds.

From and after the date on which the Administrative Agent has taken any action
pursuant to this Section 9.2, and until all Obligations of the Borrowers have
been Paid in Full, any and all proceeds received by the Administrative Agent
from any sale or other disposition of the Collateral, or any part thereof, or on
account of the exercise of other remedies by the Administrative Agent, shall be
applied as described in Section 6.5 of the Guarantee and Collateral Agreement.

Notwithstanding anything to the contrary in this Section 9.2.5, no Swap
Obligations of any Non-Qualifying Party shall be paid with amounts received from
such Non-Qualifying Party under its Guaranty (including sums received as a
result of the exercise of remedies with respect to such Guaranty) or from the
proceeds of such Non-Qualifying Party’s Collateral if such Swap Obligations
would constitute Excluded Hedge Liabilities; provided, however, that to the
extent possible appropriate adjustments shall be made with respect to payments
and/or the proceeds of Collateral from other Loan Parties that are Eligible
Contract Participants with respect to such Swap Obligations to preserve the
allocation to Obligations otherwise set forth above in this Section.

9.2.5.2Collateral Sharing.

All Liens granted under the Collateral Documents and any other Loan Document
shall secure ratably and on a pari passu basis (i) the Obligations in favor of
the Administrative Agent and the Banks hereunder and (ii) the Obligations
incurred by any of the Loan Parties (a) under any Bank-Provided Hedge or any
Bank-Provided Foreign Currency Hedge, in each case, in favor of (1) any Person
which at the time it provided such Bank-Provided Hedge or such

NAI-1512846779v6

--------------------------------------------------------------------------------

 

Bank-Provided Foreign Currency Hedge, was a Bank (or an Affiliate thereof), or
(b) in favor of a Bank (or any Affiliate of any Bank) which provides an Other
Bank-Provided Financial Service Product (collectively such Persons described in
clauses (a) and (b), the “IRH Providers”).  The Administrative Agent under the
Collateral Documents shall be deemed to serve as the collateral agent (the
“Collateral Agent”) for the IRH Providers and the Banks hereunder; provided that
the Collateral Agent shall comply with the instructions and directions of the
Administrative Agent (or the Banks under this Agreement to the extent that this
Agreement or any other Loan Document empowers the Banks to direct the
Administrative Agent), as to all matters relating to the Collateral, including
the maintenance and disposition thereof.  No IRH Provider (except in its
capacity as a Bank hereunder) shall be entitled or have the power to direct or
instruct the Collateral Agent on any such matters or to control or direct in any
manner the maintenance or disposition of the Collateral.

9.2.5.3Notice of Sale.

Any notice required to be given by the Administrative Agent of a sale, lease, or
other disposition of the Collateral or any other intended action by the
Administrative Agent, if given ten (10) days prior to such proposed action,
shall constitute commercially reasonable and fair notice thereof to the
applicable Loan Parties.

10.THE ADMINISTRATIVE AGENT

10.1Appointment.

Each Bank and Issuing Bank hereby irrevocably designates, appoints and
authorizes PNC Bank to act as Administrative Agent for such Bank under this
Agreement to execute and deliver or accept on behalf of each of the Banks the
other Loan Documents and each Bank hereby agrees to be bound by the terms
thereof.  Each Bank and Issuing Bank hereby irrevocably authorizes, and each
holder of any Note by the acceptance of a Note shall be deemed irrevocably to
authorize, the Administrative Agent to take such action on its behalf under the
provisions of this Agreement and the other Loan Documents and any other
instruments and agreements referred to herein, and to exercise such powers and
to perform such duties hereunder as are specifically delegated to or required of
the Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto.  PNC Bank agrees to act as the Administrative
Agent on behalf of the Banks to the extent provided in this
Agreement.  Furthermore, JPMorgan Chase Bank, N.A., Citizens Bank, N.A. and MUFG
Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, LTD.), shall be named
Syndication Agents, and Fifth Third Bank, Barclays Bank PLC, Bank of America,
N.A. and Santander Bank, N.A. shall be named Documentation Agents, though none
shall have any duties in connection with this Agreement or have by reason of
this Agreement a fiduciary or trust relationship in respect of any Bank.

10.2Delegation of Duties.

The Administrative Agent may perform any of its duties hereunder by or through
agents or employees (provided such delegation does not constitute a
relinquishment of its duties as Administrative Agent) and, subject to Sections
10.5 and 10.6, shall be entitled to engage and pay

NAI-1512846779v6

--------------------------------------------------------------------------------

 

for the advice or services of any attorneys, accountants or other experts
concerning all matters pertaining to its duties hereunder and to rely upon any
advice so obtained.

10.3Nature of Duties; Independent Credit Investigation.

The Administrative Agent shall have no duties or responsibilities except those
expressly set forth in this Agreement and no implied covenants, functions,
responsibilities, duties, obligations, or liabilities shall be read into this
Agreement or otherwise exist.  The duties of the Administrative Agent shall be
mechanical and administrative in nature; the Administrative Agent shall not have
by reason of this Agreement a fiduciary or trust relationship in respect of any
Bank; and nothing in this Agreement, expressed or implied, is intended to or
shall be so construed as to impose upon the Administrative Agent any obligations
in respect of this Agreement except as expressly set forth herein.  Each Bank
expressly acknowledges (i) that the Administrative Agent has not made any
representations or warranties to it and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of any Borrower, shall be
deemed to constitute any representation or warranty by the Administrative Agent
to any Bank; (ii) that it has made and will continue to make, without reliance
upon the Administrative Agent, its own independent investigation of the
financial condition and affairs and its own appraisal of the creditworthiness of
the Borrowers in connection with this Agreement and the making and continuance
of the Loans hereunder; and (iii) except as expressly provided herein, that the
Administrative Agent shall have no duty or responsibility, either initially or
on a continuing basis, to provide any Bank with any credit or other information
with respect thereto, whether coming into its possession before the making of
any Loan or at any time or times thereafter.

10.4Actions in Discretion of Administrative Agent; Instructions from the Banks.

The Administrative Agent agrees, upon the written request of the Required Banks,
to take or refrain from taking any action of the type specified as being within
the Administrative Agent’s rights, powers or discretion herein (other than the
Administrative Agent’s right to approve an extension of the Expiration Date
under Section 11.1.1), provided that the Administrative Agent shall not be
required to take any action which exposes the Administrative Agent to personal
liability or which is contrary to this Agreement or any other Loan Document or
applicable Law.  In the absence of a request by the Required Banks, the
Administrative Agent shall have authority, in its sole discretion, to take or
not to take any such action, unless this Agreement specifically requires the
consent of the Required Banks or all of the Banks.  Any action taken or failure
to act pursuant to such instructions or discretion shall be binding on the
Banks, subject to Section 10.6.  Subject to the provisions of Section 10.6, no
Bank shall have any right of action whatsoever against the Administrative Agent
as a result of the Administrative Agent acting or refraining from acting
hereunder in accordance with the instructions of the Required Banks, or in the
absence of such instructions, in the absolute discretion of the Administrative
Agent.

10.5Reimbursement and Indemnification of Administrative Agent by the Borrowers.

The Borrowers, jointly and severally, unconditionally agree to pay or reimburse
the Administrative Agent and save the Administrative Agent harmless against (a)
liability for the payment of all reasonable and actual out-of-pocket costs,
expenses and disbursements, including fees and expenses of counsel (including
any professionals engaged by such counsel in

NAI-1512846779v6

--------------------------------------------------------------------------------

 

connection with such representation), appraisers and environmental consultants,
incurred by the Administrative Agent (i) in connection with the development,
negotiation, preparation, printing, execution, administration, syndication,
interpretation and performance of this Agreement and the other Loan Documents,
(ii) relating to any requested amendments, waivers or consents pursuant to the
provisions hereof, (iii) in connection with the enforcement of this Agreement or
any other Loan Document or collection of amounts due hereunder or thereunder or
the proof and allowability of any claim arising under this Agreement or any
other Loan Document, whether in bankruptcy or receivership proceedings or
otherwise, and (iv) in any workout, restructuring or in connection with the
protection, preservation, exercise or enforcement of any of the terms hereof or
of any rights hereunder or under any other Loan Document or in connection with
any foreclosure, collection or bankruptcy proceedings, and (b) all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against the Administrative Agent, in its capacity as
such, in any way relating to or arising out of this Agreement or any other Loan
Documents or any action taken or omitted by the Administrative Agent hereunder
or thereunder, provided that the Borrowers shall not be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements if the same results from the
Administrative Agent’s gross negligence or willful misconduct, or if TGI, as
agent for the Borrowers, was not given notice of the subject claim and the
opportunity to participate in the defense thereof, at its expense (except that
the Borrowers shall remain liable to the extent such failure to give notice does
not result in a loss to the Borrowers), or if the same results from a compromise
or settlement agreement entered into without the consent of TGI, as agent for
the Borrowers, which shall not be unreasonably withheld.  In addition, the
Borrowers, jointly and severally, agree to reimburse and pay all reasonable
out-of-pocket expenses of the Administrative Agent’s regular employees and
agents engaged periodically to perform audits of any Borrower’s books, records
and business properties, provided that, so long as no Event of Default exists,
the Borrowers shall not be obligated to pay for more than one such audit per
year.  The indemnifications set forth herein shall be in addition to the
indemnifications elsewhere set forth in this Agreement.  The provisions of this
Section shall survive and continue after repayment of the Obligations and
termination of this Agreement.

10.6Exculpatory Provisions.

Neither the Administrative Agent nor any of its directors, officers, employees,
agents, attorneys or Affiliates shall (a) be liable to any Bank or Issuing Bank
for any action taken or omitted to be taken by it or them hereunder, or in
connection herewith including pursuant to any Loan Document, unless caused by
its or their own gross negligence or willful misconduct, (b) be responsible in
any manner to any of the Banks or Issuing Banks for the effectiveness,
enforceability, genuineness, validity or the due execution of this Agreement or
any other Loan Documents or for any recital, representation, warranty, document,
certificate, report or statement herein or made or furnished under or in
connection with this Agreement or any other Loan Documents, or (c) be under any
obligation to any of the Banks or Issuing Banks to ascertain or to inquire as to
the performance or observance of any of the terms, covenants or conditions
hereof or thereof on the part of any Borrower, or the financial condition of any
Borrower, or the existence or possible existence of any Event of Default or
Potential Default.  Neither the Administrative Agent nor any Bank, nor any
Issuing Bank, nor any of their respective directors, officers, employees,
agents, or Affiliates shall be liable to any Borrower for consequential

NAI-1512846779v6

--------------------------------------------------------------------------------

 

damages resulting from any breach of contract in connection with the
negotiation, documentation, administration or collection of the Loans or any of
the Loan Documents.

10.7Reimbursement and Indemnification of Administrative Agent by Banks.

Each Bank agrees to reimburse and indemnify the Administrative Agent (to the
extent not reimbursed by the Borrowers and without limiting the Obligation of
the Borrowers to do so) in proportion to its Ratable Share from and against all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against the Administrative Agent, in its
capacity as such, in any way relating to or arising out of this Agreement or any
other Loan Documents or any action taken or omitted by the Administrative Agent
hereunder or thereunder, provided that no Bank shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements (a) if the same results from
the Administrative Agent’s gross negligence or willful misconduct, or (b) if
such Bank was not given notice of the subject claim and the opportunity to
participate in the defense thereof, at its expense (except that such Bank shall
remain liable to the extent such failure to give notice does not result in a
loss to the Bank), or (c) if the same results from a compromise and settlement
agreement entered into without the consent of such Bank, which shall not be
unreasonably withheld.  In addition, each Bank agrees promptly upon demand to
reimburse the Administrative Agent (to the extent not reimbursed by the
Borrowers and without limiting the Obligation of the Borrowers to do so) in
proportion to its Ratable Share for all amounts due and payable by the Borrowers
to the Administrative Agent in connection with the Administrative Agent’s
periodic audit of any Borrower’s books, records and business properties.

10.8Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon any writing, telegram,
telex or teletype message, resolution, notice, consent, certificate, letter,
cablegram, statement, order or other document or conversation by telephone or
otherwise believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon the advice and opinions of
counsel and other professional advisers selected by the Administrative
Agent.  The Administrative Agent shall be fully justified in failing or refusing
to take any action hereunder unless it shall first be indemnified to its
satisfaction by the Banks against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action.

10.9Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Potential Default or Event of Default unless the
Administrative Agent has received written notice from a Bank or TGI referring to
this Agreement, describing such Potential Default or Event of Default and
stating that such notice is a “notice of default.”

10.10Notices.

The Administrative Agent shall promptly send to each Bank a copy of all notices
received from TGI, as agent for the Borrowers, pursuant to the provisions of
this Agreement or

NAI-1512846779v6

--------------------------------------------------------------------------------

 

the other Loan Documents promptly upon receipt thereof.  The Administrative
Agent shall promptly notify TGI, as agent for the Borrowers, and the other Banks
of each change in the Base Rate and the effective date thereof.

10.11Banks in Their Individual Capacities.

With respect to its Revolving Credit Commitments and the Revolving Credit Loans
made by it, the Administrative Agent shall have the same rights and powers
hereunder as any other Bank and may exercise the same as though it were not the
Administrative Agent, and the term “Banks” shall, unless the context otherwise
indicates, include the Administrative Agent in its individual capacity.  PNC
Bank and its Affiliates and each of the Banks and their respective Affiliates
may, without liability to account, except as prohibited herein, make loans to,
accept deposits from, discount drafts for, act as trustee under indentures of,
and generally engage in any kind of banking or trust business with, any Borrower
and their Affiliates, in the case of the Administrative Agent, as though it were
not acting as Administrative Agent hereunder and in the case of each Bank, as
though such Bank were not a Bank hereunder.

10.12Disqualified Institutions.

The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Institutions.  Without limiting
the generality of the foregoing, the Administrative Agent shall not (x) be
obligated to ascertain, monitor or inquire as to whether any Bank or Participant
or prospective Bank or Participant is a Disqualified Institution or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans, or disclosure of confidential information, to any Disqualified
Institution.  Upon request by any Bank to the Borrowers, the Borrowers shall
provide such Bank with a copy of the notices setting forth the Disqualified
Institutions.

10.13Equalization of Banks.

The Banks and the Participants agree among themselves that, with respect to all
amounts received by any Bank or any such Participant for application on any
Obligation hereunder or under any other Loan Document or under any such
participation, whether received by voluntary payment, by realization upon
security, by the exercise of the right of set-off or banker’s lien, by
counterclaim or by any other non-pro rata source, equitable adjustment will be
made in the manner stated in the following sentence so that, in effect, all such
excess amounts will be shared ratably among the Banks and such Participant in
proportion to their interests in payments under the Loan Documents, except as
otherwise provided in Sections 4.5.2, 5.4.2, or 5.5.1.  The Banks or any such
Participant receiving any such amount shall purchase for cash from each of the
other Banks an interest in such Bank’s Loans in such amount as shall result in a
ratable participation by the Banks and each such Participant in the aggregate
unpaid amount under the Loan Documents, provided that if all or any portion of
such excess amount is thereafter recovered from the Bank or the Participant
making such purchase, such purchase shall be rescinded and the purchase price
restored to the extent of such recovery, together with interest or other
amounts, if any, required by law (including court order) to be paid by the Bank
or the Participant making

NAI-1512846779v6

--------------------------------------------------------------------------------

 

such purchase.  Notwithstanding the foregoing, no payments received from a
Foreign Borrower shall be used to satisfy obligations of a Domestic Borrower.

10.14Successor Administrative Agent.

The Administrative Agent may resign as Administrative Agent by giving not less
than thirty (30) days’ prior written notice to TGI, as agent for the
Borrowers.  If the Administrative Agent shall resign under this Agreement, then
either (a) the Required Banks shall appoint from among the Banks a successor
agent for the Banks, subject (provided that there does not exist an Event of
Default) to the consent of TGI, as agent for the Borrowers, such consent not to
be unreasonably withheld, or (b) if a successor agent shall not be so appointed
and approved within the thirty (30) day period following the Administrative
Agent’s notice to the Banks of its resignation, then the Administrative Agent
shall appoint, with the consent (provided that there does not exist an Event of
Default) of TGI, as agent for the Borrowers, such consent not to be unreasonably
withheld, a successor agent who shall serve as Administrative Agent until such
time as the Required Banks appoint and (provided that there does not exist an
Event of Default) TGI, as agent for the Borrowers consents to the appointment of
a successor agent; provided that, in either case, in no event shall any such
successor Administrative Agent be a Defaulting Bank or Disqualified
Institution.  Upon its appointment pursuant to either clause (a) or (b) above,
such successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent, effective upon its appointment, and the former Administrative
Agent’s rights, powers and duties as Administrative Agent (and as the Issuing
Bank and as lender of Swing Loans) shall be terminated without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement.  After the resignation of any Administrative
Agent hereunder, the provisions of this Article 10 shall inure to the benefit of
such former Administrative Agent and such former Administrative Agent shall not
by reason of such resignation be deemed to be released from liability for any
actions taken or not taken by it while it was an Administrative Agent under this
Agreement.

10.15Administrative Agent’s Fee.

The Borrowers shall pay to the Administrative Agent a nonrefundable fee (the
“Administrative Agent’s Fee”) under the terms of a letter (the “Administrative
Agent’s Letter”) between TGI, as agent for the Borrowers, and Administrative
Agent, as amended from time to time.

10.16Availability of Funds.

Unless the Administrative Agent shall have been notified by a Bank prior to the
date and time upon which a Loan is to be made that such Bank does not intend to
make available to the Administrative Agent such Bank’s portion of such Loan, the
Administrative Agent may assume that such Bank has made or will make such
proceeds available to the Administrative Agent on such date and the
Administrative Agent may, in reliance upon such assumption (but shall not be
required to), make available to the Borrowers a corresponding amount in the
applicable currency.  If such corresponding amount is not in fact made available
to the Administrative Agent by such Bank in the applicable currency, the
Administrative Agent shall be entitled to recover such

NAI-1512846779v6

--------------------------------------------------------------------------------

 

amount on demand from such Bank (or, if such Bank fails to pay such amount
forthwith upon such demand, then from TGI, as agent for the Borrowers) together
with interest thereon, in respect of each day during the period commencing on
the date such amount was made available to the Borrowers and ending on the date
the Administrative Agent recovers such amount, at a rate per annum equal to the
applicable interest rate in respect of the Loan.

10.17Calculations.

In the absence of gross negligence or willful misconduct, the Administrative
Agent shall not be liable for any error in computing the amount payable to any
Bank or Issuing Bank whether in respect of the Loans, fees or any other amounts
due to the Banks or Issuing Banks under this Agreement.  In the event an error
in computing any amount payable to any Bank is made, the Administrative Agent,
the Borrowers and each affected Bank shall, forthwith upon discovery of such
error, make such adjustments as shall be required to correct such error, and any
compensation therefor will be calculated at the Federal Funds Effective Rate.

10.18No Reliance on Administrative Agent’s Customer Identification Program.

Each Bank and Issuing Bank acknowledges and agrees that neither such Bank,
Issuing Bank, nor any of its Affiliates, Participants or assignees, may rely on
the Administrative Agent to carry out such Bank’s, Issuing Bank’s, Affiliate’s,
Participant’s or assignee’s customer identification program, or other
obligations required or imposed under or pursuant to the USA Patriot Act or the
regulations thereunder, including the regulations contained in 31 CFR 103.121
(as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with any of the Loan Parties, their Affiliates or
their agents, the Loan Documents or the transactions hereunder or contemplated
hereby: (1) any identity verification procedures, (2) any recordkeeping, (3)
comparisons with government lists, (4) customer notices or (5) other procedures
required under the CIP Regulations or such other Laws.

10.19Beneficiaries.

Except as expressly provided herein, the provisions of this Article 10 are
solely for the benefit of the Administrative Agent and the Banks, and the
Borrowers shall not have any rights to rely on or enforce any of the provisions
hereof.  In performing its functions and duties under this Agreement, the
Administrative Agent shall act solely as agent of the Banks and does not assume
and shall not be deemed to have assumed any obligation toward or relationship of
agency or trust with or for any Borrower.

10.20Authorization to Release Collateral and Guarantors.

In the event that any Loan Party conveys, sells, leases, assigns, transfers or
otherwise disposes of all or any portion of any of the Capital Stock or assets
of any Subsidiary to a Person that is not (and is not required to become) a
Domestic Loan Party in a transaction permitted under Section 8.2.4(viii),
Section 8.2.7 [Disposition of Assets] or 8.2.6 [Liquidations, Mergers,
Consolidations, Acquisitions], any Liens created by any Loan Document on such
Capital Stock or assets so disposed of shall be automatically released and the
Administrative Agent shall promptly (and the Banks hereby authorize the
Administrative Agent to) take such action and

NAI-1512846779v6

--------------------------------------------------------------------------------

 

execute any such documents as may be reasonably requested by TGI (and at TGI’s
expense) to release (or release or subordinate on terms acceptable to the
Administrative Agent in the case of the sale and leaseback of equipment,
provided the Loan Parties are in compliance with Section 8.2.1(i)(g)) any Liens
created by any Loan Document on such Capital Stock or assets so disposed of,
and, in the case of a disposition of the Capital Stock of any Subsidiary Loan
Party in a transaction permitted by Sections 8.2.7 [Disposition of Assets or
Subsidiaries] and 8.2.6 [Liquidations, Mergers, Consolidations, Acquisitions]
and as a result of which such Subsidiary Loan Party would cease to be a
Subsidiary, such Subsidiary Loan Party’s obligations under the Loan Documents
shall be automatically terminated and the Administrative Agent shall promptly
(and each Bank hereby authorizes the Administrative Agent to) take such action
and execute such documents as may be reasonably requested by TGI (at TGI’s
expense) to terminate such Subsidiary Loan Party’s obligations under the Loan
Documents.  In addition, the Administrative Agent agrees to take such actions as
are reasonably requested by TGI and at TGI’s expense to terminate the Liens and
security interests created by the Loan Documents when all the Obligations are
Paid In Full.

10.21Certain ERISA Matters.

(a)Each Banks (x) represents and warrants, as of the date such Person became a
Bank party hereto, to, and (y) covenants, from the date such Person became a
Bank party hereto to the date such Person ceases being a Bank party hereto, for
the benefit of, the Administrative Agent and not, for the avoidance of doubt, to
or for the benefit of the Borrowers or any other Loan Party, that at least one
of the following is and will be true:

(i) such Bank is not using “plan assets” (within the meaning of Section 3(42) of
ERISA or otherwise) of one or more Benefit Plans with respect to such Bank’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments or this Agreement,

(ii)

the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Bank’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)

(A) such Bank is an investment fund managed by a “Qualified Professional Asset
Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Bank
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Bank,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Bank’s

NAI-1512846779v6

--------------------------------------------------------------------------------

 

entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement, or

(iv)

such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Bank.

(b)

In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Bank or (2) a Bank has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Bank further (x) represents and warrants,
as of the date such Person became a Bank party hereto, to, and (y) covenants,
from the date such Person became a Bank party hereto to the date such Person
ceases being a Bank party hereto, for the benefit of, the Administrative Agent
and not, for the avoidance of doubt, to or for the benefit of the Borrowers or
any other Loan Party, that the Administrative Agent is not a fiduciary with
respect to the assets of such Bank involved in such Bank’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any other Loan Document or any documents related hereto or thereto).

11.MISCELLANEOUS

11.1Modifications, Amendments or Waivers.

With the written consent of the Required Banks, the Administrative Agent, acting
on behalf of all the Banks, and the Borrowers may from time to time enter into
written agreements amending or changing any provision of this Agreement or any
other Loan Document or the rights of the Banks or the Borrowers hereunder or
thereunder, or may grant written waivers or consents to a departure from the due
performance of the Obligations of the Borrowers hereunder or thereunder.  Any
such agreement, waiver or consent made with such written consent shall be
effective to bind all the Banks and the Borrowers; provided that, no agreement,
waiver or consent may be made which will:

11.1.1Increase of Commitment; Extension of Expiration Date.

Increase the aggregate amount of Revolving Credit Commitments of the Banks
(except pursuant to Section 2.1.2 [Right to Increase Commitments]) without the
consent of all Banks; increase the amount of the Revolving Credit Commitment of
any Bank (including pursuant to Section 2.1.2 [Right to Increase Commitments])
without the consent of such Bank; or extend the Expiration Date without the
consent of the Administrative Agent and each Bank directly affected thereby;

11.1.2Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment.

Whether or not any Loans are outstanding, extend the time for payment of
principal or interest (other than to waive any default rate interest or default
rate Letter of Credit Fees) of any Loan, the Commitment Fee or any other fee
payable to any Bank, or reduce the principal amount of or the rate of interest
borne by any Loan or reduce the Commitment Fee or

NAI-1512846779v6

--------------------------------------------------------------------------------

 

any other fee payable to any Bank, or otherwise affect the terms of payment of
the principal of or interest (other than to waive any default rate interest or
default rate Letter of Credit Fees) of any Loan, the Commitment Fee or any other
fee payable to any Bank without the consent of each Bank directly affected
thereby;

11.1.3Miscellaneous.

Amend Sections 5.2 [Pro Rata Treatment of Banks], 10.6 [Exculpatory Provisions],
10.13 [Equalization of Banks], 11.20(viii) [Joinder of Borrowers and Guarantors]
or this Section 11.1, alter any provision regarding the pro rata treatment of
the Banks, change the definition of Required Banks, or change any requirement
providing for the Banks or the Required Banks to authorize the taking of any
action hereunder without the consent of all of the Banks; and

11.1.4Release of Guarantor or Collateral.

Release all or substantially all of the Collateral (other than as provided
herein or as appropriate in connection with one or more transactions permitted
hereunder) or release all or substantially all of the value of the guarantees
provided by the Guarantors (other than as provided herein or as appropriate with
transactions permitted hereunder) without the consent of all the
Banks.  Notwithstanding the foregoing, the Banks hereby authorize the
Administrative Agent to take all actions necessary related to the automatic
release of the Liens on the Collateral or the automatic termination of a
Subsidiary Loan Party’s obligations under the Loan Documents to the extent
expressly permitted by Section 10.20.

Notwithstanding any of the foregoing, no agreement, waiver or consent which
would modify the interests, rights or obligations of the (i) Administrative
Agent in its capacity as Administrative Agent or the provider of the Swing Loans
shall be effective without the written consent of the Administrative Agent or
(ii) Issuing Bank in its capacity as the issuer of Letters of Credit shall be
effective without the written consent of such Issuing Bank.

Notwithstanding anything to the contrary herein, no Defaulting Bank shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
other than with respect to any amendments, waivers or consents which require the
approval of all of the Banks pursuant to Sections 11.1.1 through 11.1.4 above;
provided however, no Defaulting Bank shall have any right to approve or
disapprove any amendment, waiver or consent which increases the aggregate
Commitment of the Banks (other than such Defaulting Bank’s Commitment) or
extends the Expiration Date (except in the case of the Commitment or Loans of
such Defaulting Bank). Any waiver, amendment or modification requiring the
consent of all Banks or each affected Bank which affects such Defaulting Bank
differently than other affected Banks shall require the consent of such
Defaulting Bank.

11.2No Implied Waivers; Cumulative Remedies; Writing Required.

No course of dealing and no delay or failure of the Administrative Agent or any
Bank in exercising any right, power, remedy or privilege under this Agreement or
any other Loan Document shall affect any other or future exercise thereof or
operate as a waiver thereof, nor shall any single or partial exercise thereof or
any abandonment or discontinuance of steps to

NAI-1512846779v6

--------------------------------------------------------------------------------

 

enforce such a right, power, remedy or privilege preclude any further exercise
thereof or of any other right, power, remedy or privilege.  The rights and
remedies of the Administrative Agent and the Banks under this Agreement and any
other Loan Documents are cumulative and not exclusive of any rights or remedies
which they would otherwise have.  Any waiver, permit, consent or approval of any
kind or character on the part of any Bank of any breach or default under this
Agreement or any such waiver of any provision or condition of this Agreement
must be in writing and shall be effective only to the extent specifically set
forth in such writing.

11.3Reimbursement and Indemnification of Banks by the Borrowers; Taxes.

The Borrowers agree, jointly and severally, unconditionally upon demand to pay
or reimburse to each Bank (other than the Administrative Agent, as to which the
Borrowers’ Obligations are set forth in Section 10.5) and to save such Bank
harmless against (i) liability for the payment of all reasonable and actual
out-of-pocket costs, expenses and disbursements (including fees and expenses of
outside counsel (including any professionals engaged by such outside counsel in
connection with such representation) for each Bank except with respect to (a)
and (b) below), incurred by such Bank (a) in connection with the administration
and interpretation of this Agreement, and other instruments and documents to be
delivered hereunder, (b) relating to any amendments, waivers or consents
pursuant to the provisions hereof, (c) in connection with the enforcement of
this Agreement or any other Loan Document, or collection of amounts due
hereunder or thereunder or the proof and allowability of any claim arising under
this Agreement or any other Loan Document, whether in bankruptcy or receivership
proceedings or otherwise, and (d) in any workout, restructuring or in connection
with the protection, preservation, exercise or enforcement of any of the terms
hereof or of any rights hereunder or under any other Loan Document or in
connection with any foreclosure, collection or bankruptcy proceedings, or (ii)
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by or asserted against such Bank, in its capacity as
such, in any way relating to or arising out of this Agreement or any other Loan
Documents or any action taken or omitted by such Bank hereunder or thereunder;
provided that the Borrowers shall not be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements (A) if the same results from such Bank’s gross
negligence or willful misconduct, or (B) if TGI, as agent for the Borrowers, was
not given notice of the subject claim and the opportunity to participate in the
defense thereof, at its expense (except that the Borrowers shall remain liable
to the extent such failure to give notice does not result in a loss to the
Borrowers), or (C) if the same results from a compromise or settlement agreement
entered into without the consent of TGI, as agent for the Borrowers, which shall
not be unreasonably withheld.  The Banks will attempt to minimize the fees and
expenses of legal counsel for the Banks which are subject to reimbursement by
the Borrowers hereunder by considering the usage of one law firm to represent
the Banks and the Administrative Agent if appropriate under the
circumstances.  The Borrowers agree unconditionally to pay all stamp, document,
transfer, recording or filing taxes or fees and similar impositions now or
hereafter determined by the Administrative Agent or any Bank to be payable in
connection with this Agreement or any other Loan Document, and the Borrowers
agree unconditionally to save the Administrative Agent and the Banks harmless
from and against any and all present or future claims, liabilities or losses
with respect to or resulting from any omission to pay or delay in paying any
such taxes, fees or impositions.  To the fullest extent permitted by applicable
law, no Loan party shall assert, and

NAI-1512846779v6

--------------------------------------------------------------------------------

 

each Loan party hereby waives, any claim against any Bank, on the theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Documents or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof.  The indemnifications set forth herein shall
be in addition to the indemnifications elsewhere set forth in this
Agreement.  The provisions of this Section shall survive and continue after
repayment of the Obligations and termination of this Agreement.

11.4Holidays.

Whenever payment of a Loan to be made or taken hereunder shall be due on a day
which is not a Business Day such payment shall be due on the next Business Day
and such extension of time shall be included in computing interest and fees,
except that the Loans shall be due on the Business Day preceding the Expiration
Date if the Expiration Date is not a Business Day.  Whenever any payment or
action to be made or taken hereunder (other than payment of the Loans) shall be
stated to be due on a day which is not a business Day, such payment or action
shall be made or taken on the next Business Day (except as provided in Section
4.3 with respect to Interest Periods under the Euro-Rate Option), and such
extension of time shall not be included in computing interest or fees, if any,
in connection with such payment or action.

11.5Funding by Branch, Subsidiary or Affiliate.

11.5.1Notional Funding.

Each Bank shall have the right from time to time, without notice to any
Borrower, to deem any branch, Subsidiary or Affiliate (which for the purposes of
this Section 11.5 shall mean any corporation or association which is directly or
indirectly controlled by or is under direct or indirect common control with any
corporation or association which directly or indirectly controls such Bank) of
such Bank to have made, maintained or funded any Loan to which the Euro-Rate
Option applies at any time, provided that immediately following (on the
assumption that a payment were then due from the Borrowers to such other
office), and as a result of such change, the Borrowers would not be under any
greater financial obligation pursuant to Section 5.5 than they would have been
in the absence of such change.  Notional funding offices may be selected by each
Bank without regard to the Bank’s actual methods of making, maintaining or
funding the Loans or any sources of funding actually used by or available to
such Bank.

11.5.2Actual Funding.

Each Bank shall have the right from time to time to make or maintain any Loan by
arranging for a branch, Subsidiary or Affiliate of such Bank to make or maintain
such Loan subject to the last sentence of this Section 11.5.2.  If any Bank
causes a branch, Subsidiary or Affiliate to make or maintain any part of the
Loans hereunder, all terms and conditions of this Agreement shall, except where
the context clearly requires otherwise, be applicable to such part of the Loans
to the same extent as if such Loans were made or maintained by such Bank, but in
no event shall any Bank’s use of such a branch, Subsidiary or Affiliate to make
or maintain any

NAI-1512846779v6

--------------------------------------------------------------------------------

 

part of the Loans hereunder cause such Bank or such branch, Subsidiary or
Affiliate to incur any cost or expenses payable by the Borrowers hereunder or
require the Borrowers to pay any other compensation to any Bank which would
otherwise not be incurred.

11.6Notices.

Any notice, request, demand, direction or other communication (for purposes of
this Section 11.6 only, a “Notice”) to be given to or made upon any party hereto
under any provision of this Agreement shall be given or made by telephone or in
writing (which includes means of electronic transmission (i.e., “e-mail”) or
facsimile transmission or by setting forth such Notice on a site on the World
Wide Web (a “Website Posting”) if Notice of such Website Posting (including the
information necessary to access such site) has previously been delivered to the
applicable parties hereto by another means set forth in this Section 11.6) in
accordance with this Section 11.6.  Any such Notice must be delivered to the
applicable parties hereto at the addresses and numbers set forth under their
respective names on Schedule 1.1(B) hereof or in accordance with any subsequent
unrevoked Notice from any such party that is given in accordance with this
Section 11.6.  Any Notice shall be effective:

(A)In the case of hand-delivery, when delivered;

(B)If given by mail, four days after such Notice is deposited with the United
States Postal Service, with first-class postage prepaid, return receipt
requested;

(C)In the case of a telephonic Notice, when a party is contacted by telephone,
if delivery of such telephonic Notice is confirmed no later than the next
Business Day by hand delivery, a facsimile or electronic transmission, a Website
Posting or overnight courier delivery of a confirmatory notice (received at or
before noon on such next Business Day);

(D)In the case of a facsimile transmission, when sent to the applicable party’s
facsimile machine’s telephone number if the party sending such Notice receives
confirmation of the delivery thereof from its own facsimile machine;

(E)In the case of electronic transmission, when actually received;

(F)In the case of a Website Posting, upon delivery of a Notice of such posting
(including the information necessary to access such web site) by another means
set forth in this Section 11.6; and

(G)If given by any other means (including by overnight courier), when actually
received.

Any Bank giving a Notice to a Loan Party shall concurrently send a copy thereof
to the Administrative Agent, and the Administrative Agent shall promptly notify
the other Banks of its receipt of such Notice.  Schedule 1.1(B) lists the
lending office of each Bank.  Each Bank may change its lending office by written
notice to the other parties hereto.

NAI-1512846779v6

--------------------------------------------------------------------------------

 

11.7Severability.

The provisions of this Agreement are intended to be severable.  If any provision
of this Agreement shall be held invalid or unenforceable in whole or in part in
any jurisdiction, such provision shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction.

11.8Governing Law.

Each Letter of Credit and Section 2.8 shall be subject either to the rules of
the Uniform Customs and Practice for Documentary Credits, as most recently
published by the International Chamber of Commerce (the “ICC”) at the time of
issuance or the rules of the International Standby Practices (ICC Publication
No. 590), as determined by the Issuing Bank, and to the extent not inconsistent
therewith, the internal laws of the Commonwealth of Pennsylvania without regard
to its conflict of laws principles and the balance of this Agreement shall be
deemed to be a contract under the Laws of the Commonwealth of Pennsylvania and
for all purposes shall be governed by and construed and enforced in accordance
with the internal laws of the Commonwealth of Pennsylvania without regard to its
conflict of laws principles.

11.9Prior Understanding.

This Agreement and the other Loan Documents supersede all prior understandings
and agreements, whether written or oral, between the parties hereto and thereto
relating to the transactions provided for herein and therein, including any
prior confidentiality agreements and commitments.

11.10Duration; Survival.

All representations and warranties of the Borrowers contained herein or made in
connection herewith shall survive the making of Loans and issuance of Letters of
Credit and shall not be waived by the execution and delivery of this Agreement,
any investigation by the Administrative Agent or the Banks, the making of Loans,
issuance of Letters of Credit, or Payment In Full.  All covenants and agreements
of the Borrowers contained in Sections 8.1, 8.2 and 8.3 herein shall continue in
full force and effect from and after the date hereof so long as any Borrower may
borrow or request Letters of Credit hereunder and until Payment In Full.  All
covenants and agreements of the Borrowers contained herein relating to the
payment of additional compensation or expenses and indemnification, including
those set forth in the Notes, Article 4 and Sections 10.5, 10.7 and 11.3, shall
survive Payment In Full.

11.11Successors and Assigns.

11.11.1Successors and Assigns Generally.

The provisions of this Agreement shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns permitted
hereby, except that neither the Borrowers nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each

NAI-1512846779v6

--------------------------------------------------------------------------------

 

Bank and no Bank may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 11.11.2 [Assignments by Banks], (ii) by way of
participation in accordance with the provisions of Section 11.11.4
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.11.6 [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 11.11.4 [Participations] and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Banks) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

11.11.2Assignments by Banks.

Any Bank may at any time assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Revolving Credit Commitment and the Loans at the time owing to it); provided
that any such assignment shall be subject to the following conditions:

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Bank’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Bank, an Affiliate of a Bank or an Approved Fund, no minimum
amount need be assigned; and

(B)in any case not described in clause (i)(A) of this Section 11.11.2, the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving Credit
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Bank subject to each such assignment (determined as of the date
the Assignment and Assumption Agreement with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption Agreement, as of the Trade Date) shall not be less
than $5,000,000.00, unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, TGI, on behalf of the Borrowers
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii)Proportionate Amounts.

Each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Bank’s rights and obligations under this Agreement with
respect to the Loan or the Revolving Credit Commitment assigned.

(iii)Required Consents.

Subject to the following sentence, no consent shall be required for any
assignment except for the consent of the Administrative Agent (which shall not
be unreasonably withheld or delayed).  The consent of TGI, on behalf of the
Borrowers (such consent not to be unreasonably withheld or delayed) shall also
be required for an assignment unless (a) an Event of Default has

NAI-1512846779v6

--------------------------------------------------------------------------------

 

occurred and is continuing at the time of such assignment or (b) such assignment
is to a Bank, an Affiliate of a Bank or an Approved Fund.  To the extent TGI’s
consent is required for any assignment by a Bank, such consent shall be deemed
given unless TGI shall have objected thereto by written notice to the
Administrative Agent within ten (10) days after having received notice thereof.

(iv)Assignment and Assumption Agreement.

The parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Assumption Agreement, together with a processing and
recordation fee of $3,500.00, and the assignee, if it is not a Bank, shall
deliver to the Administrative Agent an administrative questionnaire provided by
the Administrative Agent.

(v)No Assignment to Certain Persons.

No such assignment shall be made to (a) the Borrower or any of the Borrower’s
Affiliates or Subsidiaries, (b) to any Defaulting Bank or any of its
Subsidiaries, or any Person who, upon becoming a Bank hereunder, would
constitute a Defaulting Bank or a Subsidiary thereof or (c) to a Bank, an
Affiliate of a Bank or an Approved Fund that, in each case at the time of such
assignment, is a Sanctioned Person.

(vi)No Assignment to Natural Persons.

No such assignment shall be made to a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person).

(vii)No Assignment to a Disqualified Institution.

No such assignment shall be made to any Disqualified Institution.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.11.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Bank
under this Agreement, and the assigning Bank thereunder shall, to the extent of
the interest assigned by such Assignment and Assumption Agreement, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption Agreement covering all of the assigning Bank’s rights and obligations
under this Agreement, such Bank shall cease to be a party hereto) but shall
continue to be entitled to the benefits of Section 4.5 [Euro-Rate
Unascertainable; Illegality; Increased Costs; Deposits Not Available],
Section 5.5 [Additional Compensation in Certain Circumstances], Section 5.8
[Taxes] and Section 11.3 [Reimbursement and Indemnification of Bank by the
Borrower; Taxes] with respect to facts and circumstances occurring prior to the
effective date of such assignment.  Any assignment or transfer by a Bank of
rights or obligations under this Agreement that does not comply with this
Section 11.11.2 shall be treated for purposes of this Agreement as a sale by
such Bank of a participation in such rights and obligations in accordance with
Section 11.11.4 [Participations].

NAI-1512846779v6

--------------------------------------------------------------------------------

 

11.11.3Register.

The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain a record of the names and addresses of the Banks, and
the Revolving Credit Commitments of, and principal amounts of the Loans (and
stated interest) owing to, each Bank pursuant to the terms hereof from time to
time.  Such register shall be conclusive, and the Borrowers, the Administrative
Agent and the Banks may treat each Person whose name is in such register
pursuant to the terms hereof as a Bank hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  Such register shall be
available for inspection by the Borrowers and any Bank, at any reasonable time
and from time to time upon reasonable prior notice.  Notwithstanding anything to
the contrary contained in this Agreement, a Note or any other Loan Document, the
Loans and any other Obligations are registered obligations and the right, title
and interest of any Bank or Issuing Bank and its assignees in and to such Loans
or Obligations shall be transferable only upon notation of such transfer in the
register.  This Section 11.11.3 shall be construed so that the Loans and other
Obligations are at all times maintained in “registered form” within the meaning
of Sections 163(f), 871(h)(2) and 881(c)(2) of the Internal Revenue Code and any
related regulations (and any other relevant or successor provisions of the
Internal Revenue Code or such regulations).

11.11.4Participations.

Any Bank may at any time, without the consent of, or notice to, the Borrowers or
the Administrative Agent, sell participations to any Person (other than (a) a
natural Person, or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person, (b) the Borrowers or
any of the Borrowers’ Affiliates or Subsidiaries, (c) any Disqualified
Institution, (d) any Defaulting Bank or any of its Subsidiaries or (e) a Bank,
Affiliate of a Bank or an Approved Fund that, in each case at the time of such
participation, is a Sanctioned Person) (each, a “Participant”) in all or a
portion of such Bank’s rights and/or obligations under this Agreement (including
all or a portion of its Revolving Credit Commitment and/or the Loans owing to
it); provided that (i) such Bank’s obligations under this Agreement shall remain
unchanged, (ii) such Bank shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Banks shall continue to deal solely and directly
with such Bank in connection with such Bank’s rights and obligations under this
Agreement.

Any agreement or instrument pursuant to which a Bank sells such a participation
shall provide that such Bank shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any  provision
of this Agreement; provided that such agreement or instrument may provide that
such Bank will not, without the consent of the Participant, agree (other than as
is already provided for herein) to any amendment, modification or waiver with
respect to Section 11.1.1 [Increase of Commitment; Extension of Expiration
Date], Section 11.1.2 [Extension of Payment; Reduction of Principal Interest or
Fees; Modification of Terms of Payment], or Section 11.1.4 [Release of
Collateral or Guarantor] that affects such Participant.  Subject to
Section 11.11.5 [Limitations upon Participant Rights Successors and Assigns
Generally], the Borrowers agree that each Participant shall be entitled to the
benefits of Section 4.5 [Euro-Rate Unascertainable] Section 5.5 [Additional
Compensation in Certain Circumstances] to the same extent as if it were a Bank
and had acquired its interest by

NAI-1512846779v6

--------------------------------------------------------------------------------

 

assignment pursuant to Section 11.11.2 [Assignments by Banks], Section 5.8
[Taxes] and Section 11.3 [Reimbursement and Indemnification of Banks by the
Borrower; Taxes], provided that such Participant (A) agrees to be subject to the
provisions of Section 5.4.2 [Replacement of a Bank] as if it were an assignee
under Section 11.11.2 [Assignments by Banks]; and (B) shall not be entitled to
receive any greater payment under Sections 5.5 [Additional Compensation in
Certain Circumstances] or 5.8 [Taxes], with respect to any participation, than
its participating Bank would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a change in law that
occurs after the Participant acquired the applicable participation.  Each Bank
that sells a participation agrees, at the Borrowers’ request and expense, to use
reasonable efforts to cooperate with the Borrowers to effectuate the provisions
of Section 5.4.2 [Replacement of a Bank] with respect to any Participant.  To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.2.3 as though it were a Bank; provided that such
Participant agrees to be subject to Section 5.2 [Pro-Rata Treatment of Banks] as
though it were a Bank.  Each Bank that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other Obligations under the Loan Documents (the “Participant
Register”); provided that no Bank shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other Obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Bank shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  Notwithstanding anything to the
contrary contained in this Agreement, a Note or any other Loan Document, the
right, title and interest of any Participant and its assignees in the Loans or
other Obligations shall be transferable only upon notation of such transfer in
the Participant Register.  This Section 11.11.4 shall be construed so that the
Loans and other Obligations (and the participations sold therein) are at all
times maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Internal Revenue Code and any related regulations
(and any other relevant or successor provisions of the Internal Revenue Code or
such regulations).  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

11.11.5Limitations upon Participant Rights Successors and Assigns Generally.

A Participant shall not be entitled to receive any greater payment under
Section 5.5 [Additional Compensation in Certain Circumstances], Section 5.8
[Taxes] or Section 11.3 [Reimbursement and Indemnification of Bank by the
Borrower; Taxes] than the applicable Bank would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the Borrower’s prior written
consent.  A Participant that would be a Foreign Bank if it were a Bank shall not
be entitled to the benefits of Section 5.8 [Taxes] unless the Borrowers are
notified of the

NAI-1512846779v6

--------------------------------------------------------------------------------

 

participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 5.8.6 [Status of Banks] as
though it were a Bank.

11.11.6Certain Pledges; Successors and Assigns Generally.

Any Bank may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Bank,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Bank from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Bank as a party hereto.

11.12Confidentiality.

11.12.1General.

Each of the Administrative Agent and the Banks agree to maintain the
confidentiality of the Information, except that Information may be disclosed
(i) to its Affiliates and to its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (ii) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners),
(iii) to the extent required by applicable Laws or regulations or by any
subpoena or similar legal process provided that the Administrative Agent and the
Banks, as applicable, will limit such disclosure to only such Information that
is required to be disclosed, (iv) to any other party hereto, (v) in connection
with the exercise of any remedies hereunder or under any other Loan Document or
any action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (vi) subject to an
agreement containing provisions substantially the same as those of this Section,
to (A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, provided
that that no such disclosure shall be made by such Bank or the Administrative
Agent or any of their respective Affiliates to any such Person that is a
Disqualified Institution or (B) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrowers and
its obligations, (vii) with the consent of the Borrowers, (viii) to the extent
such Information (A) becomes publicly available other than as a result of a
breach of this Section or (B) becomes available to the Administrative Agent, any
Bank, or any of their respective Affiliates on a non-confidential basis from a
source other than the Borrowers or the other Loan Parties, or (ix) on a
confidential basis to (A) any rating agency in connection with rating any Loan
Party or its Subsidiaries, or (B) the CUSIP Service Bureau or any similar agency
in connection with the issuance and monitoring of CUSIP numbers.  In addition,
the Administrative Agent and the Banks may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Banks in connection with the administration of this
Agreement, the other Loan Documents, and the Commitments.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation

NAI-1512846779v6

--------------------------------------------------------------------------------

 

to do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

11.12.2Sharing Information With Affiliates of the Banks.

Each Loan Party acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to the
Borrowers or one or more of its Affiliates (in connection with this Agreement or
otherwise) by any Bank or by one or more Subsidiaries or Affiliates of such Bank
and each of the Loan Parties hereby authorizes each Bank to share any
information delivered to such Bank by such Loan Party and its Subsidiaries
pursuant to this Agreement, or in connection with the decision of such Bank to
enter into this Agreement, to any such Subsidiary or Affiliate of such Bank, it
being understood that any such Subsidiary or Affiliate of any Bank receiving
such information shall be bound by the provisions of Section 11.12.1 as if it
were a Bank hereunder.  Such authorization shall survive the repayment of the
Loans and other Obligations and the termination of the Revolving Credit
Commitments.

11.13Counterparts.

This Agreement may be executed by different parties hereto on any number of
separate counterparts, each of which, when so executed and delivered, shall be
an original, and all such counterparts shall together constitute one and the
same instrument.

11.14Administrative Agent’s or Bank’s Consent.

Whenever the Administrative Agent’s or any Bank’s consent is required to be
obtained under this Agreement or any of the other Loan Documents as a condition
to any action, inaction, condition or event, the Administrative Agent and each
Bank shall be authorized to give or withhold such consent in its sole and
absolute discretion and to condition its consent upon the giving of additional
collateral, the payment of money or any other matter.

11.15Exceptions.

The representations, warranties and covenants contained herein shall be
independent of each other, and no exception to any representation, warranty or
covenant shall be deemed to be an exception to any other representation,
warranty or covenant contained herein unless expressly provided, nor shall any
such exceptions be deemed to permit any action or omission that would be in
contravention of applicable Law.

11.16Consent to Forum; Waiver of Jury Trial.

EACH BORROWER HEREBY IRREVOCABLY CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF
THE COURT OF COMMON PLEAS OF CHESTER COUNTY AND THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA, AND WAIVES PERSONAL SERVICE OF ANY AND
ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE MADE BY
CERTIFIED OR REGISTERED MAIL DIRECTED TO THE BORROWERS AT THE ADDRESSES PROVIDED
FOR IN SECTION 11.6 AND SERVICE SO MADE SHALL

NAI-1512846779v6

--------------------------------------------------------------------------------

 

BE DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT THEREOF.  EACH BORROWER WAIVES ANY
OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION INSTITUTED AGAINST IT AS
PROVIDED HEREIN AND AGREES NOT TO ASSERT ANY DEFENSE BASED ON LACK OF
JURISDICTION OR VENUE.  EACH BORROWER, THE ADMINISTRATIVE AGENT AND THE BANKS
HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF
ANY KIND ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE COLLATERAL OR ANY
OTHER LOAN DOCUMENT TO THE FULL EXTENT PERMITTED BY LAW.

11.17Intentionally Omitted.

11.18Public Filings.

The Administrative Agent agrees to use reasonable efforts to provide to TGI, as
agent for the Borrowers, this Agreement, any other Loan Document and any
amendments or supplements hereto or thereto in a computer readable format if so
requested by TGI in connection with public filings.

11.19Agent Titles.

Each of the parties hereto acknowledge and agree that each of the titles
of  “Lead Arranger;” “Bookrunner”, “Documentation Agent;” and “Syndication
Agent” is honorary and does not imply or impose any duty or obligation of any
nature on any party having any such title.

11.20Joinder of Borrowers and Guarantors.

(i)Each Domestic Material Subsidiary acquired, formed or coming into existence
after the Closing Date (which, for the purposes of this Section 11.20(i), shall
include (x) any Material Subsidiary that ceases to be a Foreign Subsidiary or
(y) any Domestic Subsidiary that ceases to be an Immaterial Subsidiary) shall be
required to, and, each Foreign Subsidiary upon electing to do so may, become a
Borrower or a Guarantor hereunder, and the Borrowers and the Guarantors shall
complete all of the following steps in clauses (a), (b) and (c) below within
thirty (30) days (unless such time period is extended in writing by the
Administrative Agent) after the date of the acquisition, formation or coming
into existence of (or in the case of a Foreign Subsidiary, election by) such
Subsidiary: (a) cause such Person to sign and join in this Agreement or the
Guarantee and Collateral Agreement by execution and delivery to the
Administrative Agent of one or more counterparts of a Joinder hereto in the form
attached hereto as Exhibit 11.20(A) or Exhibit 11.20(B) (each, as the case may
be, a “Borrower Joinder” or “Guarantor Joinder”), appropriately dated, (b)
deliver to the Administrative Agent all certificates and other documents
referred to in Section 7 of this Agreement and such Borrower Joinder or
Guarantor Joinder and (c) deliver to the Administrative Agent documents
necessary to grant and perfect Prior Security Interests to the Administrative
Agent for the benefit of the Banks in all Pledged Collateral held by the owners
of such Subsidiary if it is owned directly by a Loan Party. The Borrowers
covenant and agree to cause all Domestic Material Subsidiaries to comply with
the terms of this Section 11.20(i).  Notwithstanding the foregoing, each new
Borrower shall not be permitted to borrow under this Agreement until the
following number of Business Days

NAI-1512846779v6

--------------------------------------------------------------------------------

 

has elapsed after a fully executed Borrower Joinder has been delivered to the
Banks: (i) five (5) with respect to a Domestic Borrower and (ii) ten (10) with
respect to a Foreign Borrower.

(ii)The Borrowers agree that at all times on and after the Closing Date (a) the
Borrowers and the Guarantors fully liable for the Obligations hereunder shall
have directly accounted for not less than 75% of Consolidated EBITDA of TGI and
its Subsidiaries and (b) the Domestic Loan Parties shall have directly accounted
for not less than 95% of Consolidated EBITDA of TGI and its Domestic
Subsidiaries for the four fiscal quarter period then last ended.

(iii)Notwithstanding anything to the contrary herein or in the other Loan
Documents, the obligations of each Foreign Borrower on account of principal and
interest under the Loans and Reimbursement Obligations and Letters of Credit
Borrowings shall be limited to the principal amount advanced directly to such
Foreign Borrower or its Subsidiaries and reimbursement of draws under Letters of
Credit issued for the account of such Foreign Borrower or its Subsidiaries and,
in each case, interest and/or fees thereon. Each Foreign Borrower shall be
liable only for its pro rata share of all fees and expenses and other sums due
hereunder (other than principal and interest on the Loans) based upon the ratio
of Loans outstanding to, and Letters of Credit Outstanding for Letters of Credit
issued for the account of, such Foreign Borrower or its Subsidiaries to the
total amount of Loans outstanding and Letters of Credit Outstanding hereunder.

(iv)Any Foreign Borrower may from time to time deliver a termination notice to
the Administrative Agent requesting that it no longer be a party hereto.  Such
termination shall be effective two (2) Business Days after receipt by the
Administrative Agent so long as all Obligations of such Foreign Borrower
hereunder have been Paid In Full; provided that, to the extent this Agreement
provides for the survival of certain provisions upon termination hereof, such
surviving provisions shall survive a termination under this subsection with
respect to any such Foreign Borrower. Following receipt of such notice, no
further Loans may be borrowed by, or Letters of Credit issued for the account
of, such Foreign Borrower or its Subsidiaries hereunder, unless such Foreign
Borrower shall thereafter rejoin this Agreement as a Borrower pursuant to the
joinder provisions of this Section 11.20.

(v)For purposes of determining Loans outstanding for the benefit of a Foreign
Borrower and its Subsidiaries, principal payments received hereunder shall be
applied first to Obligations of Domestic Borrowers, unless (a) such payments are
made directly by a Foreign Borrower (in which case such payments shall first be
applied to Obligations of the Foreign Borrower making such payment) or (b) TGI
designates at the time such payment is made that such payment is applicable to
the Obligations of an identified Foreign Borrower and certifies that the funds
for such payment were received from such Foreign Borrower.

(vi)Subject to the limitation of liability of Foreign Borrowers as expressly set
forth in this Section 11.20, all Obligations of the Borrowers and Guarantors are
joint and several, except that no Foreign Guarantor shall have any liability
with respect to any Obligation of a Domestic Loan Party.

NAI-1512846779v6

--------------------------------------------------------------------------------

 

(vii)Notwithstanding anything to the contrary contained herein no Bank shall be
obligated to make a Loan to a Foreign Borrower if any Bank shall be prohibited
under applicable Law or shall not be licensed to make Loans or extend credit to
such Foreign Borrower; provided that if any such Bank is so prohibited, the
Borrowers shall have the right to replace such Bank under Section 5.4.2
hereof.  Each Bank agrees to notify the Administrative Agent and TGI in writing
promptly upon knowledge that it is so prohibited from making Loans or extending
credit to any Foreign Borrower.

(viii)Notwithstanding anything contained herein to the contrary, no Foreign
Subsidiary shall become a “Borrower” hereunder without the written consent of
each Bank.  In addition to the foregoing, prior to any Foreign Subsidiary being
a Borrower hereunder, (A) the Administrative Agent shall have received on behalf
of the Banks such supporting resolutions, incumbency certificates, legal
opinions and other documents or information, in form, content and scope
reasonably satisfactory to the Administrative Agent, as may be required by the
Administrative Agent or the Banks in their sole discretion, (B) the Banks shall
have received satisfactory documentation and information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the USA Patriot Act, (C)
each Bank shall have met all necessary regulatory and licensing requirements and
internal policy requirements and shall be legally permitted to make loans in the
jurisdiction in which such Foreign Borrower is organized and (D) lending to such
Foreign Borrower will not cause any administrative or operational issues for any
Bank.

11.21USA Patriot Act.

Each Bank or assignee or Participant of a Bank that is not incorporated under
the Laws of the United States of America or a state thereof (and is not excepted
from the certification requirement contained in Section 313 of the USA Patriot
Act and the applicable regulations because it is both (i) an affiliate of a
depository institution or foreign bank that maintains a physical presence in the
United states or foreign county, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to the Administrative Agent the certification, or, if applicable,
recertification, certifying that such Bank is not a “shell” and certifying to
other matters as required by Section 313 of the USA Patriot Act and the
applicable regulations: (1) within 10 days after the Closing Date, and (2) as
such other times as are required under the USA Patriot Act.

11.22Subordination Agreements, Etc.

The Administrative Agent is authorized and directed to enter into on behalf of
the Banks any future subordination agreements (pursuant to which the Banks will
subordinate their Liens) with respect to Purchase Money Security Interest which
are Permitted Liens and are permitted Indebtedness under Section 8.2.1(i)(g),
and each of the Banks hereby approves and agrees to be bound by the terms of any
such subordination agreement which has been approved by the Administrative Agent
in its sole discretion.

NAI-1512846779v6

--------------------------------------------------------------------------------

 

11.23Acknowledgement and Consent to Bail-In of EEA Financial Institutions

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(i)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(ii)the effects of any Bail-In Action on any such liability, including, if
applicable:

(a)a reduction in full or in part or cancellation of any such liability;

(b)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(c)the variation of the terms of such liability in connection with the exercise
of the Write-Down and Conversion Powers of any EEA Resolution Authority.

11.24Acknowledgement Regarding Any Supported QFCs.

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Interest Rate Hedge or any other agreement or instrument that
is a QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):

(i)In the event a QFC Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective

NAI-1512846779v6

--------------------------------------------------------------------------------

 

under the U.S. Special Resolution Regime if the Supported QFC and such QFC
Credit Support (and any such interest, obligation and rights in property) were
governed by the laws of the United States or a state of the United States. In
the event a Covered Party or a BHC Act Affiliate of a Covered Party becomes
subject to a proceeding under a U.S. Special Resolution Regime, Default Rights
under the Loan Documents that might otherwise apply to such Supported QFC or any
QFC Credit Support that may be exercised against such Covered Party are
permitted to be exercised to no greater extent than such Default Rights could be
exercised under the U.S. Special Resolution Regime if the Supported QFC and the
Loan Documents were governed by the laws of the United States or a state of the
United States. Without limitation of the foregoing, it is understood and agreed
that rights and remedies of the parties with respect to a Defaulting Bank shall
in no event affect the rights of any Covered Party with respect to a Supported
QFC or any QFC Credit Support.“

(ii)As used in this Section 11.24, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Covered Entity” means any of the following:  (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

11.25Amendment and Restatement, Ratification, No Novation.

This Agreement amends and restates in its entirety the Original Credit
Agreement, and the Loan Parties confirm that:  the Original Credit Agreement,
the other Loan Documents and the Collateral for the Obligations thereunder (as
all such capitalized terms are defined in the Original Credit Agreement) have at
all times, since the date of the execution and delivery of such documents,
remained in full force and effect and, where applicable, continue to guaranty
and secure such obligations which are continued as the Obligations hereunder as
amended hereby.  The Loans hereunder are a continuation of the Loans under (and
as such term is defined in) the Original Credit Agreement.  The Loan Parties,
the Administrative Agent, and the Banks acknowledge and agree that the amendment
and restatement of the Original Credit Agreement and any Loan Documents
expressly amended by this Agreement are not intended to constitute, nor do they
constitute, a novation, interruption, suspension of continuity, satisfaction,
discharge or termination of the obligations, loans, liabilities, or Indebtedness
under the Original Credit Agreement and other Loan Documents thereunder or the
collateral security therefor, and this Agreement and the other Loan Documents
are entitled to all rights and benefits originally

NAI-1512846779v6

--------------------------------------------------------------------------------

 

pertaining to the Original Credit Agreement and the other Loan Documents (as
such term is defined therein).  The Loan Parties ratify and reaffirm the
Intercompany Subordination Agreement and the other Loan Documents (and with
respect to the Notes, as amended and restated in connection with this Agreement)
executed and delivered in connection with the Original Credit Agreement, and
agree that the terms thereof remain in full force and effect with respect to
this Agreement, the Obligations and the Loan Documents notwithstanding any
amendments to the Original Credit Agreement made by virtue of this Agreement.

 

NAI-1512846779v6

--------------------------------------------------------------------------------

 

EXHIBIT 1.1(P)

Pricing Grid

 

LEVEL I

LEVEL II

LEVEL III

Basis for Pricing Applicable to Loans

If the Total Leverage Ratio is less than 3.00 to 1.

If the Total Leverage Ratio is equal to or greater than 3.00 to 1 but less than
4.00 to 1.

If the Total Leverage Ratio is equal to or greater than 4.00 to 1 and During the
Pricing Restriction Period

Commitment Fee

30

40

50

Euro-Rate plus

350

375

400

Base Rate plus

250

275

300

Letter of Credit Fee

350

375

400

(1)

All prices are expressed in basis points per annum; basis points in “Euro-Rate”
and “Base Rate” rows represent margins added to those rates in computing the
interest rate(s) payable on the Loans.  Pricing levels are determined quarterly
on the basis of the Total Leverage Ratio set forth in the compliance
certificates submitted under Section 8.3.3.  Changes in pricing levels will
become effective on the date such compliance certificate is due to be delivered
pursuant to Section 8.3.3, except that any changes in pricing levels relating to
outstanding Borrowing Tranches of Loans in an Optional Currency shall be
effective upon the expiration of the current Interest Period with respect to
such Borrowing Tranches.

(2)

Pricing as of the Eighth Amendment Effective Date shall be set at Level III and
remain at Level III during the Pricing Restriction Period.

(3)

If, as a result of any restatement of or other adjustment to the financial
statements of TGI or for any other reason, the Borrowers or the Banks determine
that (i) the Total Leverage Ratio as calculated by the Borrowers as of any
applicable date was inaccurate and (ii) a proper calculation of the Total
Leverage Ratio would have resulted in higher pricing for such period, the
Borrowers shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Banks, promptly on demand
by the Administrative Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to any Borrower under the Bankruptcy
Code of the United States, automatically and without further action by the
Administrative Agent, any Bank or the Issuing Bank), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of Administrative Agent, any Bank or the
Issuing Bank, as the case may be, under Sections 2.8 [Letter of Credit

NAI-1512846779v6

--------------------------------------------------------------------------------

 

Subfacility] or 4.4 [Interest After Default] or 9 [Default].  The Borrowers’
obligations under this paragraph shall survive the termination of the
Commitments and the repayments of all other Obligations hereunder.

(4)

Notwithstanding anything in this Exhibit to the contrary, if Consolidated
Adjusted EBITDA is zero or negative, pricing shall not be lower than Level III.

(5)

Notwithstanding anything hereinabove in this Exhibit to the contrary, if TGI and
its Subsidiaries are at any time rated below B3/B- or equivalent by either S&P
or Moody’s, pricing shall not be lower than Level III until the time that such
rating is upgraded to at least B3/B- or equivalent by both agencies.  If the
rating system of one of S&P or Moody’s shall change, or if one of such rating
agencies shall cease to be in the business of rating corporate debt obligations,
TGI and the Banks shall negotiate in good faith to amend this provision to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the rating
most recently in effect prior to such change or cessation shall apply.

 

NAI-1512846779v6

--------------------------------------------------------------------------------

 

EXHIBIT 5.8.6(A)

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of [    ] (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among [   ], and each lender from time to time
party thereto.

Pursuant to the provisions of Section 5.8 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:


Name:
Title:

Date: ________ __, 20[  ]

 

NAI-1512846779v6

--------------------------------------------------------------------------------

 

EXHIBIT 5.8.6(B)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of [    ] (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among [   ], and each lender from time to time
party thereto.

Pursuant to the provisions of Section 5.8 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code].

The undersigned has furnished its participating Bank with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Bank in writing, and (2) the undersigned shall have at all times furnished
such Bank with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:


Name:
Title:

Date: ________ __, 20[  ]

 

NAI-1512846779v6

--------------------------------------------------------------------------------

 

EXHIBIT 5.8.6 (C)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of [    ] (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among [   ], and each lender from time to time
party thereto.

Pursuant to the provisions of Section 5.8 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in Section
881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Bank and (2) the undersigned shall have at all times furnished such Bank
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:


Name:
Title:

Date: ________ __, 20[  ]

 

NAI-1512846779v6

--------------------------------------------------------------------------------

 

EXHIBIT 5.8.6 (D)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of [    ] (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among [   ], and each lender from time to time
party thereto.

Pursuant to the provisions of Section 5.8 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iv)
none of its direct or indirect partners/members is a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Internal Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:


Name:
Title:

Date: ________ __, 20[  ]




NAI-1512846779v6

--------------------------------------------------------------------------------

 

Exhibit 8.3.3

Third Amended and Restated Compliance Certificate

[Date]

PNC Bank, National Association, as Administrative Agent
1900 Market Street
Philadelphia, Pennsylvania 19103

Ladies and Gentlemen:

Reference is made to that certain Third Amended and Restated Credit Agreement
dated as of November 19, 2013 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among TRIUMPH GROUP, INC. (“TGI”), the other borrowers from time to time party
thereto (together with TGI, the “Borrowers”), the guarantors from time to time
party thereto, the banks from time to time party thereto (the “Banks”), and PNC
BANK, NATIONAL ASSOCIATION, as Administrative Agent for the Banks (the
“Administrative Agent”).  Unless otherwise defined herein, capitalized terms
defined in the Credit Agreement are used herein with the same meanings.

I, _______________, [President/Chief Executive Officer/Chief Financial Officer]
of TGI, do hereby certify, solely in my capacity as [President/Chief Executive
Officer/Chief Financial Officer] of TGI and not in any individual capacity, on
behalf of the Borrowers as of __________, _____] (the “Report Date”), that,
except as set forth in any notice delivered pursuant to Section 8.3.4 of the
Credit Agreement:

1.Minimum Interest Coverage Ratio (Section 8.2.15).  The Interest Coverage Ratio
is _____ to 1.00 for the four consecutive fiscal quarters ending as of the
Report Date, as demonstrated by the calculations attached hereto as Exhibit A,
which [is][is not] less than the required minimum ratio specified in Section
8.2.15 of the Credit Agreement.

2.Maximum First Lien Secured Leverage Ratio (Section 8.2.16).  The First Lien
Secured Leverage Ratio for the fiscal quarter ending as of the Report Date is
_____ to 1.00, as demonstrated by the calculations attached hereto as Exhibit B,
which [is][is not] more than the maximum permitted ratio specified in Section
8.2.16 of the Credit Agreement

3.[Maximum Senior Secured Leverage Ratio (Section 8.2.17).  The Senior Secured
Leverage Ratio for the fiscal quarter ending as of the Report Date is _____ to
1.00, as demonstrated by the calculations attached hereto as Exhibit C, which
[is][is not] more than the maximum permitted ratio specified in Section 8.2.17
of the Credit Agreement.]

4.Total Leverage Ratio.  The Total Leverage Ratio for the fiscal quarter ending
as of the Report Date is _____ to 1.00, as demonstrated by the calculations
attached hereto as Exhibit D.

5.Consolidated EBITDA.  TGI and the Subsidiaries of TGI which comprised the Loan
Parties which are fully liable for the Obligations during the last four
consecutive fiscal

NAI-1512846779v6

--------------------------------------------------------------------------------

 

quarters ending as of the Report Date directly contributed in the aggregate ___%
of the Consolidated EBITDA of TGI and its Subsidiaries for the last four
consecutive fiscal quarters ending as of the Report Date, which [is][is not]
less than the minimum required 75% of Consolidated EBITDA of TGI and its
Subsidiaries.  TGI and the Domestic Subsidiaries of TGI which comprised the Loan
Parties during the last four consecutive fiscal quarters ending as of the Report
Date directly contributed in the aggregate ___% of the Consolidated EBITDA of
TGI and its Domestic Subsidiaries for the last four consecutive fiscal quarters
ending as of the Report Date, which [is][is not] less than the minimum required
95% of Consolidated EBITDA of TGI and its Domestic Subsidiaries.

6.Other Covenants During the reporting period covered by this Compliance
Certificate, the Borrowers have performed and complied with all covenants and
conditions contained in the Credit Agreement.

7.Representations and Warranties The representations and warranties of the
Borrowers contained in Article 6 of the Credit Agreement are true and correct on
and as of the date hereof with the same effect as though such representations
and warranties had been made on and as of the date hereof (except
representations and warranties which expressly relate solely to an earlier date
or time, which representations and warranties were true and correct on and as of
the specific dates or times referred to therein).

8.No Defaults No Event of Default or Potential Default exists and is continuing
as of the date hereof.

[SIGNATURE APPEARS ON FOLLOWING PAGE]

 

NAI-1512846779v6

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE – THIRD AMENDED
AND RESTATED COMPLIANCE CERTIFICATE]

IN WITNESS WHEREOF, the undersigned has executed this Certificate this __ day of
__________, _____.

TRIUMPH GROUP, INC.

By:

 

Name:

 

Title:

 

 

 

 




NAI-1512846779v6

--------------------------------------------------------------------------------

 

Exhibit A

 

Interest Coverage Ratio

 

See Attached.

 




NAI-1512846779v6

--------------------------------------------------------------------------------

 

Exhibit B

 

First Lien Secured Leverage Ratio

 

See Attached.

 

 




NAI-1512846779v6

--------------------------------------------------------------------------------

 

[Exhibit C

 

Senior Secured Leverage Ratio

 

See Attached.]

 




NAI-1512846779v6

--------------------------------------------------------------------------------

 

Exhibit D

 

Total Leverage Ratio

 

See Attached.

 

 

 

NAI-1512846779v6